


Exhibit 10.12

 

EXECUTION COPY

 

 

SECOND LIEN CREDIT AGREEMENT

 

dated as of

 

June 15, 2007

 

among

 

STR ACQUISITION, INC.,
(to be merged with and into SPECIALIZED TECHNOLOGY RESOURCES, INC.)

 

STR HOLDINGS LLC,

 

THE LENDERS PARTY HERETO,

 

CREDIT SUISSE,
as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE SECURITIES (USA) LLC

 

as Sole Bookrunner and Sole Lead Arranger

 

[CS&M Ref. No. 5865-531]

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

22

SECTION 1.03.

Pro Forma Calculations

23

SECTION 1.04.

Classification of Loans and Borrowings

23

 

 

 

ARTICLE II

 

 

 

The Credits

 

SECTION 2.01.

Commitments

23

SECTION 2.02.

Loans

23

SECTION 2.03.

Borrowing Procedure

24

SECTION 2.04.

Evidence of Debt; Repayment of Loans

25

SECTION 2.05.

Fees

26

SECTION 2.06.

Interest on Loans

26

SECTION 2.07.

Default Interest

27

SECTION 2.08.

Alternate Rate of Interest

27

SECTION 2.09.

Termination and Reduction of Commitments

27

SECTION 2.10.

Conversion and Continuation of Borrowings

27

SECTION 2.11.

Optional Prepayment

29

SECTION 2.12.

Mandatory Prepayments

30

SECTION 2.13.

Reserve Requirements; Change in Circumstances

31

SECTION 2.14.

Change in Legality

32

SECTION 2.15.

Indemnity

33

SECTION 2.16.

Pro Rata Treatment

33

SECTION 2.17.

Sharing of Setoffs

34

SECTION 2.18.

Payments

34

SECTION 2.19.

Taxes

35

SECTION 2.20.

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

37

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

SECTION 3.01.

Organization; Powers

38

SECTION 3.02.

Authorization

39

SECTION 3.03.

Enforceability

39

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 3.04.

Governmental Approvals

39

SECTION 3.05.

Financial Statements

39

SECTION 3.06.

No Material Adverse Change

40

SECTION 3.07.

Title to Properties; Possession Under Leases

40

SECTION 3.08.

Subsidiaries

41

SECTION 3.09.

Litigation; Compliance with Laws

41

SECTION 3.10.

Agreements

41

SECTION 3.11.

Federal Reserve Regulations

41

SECTION 3.12.

Investment Company Act

42

SECTION 3.13.

Use of Proceeds

42

SECTION 3.14.

Tax Returns

42

SECTION 3.15.

No Material Misstatements

42

SECTION 3.16.

Employee Benefit Plans

42

SECTION 3.17.

Environmental Matters

43

SECTION 3.18.

Insurance

43

SECTION 3.19.

Security Documents

44

SECTION 3.20.

Location of Real Property and Leased Premises

45

SECTION 3.21.

Labor Matters

45

SECTION 3.22.

Solvency

45

SECTION 3.23.

Transaction Documents

45

SECTION 3.24.

Sanctioned Persons

45

 

 

 

ARTICLE IV

 

 

 

Conditions of Lending

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Existence; Compliance with Laws; Businesses and Properties

49

SECTION 5.02.

Insurance

49

SECTION 5.03.

Obligations and Taxes

51

SECTION 5.04.

Financial Statements, Reports, etc.

51

SECTION 5.05.

Litigation and Other Notices

53

SECTION 5.06.

Information Regarding Collateral

53

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

54

SECTION 5.08.

Use of Proceeds

55

SECTION 5.09.

Employee Benefits

55

SECTION 5.10.

Compliance with Environmental Laws

55

SECTION 5.11.

Further Assurances

55

SECTION 5.12.

Interest Rate Protection

56

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 5.13.

Post-Closing Items

56

SECTION 5.14.

Funds Update

56

SECTION 5.15.

Purchase Price Adjustments

56

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

SECTION 6.01.

Indebtedness

57

SECTION 6.02.

Liens

58

SECTION 6.03.

Sale/LeaseBack Transactions

59

SECTION 6.04.

Investments, Loans and Advances

60

SECTION 6.05.

Mergers, Consolidations, Sales of Assets and Acquisitions

62

SECTION 6.06.

Restricted Payments; Restrictive Agreements

62

SECTION 6.07.

Transactions with Affiliates

64

SECTION 6.08.

Business of Holdings, Borrower and Subsidiaries

64

SECTION 6.09.

Other Indebtedness and Agreements

64

SECTION 6.10.

Capital Expenditures

65

SECTION 6.11.

Maximum Total Leverage Ratio

65

SECTION 6.12.

Fiscal Year

66

SECTION 6.13.

Certain Equity Securities

66

 

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.

Notices

73

SECTION 9.02.

Survival of Agreement

73

SECTION 9.03.

Binding Effect

74

SECTION 9.04.

Successors and Assigns

74

SECTION 9.05.

Expenses; Indemnity

77

SECTION 9.06.

Right of Setoff

79

SECTION 9.07.

Applicable Law

79

SECTION 9.08.

Waivers; Amendment

79

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

SECTION 9.09.

Interest Rate Limitation

80

SECTION 9.10.

Entire Agreement

81

SECTION 9.11.

WAIVER OF JURY TRIAL

81

SECTION 9.12.

Severability

81

SECTION 9.13.

Counterparts

81

SECTION 9.14.

Headings

81

SECTION 9.15.

Jurisdiction; Consent to Service of Process

82

SECTION 9.16.

Confidentiality

82

SECTION 9.17.

USA PATRIOT Act Notice

83

SECTION 9.18.

Intercreditor Agreement

83

 

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 1.01(a)

-

Subsidiary Guarantors

 

Schedule 1.01(b)

-

Mortgaged Property

 

Schedule 2.01

-

Lenders and Commitments

 

Schedule 3.08

-

Subsidiaries

 

Schedule 3.09

-

Litigation

 

Schedule 3.17

-

Environmental Matters

 

Schedule 3.18

-

Insurance

 

Schedule 3.19(a)

-

UCC Filing Offices

 

Schedule 3.19(c)

-

Mortgage Filing Offices

 

Schedule 3.20(a)

-

Owned Real Property

 

Schedule 3.20(b)

-

Leased Real Property

 

Schedule 6.01

-

Existing Indebtedness

 

Schedule 6.02

-

Existing Liens

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

-

Form of Administrative Questionnaire

 

Exhibit B

-

Form of Assignment and Acceptance

 

Exhibit C

-

Form of Borrowing Request

 

Exhibit D

-

Form of Guarantee and Collateral Agreement

 

Exhibit E

-

Form of Mortgage

 

Exhibit F-1

-

Form of Opinion of Weil, Gotshal & Manges LLP

 

Exhibit F-2

-

Form of Opinion of Murtha Cullina LLP

 

Exhibit G

-

Form of Interest Election Request

 

 

--------------------------------------------------------------------------------


 

SECOND LIEN CREDIT AGREEMENT dated as of June 15, 2007, among STR ACQUISITION,
INC., a Delaware corporation, which substantially simultaneously with the
execution hereof shall be merged with and into SPECIALIZED TECHNOLOGY RESOURCES,
INC., a Delaware corporation (the “Borrower”), STR HOLDINGS LLC, a Delaware
limited liability company (“Holdings”), the Lenders (as defined in Article I),
and CREDIT SUISSE, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”) for the Lenders.

 

The Borrower has requested the Lenders to make Loans (such term and each other
capitalized term used but not defined in this introductory statement having the
meaning given it in Article I) on the Closing Date, in an aggregate principal
amount not in excess of $75,000,000. The proceeds of the Loans are to be used
together with the proceeds of the First Lien Loans and cash to be contributed by
Holdings solely (a) to pay consideration, fees and expenses related hereto and
to the Acquisition and (b) to refinance the Existing Debt.

 

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” shall mean the acquisition by Holdings of the Company and its
subsidiaries pursuant to the Merger Agreement, pursuant to which on the Closing
Date the Borrower will merge with and into the Company with the Company
surviving as a wholly owned direct subsidiary of Holdings.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

 

“Advisory Services and Monitoring Agreements” shall mean (i) the Advisory
Services and Monitoring Agreement dated as of the Closing Date, between the
Borrower and Evergreen Capital Partners, LLC and (ii) the Monitoring Agreement
dated as of the Closing Date, among the Borrower, DLJ Merchant Banking, Inc.,
Westwind STR Advisors, LLC and Dennis L Jilot.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, (i) for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 5% or more of any
class of Equity Interests of the person specified or that is an officer or
director of the person specified and (ii) Credit Suisse and its Affiliates
(other than Permitted Investors, Parent and Parent’s subsidiaries) shall be
deemed not to be Affiliates of Parent or any of its subsidiaries.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

 

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 7.00% per annum, and (b) with respect to any ABR Loan, 6.00%
per annum.

 

“Arranger” shall mean Credit Suisse Securities (USA) LLC.

 

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by the Borrower or any of the
Subsidiaries to any person other than the Borrower or any Subsidiary Guarantor
of (a) any Equity Interests of any of the Subsidiaries (other than directors’
qualifying shares) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory, damaged, obsolete or worn out assets,
scrap and Permitted Investments, in each case disposed of in the ordinary course
of business, (ii) dispositions between or among Foreign Subsidiaries and
(iii) any sale, transfer or other disposition or series of related sales,
transfers or other dispositions having a value not in excess of $500,000).

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

 

“Attributable Debt” in respect of a Sale/Leaseback Transaction means, as of the
time of determination, the present value (discounted at the interest rate borne
by the Loans, compounded annually) of the total obligations of the lessee for
rental payments during the remaining term of the lease included in such
Sale/Leaseback Transaction (including any period for which such lease has been
extended); provided, however, that if such Sale/Leaseback Transaction results in
a Capital Lease Obligation, the amount of Indebtedness represented thereby will
be determined in accordance with the definition of “Capital Lease Obligations”.

 

“Baseline EBITDA” shall mean (i) for the fiscal year ended December 31, 2007,
$42,000,000, (ii) for the fiscal year ended December 31, 2008, $45,000,000,
(iii) for the fiscal year ended December 31, 2009, $50,000,000, (iv) for the
fiscal year ended December 31, 2010, $55,000,000, (v) for the fiscal year ended
December 31, 2011, $60,000,000, (vi) for the fiscal year ended December 31,
2012, $65,000,000, and (vii) for the fiscal year ended December 31, 2013,
$70,000,000.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C or such other
form as shall be approved by the Administrative Agent.

 

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

 

“Capital Expenditures” shall mean, for any period, (a) the additions to
property, plant and equipment and other capital expenditures of the Borrower and
its consolidated Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations or Synthetic Lease
Obligations incurred by the Borrower and its consolidated Subsidiaries during
such period, but excluding in each case any such expenditure made to restore,
replace or rebuild property to the condition of such property immediately prior
to any damage, loss, destruction or condemnation of such property, to the extent
such expenditure is made with insurance proceeds, condemnation awards or damage
recovery proceeds relating to any such damage, loss, destruction or
condemnation.

 

3

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Cash Interest” shall have the meaning assigned to such term in Section 2.06.

 

A. “Change in Control” shall be deemed to have occurred if (a) prior to a
Qualified Public Offering, the Permitted Investors shall fail to own, directly
or indirectly, beneficially and of record, shares representing at least 51% of
each of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings, (b) after a Qualified Public Offering,
any “person” or “group” (within the meaning of Rule l3d-5 of the Securities
Exchange Act of 1934 as in effect on the date hereof), other than the Permitted
Investors, shall own, directly or indirectly, beneficially or of record, shares
representing more than 35% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of Holdings, (c) a majority of the
seats (other than vacant seats) on the board of directors of Holdings shall at
any time be occupied by persons who were neither (i) nominated by the board of
directors of Holdings nor (ii) appointed by directors so nominated, (d) any
change in control (or similar event, however denominated) with respect to
Holdings, the Borrower or any Subsidiary shall occur under and as defined in any
indenture or agreement in respect of Material Indebtedness to which Holdings,
the Borrower or any Subsidiary is a party, or (e) Holdings shall cease to
directly own, beneficially and of record, 100% of the issued and outstanding
Equity Interests of the Borrower.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

 

“Closing Date” shall mean June 15, 2007.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

 

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced

 

4

--------------------------------------------------------------------------------

 

or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.

 

“Company” shall mean Specialized Technology Resources, Inc., a Delaware
corporation.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May, 2007.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period and any commitment, agency, letter of credit or similar
fees paid during such period with respect to Indebtedness permitted pursuant to
Section 6.01 and other bank service fees, (ii) consolidated income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
for such period, (iv) any non-cash charges (other than the write-down of current
assets) for such period, (v) fees and expenses accrued during such period with
respect to the Transactions and to the extent not consummated, any acquisition,
disposition, equity issuance, investment or incurrence of Indebtedness that
would have been permitted under this Agreement, (vi) charges in respect of
management, monitoring, consulting and advising fees payable to the Sponsor
pursuant to the Advisory Services and Monitoring Agreements as in effect as of
the Closing Date in respect of such period, (vii) one-time costs, payments and
expenses (including severance costs) incurred during such period in respect of
the termination of employment of employees, officers and management of the
Borrower or any Subsidiary outside the ordinary course of business, (viii) all
cash payments received during such period on account of non-cash income deducted
from Consolidated Net Income pursuant to clause (b)(ii) below in a previous
period, (ix) consulting, legal, accounting, integration, brokerage and variable
commission fees, costs and expenses incurred in connection with any Permitted
Acquisition, (x) consulting fees incurred in connection with a one-time
strategic review of the Borrower in an aggregate amount not to exceed
$1,000,000, (xi) net after-tax extraordinary losses or charges, including any
such losses or charges relating to relocation costs, one-time compensation
charges and the Transactions, (xii) non-recurring or unusual cash charges for
such period in an aggregate amount not to exceed $1,000,000 in any fiscal year,
(xiii) non-cash compensation charges, (xiv) foreign currency transaction and
translation losses, and (xv) any net after-tax gains or losses (less fees,
expenses or charges related thereto) attributable to the early extinguishment of
Indebtedness pursuant to the agreement governing such Indebtedness, and minus
(b) without duplication (i) all cash payments made during such period on account
of reserves, restructuring charges and other non-cash charges added to
Consolidated Net Income pursuant to clause (a)(iv) above in a previous period,
(ii) foreign currency transaction and translation gains, and (iii) to the extent
included in determining such Consolidated Net Income, any unusual and
extraordinary gains and all non-cash items of income for such period, all
determined on a consolidated basis in accordance with GAAP. For purposes of
determining the Total Leverage Ratio as of or for the periods ended on
September 30, 2007 and December 31, 2007, Consolidated EBITDA will be

 

5

--------------------------------------------------------------------------------


 

deemed to be equal to (i) for the fiscal quarter ended December 31, 2006,
$12,013,000, and (ii) for the fiscal quarter ended March 31, 2007, $7,273,000.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP. For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by the Borrower or any
Subsidiary with respect to interest rate Hedging Agreements.

 

“Consolidated Net Income” shall mean, for any period, the net income or loss of
the Borrower and the Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Holdings during such period as though such charge, tax or
expense had been incurred by the Borrower, to the extent that the Borrower has
made or would be entitled under the Loan Documents to make any payment to or for
the account of Holdings in respect thereof); provided that there shall be
excluded (a) the income of any Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by the Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, statute, rule or governmental
regulation applicable to such Subsidiary, (b) the income or loss of any person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary or the date that such person’s
assets are acquired by the Borrower or any Subsidiary, (c) the income of any
person in which any other person (other than the Borrower or a wholly owned
Subsidiary or any director holding qualifying shares in accordance with
applicable law) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or a wholly owned
Subsidiary by such person during such period, and (d) any gains or losses
attributable to sales of assets (including pursuant to a Sale/Leaseback
Transaction) out of the ordinary course of business.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Credit Facility” shall mean the term loan facility provided for by this
Agreement.

 

“Cure Amount” shall have the meaning assigned to such term in Article VII.

 

“Cure Right” shall have the meaning assigned to such term in Article VII.

 

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of the Borrower and the Subsidiaries.

 

6

--------------------------------------------------------------------------------


 

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of the Borrower and the Subsidiaries at such time, but excluding,
without duplication, (a) the current portion of any long-term Indebtedness and
(b) outstanding Revolving Loans and Swingline Loans under the First Lien Credit
Agreement (each as defined therein).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day following the Maturity Date, or (b) is convertible into or exchangeable
(unless at the sole option of the issuer thereof) for (i) debt securities or
(ii) any Equity Interest referred to in clause (a) above, in each case at any
time prior to the 91st day following the Maturity Date.

 

“dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

 

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Environmental Laws” shall mean all applicable Federal, state, local and foreign
laws (including common law), treaties, regulations, rules, ordinances, codes,
decrees, judgments, directives and orders (including consent orders), in each
case, relating to pollution or protection of the environment, natural resources,
human health and safety as related to exposure to Hazardous Materials, or the
generation, use, treatment, storage, transport or handling of, or the
arrangement for such activities with respect to, Hazardous Materials.

 

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs

 

7

--------------------------------------------------------------------------------


 

(including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) requirements of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Contribution” shall mean the contribution by DLJ Merchant Banking
Partners IV, L.P., its affiliated funds, certain existing investors in the
Company and certain other investors reasonably acceptable to the Arranger of not
less than 30.0% of the pro forma consolidated capitalization of Holdings after
giving effect to the Transactions on the Closing Date in cash to Holdings as
cash common equity and/or preferred equity that does not provide for any cash
dividends, redemption or other cash payment at any time prior to 91 days after
repayment in full in cash of the Credit Facility.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension Act, any failure by
any Plan to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan, in
each case whether or not waived, (c) the filing pursuant to, prior to the
effectiveness of the applicable provisions of the Pension Act, Section 412(d) of
the Code or Section 303(d) of ERISA or, on and after the effectiveness of the
applicable provisions of the Pension Act, Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) on and after the effectiveness of the
applicable provisions of the Pension Act, a determination that any Plan is, or
is expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA
or Section 430(i)(4) of the Code), (e) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan or the withdrawal or partial withdrawal of the

 

8

--------------------------------------------------------------------------------


 

Borrower or any of its ERISA Affiliates from any Plan or Multiemployer Plan,
(f) the receipt by the Borrower or any of its ERISA Affiliates from the PBGC or
a plan administrator of any notice relating to the intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan, (g) prior to the
effectiveness of the applicable provisions of the Pension Act, the adoption of
any amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA, (h) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA, (i) any Foreign
Benefit Event or (j) any other event (other than the initial adoption or
assumption of a Plan) or condition with respect to a Plan or Multiemployer Plan
that could result in liability of the Borrower or any Subsidiary.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” shall mean, for any fiscal year of the Borrower (or, in the
case of the fiscal year ended December 31, 2007 (except for purposes of
determining changes in noncash working capital), the portion thereof commencing
on the Closing Date and ending on December 31, 2007), the excess of (a) the sum,
without duplication, of (i) Consolidated EBITDA for such fiscal year and
(ii) reductions to noncash working capital of the Borrower and the Subsidiaries
for such fiscal year (i.e., the decrease, if any, in Current Assets minus
Current Liabilities from the beginning to the end of such fiscal year) over
(b) the sum, without duplication, of (i) the amount of any Taxes payable in cash
by the Borrower and the Subsidiaries or, amounts payable pursuant to Sections
6.06(a)(iii)(y) or (iv) if applicable, with respect to such fiscal year,
(ii) Consolidated Interest Expense for such fiscal year, (iii) Capital
Expenditures made in cash in accordance with Section 6.10 during such fiscal
year, except to the extent financed with the proceeds of Indebtedness, equity
issuances, casualty proceeds, condemnation proceeds or other proceeds that would
not be included in Consolidated EBITDA, (iv) permanent repayments of
Indebtedness (other than mandatory prepayments of Loans under Section 2.12) made
in cash by the Borrower and the Subsidiaries during such fiscal year, but only
to the extent that the Indebtedness so prepaid by its terms cannot be reborrowed
or redrawn and such prepayments do not occur in connection with a refinancing of
all or any portion of such Indebtedness and (v) additions to noncash working
capital for such fiscal year (i.e., the increase, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year).

 

Excluded Taxes” shall mean, with respect to the Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any

 

9

--------------------------------------------------------------------------------


 

obligation of the Borrower hereunder, (a) income, franchise or other similar
taxes imposed on (or measured by) its income by (i) the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) by reason of a present or former connection between the
recipient and the jurisdiction of the Borrower (other than such connection
arising solely from such recipient having executed, delivered, or performed its
obligations under, or enforced, this Agreement or any other Loan Documents),
(b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Foreign Lender, any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.19(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.19(a), and (d) backup withholding taxes imposed on amounts
payable to a recipient at the time such Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 2.19(e), except to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such backup withholding tax pursuant to Section 2.19(a).

 

“Existing Credit Agreement” shall mean that certain Credit Agreement dated as of
September 29, 2005 among the Company, Webster Bank, National Association, as
Administrative Agent and L/C Issuer, Newstar Financial, Inc., as Syndication
Agent, The Governor and Company of the Bank of Ireland and National City Bank,
as Co-Documentation Agents and the Lenders party thereto, as amended.

 

“Existing Debt” shall mean the indebtedness of the Company under the Existing
Credit Agreement.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letter” shall mean the Fee Letter dated April 21, 2007, among the Borrower,
Holdings, the Arranger and the Administrative Agent.

 

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

 

10

--------------------------------------------------------------------------------


 

“First Lien Credit Agreement” shall mean the First Lien Credit Agreement dated
as of the date hereof, among the Borrower, Holdings, Credit Suisse, as
administrative agent and as collateral agent, and the lenders from time to time
party thereto.

 

“First Lien Event of Default” shall have the meaning assigned to such term in
Article VII.

 

“First Lien Guarantee and Collateral Agreement” shall mean the First Lien
Guarantee and Collateral Agreement dated as of the date hereof among the
Borrower, Holdings, the Subsidiaries party thereto and Credit Suisse, as first
lien collateral agent.

 

“First Lien Loans” shall mean the loans made under the First Lien Credit
Agreement.

 

“First Lien Loan Documents” shall mean the First Lien Credit Agreement and all
other instruments, agreements and other documents evidencing or governing the
First Lien Loans or providing for any Guarantee or other right in respect
thereof.

 

“First Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Foreign Benefit Event” shall mean, with respect to any Foreign Pension Plan,
(a) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan or (d) the incurrence of any liability in excess of $5,000,000 by Holdings,
the Borrower or any Subsidiary under applicable law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein.

 

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” shall mean any benefit plan that covers employees of the
Borrower or any Subsidiaries who are employed outside of the United States and
that is subject to any statutory funding requirement permitting any Governmental
Authority to accelerate the obligation of the Borrower or any Subsidiaries to
fund all or a portion of the unfunded accrued benefit liabilities under such
plan.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

 

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease properly, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantee and Collateral Agreement” shall mean the Second Lien Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, polychlorinated biphenyls,
chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Inactive Subsidiary” shall mean any Subsidiary that (a) does not conduct any
business operations, (b) has assets with a book value not in excess of $250,000
and (c) does not have any Indebtedness outstanding.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind (excluding customer advances or deposits received in the
ordinary course of business),

 

12

--------------------------------------------------------------------------------


 

(b) all obligations of such person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such person upon which interest
charges are customarily paid, (d) all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person, (e) all obligations of such person issued or
assumed as the deferred purchase price of property or services (excluding trade
accounts payable and accrued obligations incurred in the ordinary course of
business), (f) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such person, whether or not the
obligations secured thereby have been assumed, (g) all Guarantees by such person
of Indebtedness of others, (h) all Capital Lease Obligations and Synthetic Lease
Obligations of such person and all Attributable Debt in respect of
Sale/Leaseback Transactions entered into by such person, (i) all obligations of
such person as an account party in respect of letters of credit and (j) all
obligations of such person in respect of bankers’ acceptances. The Indebtedness
of any person shall include the Indebtedness of any partnership in which such
person is a general partner, to the extent such person is liable therefor as a
result of such person’s ownership interest in, or other relationship with, such
other person, except to the extent the terms of such Indebtedness expressly
provide that such person is not liable therefor. Notwithstanding the foregoing,
“Indebtedness” shall not include indemnification, adjustment of purchase price,
earn out, contingent purchase obligations, hold back or other similar
obligations, in each case, incurred or assumed in connection with an acquisition
or disposition permitted hereunder of any business, assets or a Subsidiary,
except to the extent not paid when due (unless the same are being contested in
good faith). The amount of Indebtedness for which recourse is limited to either
a specific amount or to identified assets shall be equal to the lesser of such
specified amount or the fair market value of such asset, as the case may be.

 

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes and Other Taxes.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement dated
as of the date hereof, among the Borrower, the Subsidiaries party thereto, the
Collateral Agent and First Lien Collateral Agent (as defined therein).

 

“Interest Election” shall have the meaning assigned to such term in
Section 2.06.

 

“Interest Election Request” shall mean a notice of Interest Election in
accordance with the terms of Section 2.06 and substantially in the form of
Exhibit G.

 

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, commencing
September 28, 2007 and (b) with respect to any Eurodollar Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each day that would have been an Interest Payment Date
had successive Interest Periods of three months’ duration been applicable to
such Borrowing.

 

13

--------------------------------------------------------------------------------

 

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect (provided that for a Borrowing on the Closing Date, the
Borrower may only elect a 1 month Interest Period); provided, however, that if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

 

“Loan Documents” shall mean this Agreement, the Security Documents and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

14

--------------------------------------------------------------------------------


 

“Loans” shall mean the term loans made by the Lenders to the Borrower pursuant
to Section 2.01.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, financial condition or operating
results of the Borrower and the Subsidiaries, taken as a whole or (b) a material
impairment of the rights and remedies of or benefits available to the Lenders
under any Loan Document.

 

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $9,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary that at such time
shall have assets in excess of $10,000,000 or shall have $10,000,000 in revenues
in the most recently ended fiscal year.

 

“Maturity Date” shall mean December 15, 2014.

 

“Merger Agreement” shall mean the Agreement and Plan of Merger dated as of
April 21, 2007, among the Borrower, the Company and Parent.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

 

“Mortgaged Properties” shall mean, initially, the owned real properties of the
Loan Parties specified on Schedule 1.01(b), and shall include each other parcel
of real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

 

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents, modifications and other security documents delivered pursuant to clause
(i) of paragraph (j) of Article IV or pursuant to Section 5.11, each
substantially in the form of Exhibit E.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such

 

15

--------------------------------------------------------------------------------


 

sale), (ii) amounts provided as a reserve, in accordance with GAAP, against any
liabilities under any indemnification obligations or purchase price adjustment
associated with such Asset Sale (provided that, to the extent and at the time
any such amounts are released from such reserve, such amounts shall constitute
Net Cash Proceeds) and (iii) the principal amount, premium or penalty, if any,
interest and other amounts on any Indebtedness for borrowed money that is
secured by the asset sold in such Asset Sale and that is required to be repaid
with such proceeds (other than any such Indebtedness assumed by the purchaser of
such asset); provided, however, that, if (x) the Borrower shall deliver a
certificate of a Financial Officer to the Administrative Agent at the time of
receipt thereof setting forth the Borrower’s intent to reinvest such proceeds in
productive assets of a kind then used or usable in the business of the Borrower
and its Subsidiaries within 365 days of receipt of such proceeds and (y) no
Default or Event of Default shall have occurred and shall be continuing at the
time of such certificate or at the proposed time of the application of such
proceeds, such proceeds shall not constitute Net Cash Proceeds except to the
extent not so used at the end of such 365-day period, at which time such
proceeds shall be deemed to be Net Cash Proceeds; and (b) with respect to any
issuance or incurrence of Indebtedness or any Specified Equity Issuance, the
cash proceeds thereof, net of all taxes and customary fees, commissions, costs
and other expenses incurred in connection therewith.

 

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” shall mean STR Holdings, Inc. and its successors and assigns.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

 

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

 

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(g).

 

“Permitted Investments” shall mean:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

16

--------------------------------------------------------------------------------


 

(b) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, any participating member state of the EMU (or
by any agency thereof to the extent such obligations are backed by the full
faith and credit of such participating member state of the EMU), in each case
with a rating equal to or higher than Baa3 by Moody’s and BBB- by S&P (or the
equivalent rating and rating agency applicable for such member state) and
maturing within one year from the date of acquisition thereof;

 

(c)  investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(d) investments in certificates of deposit, banker’s acceptances, time deposits
and eurodollar time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof or any foreign commercial bank organized under the
laws of a participating member state of the EMU that has a combined capital and
surplus and undivided profits of not less than $500,000,000 in the case of U.S.
banks (or the dollar equivalent as of the date of determination in the case of
non-U.S. banks);

 

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) above;

 

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above;

 

(g) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

 

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing and denominated in dollars or foreign currencies.

 

“Permitted Investors” shall mean DLJ Merchant Banking Partners IV, L.P. and its
affiliated funds.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

 

 “PIK Interest” shall have the meaning assigned to such term in Section 2.06.

 

17

--------------------------------------------------------------------------------


 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Guarantee and Collateral Agreement.

 

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in New
York City and notified to the Borrower.

 

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

 

“Qualified Public Offering” shall mean the initial underwritten public offering
of common Equity Interests of Holdings or the Borrower pursuant to an effective
registration statement filed with the Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended, that results in at least
$50,000,000 of Net Cash Proceeds to Holdings.

 

“Register” shall have the meaning assigned to such term in Section 9.04(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

18

--------------------------------------------------------------------------------


 

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans outstanding and Commitments
at such time.

 

“Required Prepayment Percentage” shall mean in the case of any Excess Cash Flow,
50% or, if on the date of the applicable prepayment (and after giving effect
thereto, in whole or in part), the Total Leverage Ratio is less than 5.25 to
1.00 but greater than or equal to 4.50 to 1.00, 25%, or, if on the date of the
applicable prepayment, the Total Leverage Ratio is less than 4.50 to 1.00, 0%.

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in Holdings, the Borrower or any Subsidiary. For greater
certainty, the payment of fees pursuant to the Advisory Services and Monitoring
Agreements shall not constitute a Restricted Payment under Section 6.06(a).

 

“Sale/Leaseback Transaction” means an arrangement, directly or indirectly, with
any person relating to property, real or personal or mixed, used or useful in
the business of the Borrower or any Subsidiary, whether now owned or acquired
after the Closing Date, whereby the Borrower or any Subsidiary sells or
transfers such property to a person and thereafter rents or leases such property
or other property which it intends to use for substantially the same purpose or
purposes as the property being sold or transferred.

 

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

 

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.11.

 

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Holdings or any Subsidiary to any person other than the Borrower
or a Subsidiary Guarantor of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person.

 

19

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

“Spanish Subsidized Loans” shall mean government-subsidized loans in advance
made as part of an official program of the Ministry of Economic Development of
Spain (the “Spanish Ministry”), representing funds pledged to STR España as
incentive for economic development in the country of Spain and/or the region of
Asturias, Spain, the interest and principal of which are relieved by the Spanish
Ministry upon completion of STR España’s approved development program (capital
investment, job creation, employee training, etc.).

 

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

 

“Specified Equity Issuance” shall mean any public issuance or sale by Holdings,
the Borrower or any of their respective subsidiaries of any Equity Interests of
Holdings, the Borrower or any such subsidiary, as applicable, other than public
offerings with respect to Holding’s, the Borrower’s or any of their respective
subsidiaries’ Equity Interests registered on Form S-4 or Form S-8.

 

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“STR España” shall mean Specialized Technology Resources España S.A., a stock
corporation formed under the laws of Spain and wholly owned by the Borrower.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean any subsidiary of the Borrower.

 

20

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

 

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

 

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

 

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a purchase by any third party from a person other than Holdings,
the Borrower or any Subsidiary of any Equity Interest or Restricted Indebtedness
or (b) any payment (other than on account of a permitted purchase by it of any
Equity Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan providing for
payments only to current or former directors, officers or employees of Holdings,
the Borrower or the Subsidiaries (or to their heirs or estates) shall be deemed
to be a Synthetic Purchase Agreement.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

‘‘Total Debt” shall mean, at any time, the total Indebtedness of the Borrower
and the Subsidiaries at such time (excluding Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder).

 

“Total Leverage Ratio” shall mean, on any date, the ratio of Total Debt (net of
unrestricted cash and cash equivalents of the Borrower and the Subsidiaries (in
each case in the amount determined by GAAP)) on such date to Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date. In any period of four consecutive fiscal quarters in which a
Permitted Acquisition or Significant Asset Sale occurs, the Total Leverage Ratio
shall be determined on a pro forma basis in accordance with Section 1.03.

 

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by Parent, the Company and the Borrower of the Merger Agreement and
the consummation of the transactions contemplated thereby, (b) the execution,
delivery and performance by Holdings, the Borrower and the Subsidiaries party
thereto of the First

 

21

--------------------------------------------------------------------------------


 

Lien Loan Documents and the incurrence of the First Lien Loans, (c) the
execution, delivery and performance by the Loan Parties of the Loan Documents to
which they are a party and the making of the Borrowings hereunder, (d) the
repayment of all amounts due or outstanding under or in respect of, and the
termination of, the Existing Credit Agreement and (e) the payment of related
fees and expenses.

 

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately

 

22

--------------------------------------------------------------------------------


 

before the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition under Section 6.04(g) or would result in
a Default or an Event of Default), the Total Leverage Ratio shall be calculated
with respect to such period on a pro forma basis after giving effect to such
Permitted Acquisition or Significant Asset Sale (including, without duplication,
(a) all pro forma adjustments permitted or required by Article 11 of Regulation
S-X under the Securities Act of 1933, as amended and (b) pro forma adjustments
for cost savings (net of continuing associated expenses) to the extent such cost
savings are factually supportable, are expected to have a continuing impact and
have been realized or are reasonably expected to be realized within 12 months
following such Permitted Acquisition; provided that all such adjustments shall
be set forth in a reasonably detailed certificate of a Financial Officer of the
Borrower), using, for purposes of making such calculations, the historical
financial statements of the Borrower and the Subsidiaries which shall be
reformulated as if such Permitted Acquisition or Significant Asset Sale, and any
other Permitted Acquisitions and Significant Asset Sales that have been
consummated during the period, had been consummated on the first day of such
period.

 

SECTION 1.04. Classjfication of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make a Loan to the Borrower on the Closing Date in
a principal amount not to exceed its Commitment. Amounts paid or prepaid in
respect of Loans may not be reborrowed.

 

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is an integral multiple of $100,000 and not less
than $500,000.

 

23

--------------------------------------------------------------------------------

 

(b)   Subject to Sections 2.08 and 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(c)   Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

 

(d)   Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

 

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 (noon), New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before a proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable, and shall be

 

24

--------------------------------------------------------------------------------


 

confirmed promptly by hand delivery or fax to the Administrative Agent of a
written Borrowing Request and shall specify the following information:
(i) whether such Borrowing is to be a Eurodollar Borrowing or an ABR Borrowing;
(ii) the date of such Borrowing (which shall be a Business Day); (iii) the
number and location of the account to which funds are to be disbursed; (iv) the
amount of such Borrowing; and (v) if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided, however, that,
notwithstanding any contrary specification in any Borrowing Request, each
requested Borrowing shall comply with the requirements set forth in
Section 2.02. If no election as to the Type of Borrowing is specified in any
such notice, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period with respect to any Eurodollar Borrowing is specified in any
such notice, then the Borrower shall be deemed to have selected an Interest
Period of one month’s duration. The Administrative Agent shall promptly advise
the applicable Lenders of any notice given pursuant to this Section 2.03 (and
the contents thereof), and of each Lender’s portion of the requested Borrowing.

 

SECTION 2.04. Evidence of Debt; Repayment of Loans.  (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender on the Maturity
Date.

 

(b)   Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

 

(c)   The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

 

(d)   The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(e)   Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to

 

25

--------------------------------------------------------------------------------


 

Section 9.04) be represented by one or more promissory notes payable to the
payee named therein or its registered assigns.

 

SECTION 2.05. Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for its own account, the administrative fees set forth in the Fee Letter at the
times and in the amounts specified therein (the “Administrative Agent Fees”).

 

(b)   All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

 

SECTION 2.06.  Interest on Loans.  (a) Upon the terms and subject to the
conditions of this Agreement, the Lenders grant the Borrower, for any Interest
Period commencing prior to the fifth anniversary of the Closing Date, an option
to pay interest on the Loans (i) entirely in cash (“Cash Interest”) or
(ii) entirely by increasing the outstanding principal amount of the Loans by the
amount of interest accrued during such Interest Period (“PIK Interest”). The
Borrower must elect (the “Interest Election”) the form of payment of interest
with respect to each Interest Period by delivering an Interest Election Request
to the Administrative Agent no later than five Business Days prior to the start
of such Interest Period. The Administrative Agent shall promptly deliver a
corresponding notice to each Lender. In the absence of such an Interest Election
for any Interest Period, interest on the Loans shall be payable as Cash
Interest.

 

(b)   Subject to the provisions of Section 2.07, Cash Interest on Loans
comprising each ABR Borrowing shall bear interest (computed on the basis of the
actual number of days elapsed over a year of 365 or 366 days, as the case may
be, when the Alternate Base Rate is determined by reference to the Prime Rate
and over a year of 360 days at all other times and calculated from and including
the date of such Borrowing to but excluding the date of repayment thereof) at a
rate per annum equal to the Alternate Base Rate plus the Applicable Percentage
in effect from time to time.

 

(c)   Subject to the provisions of Section 2.07, Cash Interest on Loans
comprising each Eurodollar Borrowing shall bear interest (computed on the basis
of the actual number of days elapsed over a year of 360 days) at a rate per
annum equal to the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Percentage in effect from time to time.

 

(d)   Notwithstanding anything to the contrary in this Section 2.06, PIK
Interest on the Loans shall bear interest at the rate otherwise applicable to
such Loan pursuant to Section 2.06(c) or (d), as applicable, plus 1.50% per
annum.

 

(e)   Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

26

--------------------------------------------------------------------------------


 

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all overdue amounts outstanding under this Agreement and the other Loan
Documents shall bear interest (after as well as before judgment), payable on
demand, (a) in the case of principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as the case may be, when determined by reference
to the Prime Rate and over a year of 360 days at all other times) equal to the
rate that would be applicable to an ABR Loan plus 2.00% per annum.

 

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error

 

SECTION 2.09. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate upon the making of the Loans on the Closing Date.
Notwithstanding the foregoing, all the Commitments shall automatically terminate
at 5:00 p.m., New York City time, on June 30, 2007, or such earlier date on
which the Merger Agreement terminates, if the Borrowing of the Loans shall not
have occurred by such time.

 

(b)   Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $1,000,000 and in a minimum amount of $1,000,000.

 

(c)   Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective applicable Commitments.

 

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to

 

27

--------------------------------------------------------------------------------


 

conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

 

(i)   until the Administrative Agent shall have notified the Borrower that the
primary syndication of the Commitments has been completed (which notice shall be
given as promptly as practicable and, in any event, within 30 days after the
Closing Date), no LIBOR Borrowing may have an Interest Period in excess of one
month;

 

(ii)   each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

 

(iii)   if less than all the outstanding principal amount of any Borrowing shall
be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

 

(iv)   each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

(v)   if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;

 

(vi)   any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

 

(vii)   any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

 

(viii)   no Interest Period may be selected for any Eurodollar Borrowing that
would end later than the Maturity Date; and

 

(ix)   upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the

 

28

--------------------------------------------------------------------------------


 

continuance of a Default or Event of Default, no outstanding Loan may be
converted into, or continued as, a Eurodollar Loan.

 

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

 

SECTION 2.11. Optional Prepayment.  (a) Subject to payment of any applicable
premium as set forth in paragraph (b) below, the Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) at least one Business Day prior to the date of prepayment
in the case of ABR Loans, to the Administrative Agent before 12:00 (noon), New
York City time; provided, however, that each partial prepayment shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000.

 

(b)   Each prepayment of Loans made pursuant to Section 2.11(a) shall be made
together with a prepayment premium in an amount equal to (i) if such prepayment
is made prior to the first anniversary of the Closing Date, 2.00%, and (ii) if
such prepayment is made on or after the first anniversary of the Closing Date
but prior to the second anniversary of the Closing Date, 1.00%, in each case of
the aggregate principal amount of Loans being prepaid.

 

(c)   Each notice of prepayment shall specify the prepayment date, the principal
amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (unless such notice is expressly conditioned upon a refinancing of
the Credit Facility, in which case such notice may be rescinded if such
refinancing shall not be consummated or shall otherwise be delayed) and shall
commit the Borrower to prepay such Borrowing by the amount stated therein on the
date stated therein. All prepayments under this Section 2.11 shall be subject to
paragraph (b) above (if applicable) and to Section 2.15 but otherwise without
premium or penalty. All prepayments under this Section 2.11 shall be

 

29

--------------------------------------------------------------------------------


 

accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.12. Mandatory Prepayments.  (a) Subject to paragraph (f) of this
Section 2.12, not later than the third Business Day following the receipt of Net
Cash Proceeds in respect of any Asset Sale, the Borrower shall apply 100% of the
Net Cash Proceeds received with respect thereto to prepay outstanding Loans.

 

(b)   Subject to paragraph (f) of this Section 2.12, in the event and on each
occasion that an Specified Equity Issuance occurs, the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the occurrence of such Specified Equity Issuance,
apply 50% of the Net Cash Proceeds therefrom to prepay outstanding Loans.

 

(c)   Subject to paragraph (f) of this Section 2.12, no later than the later of
(i) 120 days after the end of each fiscal year of the Borrower, commencing with
the fiscal year ending on December 31, 2007, and (ii) the 10th day subsequent to
the date on which the financial statements with respect to such period are
delivered pursuant to Section 5.04(a), the Borrower shall prepay outstanding
Loans in an aggregate principal amount equal to the Required Prepayment
Percentage of Excess Cash Flow for the fiscal year then ended.

 

(d)   Subject to paragraph (f) of this Section 2.12, in the event that any Loan
Party or any subsidiary of a Loan Party shall receive Net Cash Proceeds from the
issuance or incurrence of Indebtedness for money borrowed of any Loan Party or
any subsidiary of a Loan Party (other than any cash proceeds from the issuance
or renewal of Indebtedness permitted pursuant to Section 6.01), the Borrower
shall, substantially simultaneously with (and in any event not later than the
third Business Day next following) the receipt of such Net Cash Proceeds by such
Loan Party or such subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans.

 

(e)   Notwithstanding the foregoing, any Lender may elect, by written notice to
the Administrative Agent at the time and in the manner specified by the
Administrative Agent, to decline all (but not less than all) of its pro rata
share of such mandatory prepayment of its Loans pursuant to this Section 2.12
(such declined amounts, the “Declined Proceeds”). Any Declined Proceeds shall be
offered to the Lenders not so declining such prepayment (with such Lenders
having the right to decline any prepayment with Declined Proceeds at the time
and in the manner specified by the Administrative Agent). To the extent such
Lenders elect to decline their pro rata shares of such Declined Proceeds, such
remaining Declined Proceeds may be retained by the Borrower.

 

(f)   Notwithstanding anything to the contrary in this Section 2.12, until the
Discharge of First Lien Obligations shall have occurred, no mandatory
prepayments of outstanding Loans that would otherwise be required under this
Section 2.12 shall be required to be made, except with respect to the portion
(if any) of the proceeds of the event giving rise to such mandatory prepayment
as shall have been rejected by the

 

30

--------------------------------------------------------------------------------


 

lenders under the First Lien Credit Agreement (and which is not required to be
applied to reduce outstanding Revolving Facility Loans and Swingline Loans
thereunder and as defined therein or to fund a cash collateral account with the
administrative agent under the First Lien Credit Agreement in an amount up to
the aggregate L/C Exposure (as defined in the First Lien Credit Agreement) at
such time), in each case in accordance with and as required by Section 2.13 of
the First Lien Credit Agreement. If at the time of any prepayment pursuant to
this Section 2.12 there shall be outstanding Borrowings of different Types or
Eurodollar Borrowings with different Interest Periods, and if some but not all
Lenders shall have accepted such mandatory prepayment, then the aggregate amount
of such mandatory prepayment shall be allocated ratably to each outstanding
Borrowing of the accepting Lenders. If no Lenders exercise the right to waive a
given mandatory prepayment of the Loans pursuant to Section 2.12(e), then, with
respect to such mandatory prepayment, the amount of such mandatory prepayment
shall be applied first to Loans that are ABR Loans to the full extent thereof
before application to Loans that are Eurodollar Loans in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
Section 2.15.

 

(g)   The Borrower shall deliver to the Administrative Agent, at the time of
each prepayment required under this Section 2.12, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.12 shall be subject
to Section 2.15, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

 

SECTION 2.13. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrower will pay to such Lender upon demand such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

 

(b)   If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made pursuant hereto to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such

 

31

--------------------------------------------------------------------------------


 

Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)   A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 Business Days
after its receipt of the same.

 

(d)   Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section 2.13 shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.

 

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

 

(i)   such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar Borrowing
or to continue a Eurodollar Borrowing for an additional Interest Period) shall,
as to such Lender only, be deemed a request for an ABR Loan (or a request to
continue an ABR Loan as such for an additional Interest Period or to convert a
Eurodollar Loan into an ABR Loan, as the case may be), unless such declaration
shall be subsequently withdrawn; and

 

(ii)   such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall

 

32

--------------------------------------------------------------------------------


 

be automatically converted to ABR Loans as of the effective date of such notice
as provided in paragraph (b) below.

 

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

 

(b)   For purposes of this Section 2.14, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

 

SECTION 2.15. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest Period in effect therefor, (ii) the conversion
of any Eurodollar Loan to an ABR Loan, or the conversion of the Interest Period
with respect to any Eurodollar Loan, in each case other than on the last day of
the Interest Period in effect therefor, or (iii) any Eurodollar Loan to be made
by such Lender (including any Eurodollar Loan to be made pursuant to a
conversion or continuation under Section 2.10) not being made after notice of
such Loan shall have been given by the Borrower hereunder (any of the events
referred to in this clause (a) being called a “Breakage Event”) or (b) any
default in the making of any payment or prepayment required to be made
hereunder. In the case of any Breakage Event, such loss shall include an amount
equal to the excess, as reasonably determined by such Lender, of (i) its cost of
obtaining funds for the Eurodollar Loan that is the subject of such Breakage
Event for the period from the date of such Breakage Event to the last day of the
Interest Period in effect (or that would have been in effect) for such Loan over
(ii) the amount of interest likely to be realized by such Lender in redeploying
the funds released or not utilized by reason of such Breakage Event for such
period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.15 shall be
delivered to the Borrower and shall be conclusive absent manifest error.

 

SECTION 2.16. Pro Rata Treatment. Except as required under Section 2.12(e) or
2.14, each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each reduction of the Commitments and
each conversion of any Borrowing to or continuation of any Borrowing as a
Borrowing of any Type shall be allocated pro rata among the Lenders in
accordance with their respective applicable Commitments (or, if such Commitments
shall have expired or been terminated, in accordance with the respective
principal amounts of their outstanding Loans). Each Lender agrees that in
computing such Lender’s portion of any Borrowing to be made hereunder, the
Administrative Agent may, in its discretion, round each Lender’s percentage of
such Borrowing to the next higher or lower whole dollar amount.

 

33

--------------------------------------------------------------------------------

 

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest. The Borrower and Holdings expressly
consent to the foregoing arrangements and agree that any Lender holding a
participation in a Loan deemed to have been so purchased may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower and Holdings to such Lender by reason thereof as
fully as if such Lender had made a Loan directly to the Borrower in the amount
of such participation.

 

SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender

 

(b)   Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

 

(c)   Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the

 

34

--------------------------------------------------------------------------------


 

Lenders the amount due. In such event, if the Borrower does not in fact make
such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, and to pay interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at a rate determined by the Administrative Agent to
represent its cost of overnight or short-term funds (which determination shall
be conclusive absent manifest error).

 

SECTION 2.19. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.19) the Administrative Agent or
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

 

(b)   The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

 

(c)   The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto (other than penalties, interest or other expenses payable by reason of
the deliberate action or inaction of the Administrative Agent or such Lender, as
the case may be), whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

 

(d)   As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

35

--------------------------------------------------------------------------------


 

(e)   Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to withholding or information reporting requirements. Without limiting
the generality of the foregoing, any Foreign Lender shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent), two of whichever of the
following is applicable:

 

(i)     duly completed original signed copies of Internal Revenue Service
(“IRS”) Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

(ii)    duly completed original signed copies of IRS Form W-8ECI,

 

(iii)   in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) duly
completed original signed copies of IRS Form W-BEN, or

 

(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit Borrower to determine the withholding or deduction required to be made.

 

(f)   Any Lender that is a “United States person”, as defined in Section
7701(a)(30) of the Code, shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent) duly completed original signed copies of IRS Form W-9, or
any successor form, in order to comply with U.S. backup withholding
requirements.

 

(g)   If the Administrative Agent or any Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower

 

36

--------------------------------------------------------------------------------


 

or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.19, it shall promptly notify the Borrower of such refund and
shall, within 30 days after receipt of such refund, pay to the Borrower an
amount equal to such refund, net of all out-of-pocket expenses of the
Administrative Agent or such Lender, as the case may be; provided, however, that
the Borrower, upon the request of the Administrative Agent or such Lender, as
applicable, agrees to repay the amount paid over to the Borrower to the
Administrative Agent or such Lender, as applicable, in the event of the
Administrative Agent or such Lender is required to repay such refund. This
paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other person.

 

SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.13, (ii) any Lender delivers a notice
described in Section 2.14, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.19 or (iv) any Lender refuses to consent to any amendment,
waiver or other modification of any Loan Document requested by the Borrower that
requires the consent of a greater percentage of the Lenders than the Required
Lenders and such amendment, waiver or other modification is consented to by the
Required Lenders, the Borrower may, at its sole expense and effort (including
with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under this Agreement to an Eligible Assignee
that shall assume such assigned obligations and, with respect to clause
(iv) above, shall consent to such requested amendment, waiver or other
modification of any Loan Document (which Eligible Assignee may be another
Lender, if a Lender accepts such assignment); provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, (y) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, and (z) the Borrower or such
Eligible Assignee shall have paid to the affected Lender in immediately
available funds an amount equal to the sum of the principal of and interest
accrued to the date of such payment on the outstanding Loans of such Lender,
plus all fees and other amounts accrued for the account of such Lender hereunder
with respect thereto (including any amounts under Sections 2.13 and 2.15 and, in
the case of clause (iv) above, if such assignment occurs prior to the first
anniversary of the Closing Date, the prepayment fee that would be payable
pursuant to Section 2.11(b) if the Loans of such Lender subject to such
assignment had been prepaid by the Borrower pursuant to Section 2.11, such
amount to be payable by the Borrower); provided further that, if prior to any
such transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.13, notice under Section 2.14 or
the amounts paid pursuant to Section 2.19, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.14, or cease to result in amounts being payable under
Section 2.19, as the case may be (including as a

 

37

--------------------------------------------------------------------------------


 

result of any action taken by such Lender pursuant to paragraph (b) below), or
if such Lender shall waive its right to claim further compensation under
Section 2.13 in respect of such circumstances or event or shall withdraw its
notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event or shall consent to the
proposed amendment, waiver, consent or other modification, as the case may be,
then such Lender shall not thereafter be required to make any such transfer and
assignment hereunder. Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.20(a).

 

(b)   If (i) any Lender shall request compensation under Section 2.13, (ii) any
Lender delivers a notice described in Section 2.14 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.19, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.14 or would reduce amounts payable
pursuant to Section 2.19, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

ARTICLE III

 

Representations and Warranties

 

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and, to the extent such concept is applicable in such jurisdiction, is in good
standing in, every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Effect, and (d) has the power and authority to execute, deliver
and perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow hereunder.

 

38

--------------------------------------------------------------------------------


 

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation in a manner
that could reasonably be expected to result in a Material Adverse Effect, or of
the certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary, (B) any order of any
Governmental Authority in a manner that could reasonably be expected to result
in a Material Adverse Effect, or (C) any provision of any indenture, agreement
or other instrument to which Holdings, the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound in a manner
that could reasonably be expected to result in a Material Adverse Effect,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase or redemption of any
obligation under any such indenture, agreement or other instrument in a manner
that could reasonably be expected to result in a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary (other than any Lien created hereunder or under the Security
Documents or any First Priority Lien).

 

SECTION 3.03. Enforceability.  This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms.

 

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright
Office, (b) recordation of the Mortgages, (c) such as have been made or obtained
and are in full force and effect and (d) those that, if not obtained or made,
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.

 

SECTION 3.05. Financial Statements. (a) The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows: (i) as of and for the fiscal years ended
December 31, 2004, 2005 and 2006, audited by and accompanied by the opinion of
UHY LLP, independent public accountants, (ii) as of and for the fiscal quarter
and the portion of the fiscal year ended March 31, 2007, certified by a
Financial Officer, and (iii) as of and for each fiscal month ended after March
31, 2007 and at least 30 days before the Closing Date, certified by a Financial
Officer. Such financial statements present fairly the financial condition and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of such dates and for such periods. Such balance sheets and the
notes thereto disclose all material liabilities, direct or contingent, of the
Borrower and its consolidated Subsidiaries as of the dates thereof. Such
financial statements were prepared in accordance with GAAP applied on a
consistent basis, subject, in the case of

 

39

--------------------------------------------------------------------------------


 

unaudited financial statements, to year-end audit adjustments, the absence of
footnotes and an exception for the calculation of taxes and tax accruals.

 

(b)   The Borrower has heretofore delivered to the Lenders its unaudited pro
forma consolidated balance sheet and related pro forma statements of income, as
of March 31, 2007, prepared giving effect to the Transactions as if they had
occurred, with respect to such balance sheet, on such date and, with respect to
such other financial statements, on the first day of the 12-month period ending
on such date. Such pro forma financial statements have been prepared in good
faith by the Borrower, based on the assumptions used to prepare the pro forma
financial information contained in the Confidential Information Memorandum
(which assumptions are believed by the Borrower on the date hereof and on the
Closing Date to be reasonable), are based on the best information available to
the Borrower as of the date of delivery thereof, accurately reflect all
adjustments required to be made to give effect to the Transactions and present
fairly on a pro forma basis the estimated consolidated financial position of the
Borrower and its consolidated Subsidiaries as of such date and for such period,
assuming that the Transactions had actually occurred at such date or at the
beginning of such period, as the case may be.

 

SECTION 3.06. No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have a material
adverse effect on the business, assets, liabilities, operations, financial
condition or operating results of Holdings, the Borrower and the Subsidiaries,
taken as a whole, since December 31, 2006.

 

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to, or
valid leasehold interests in, all its material properties and assets (including
all Mortgaged Property), except for minor defects in title that do not interfere
in any material respect with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes.
All such material properties and assets are free and clear of Liens, other than
Liens expressly permitted by Section 6.02.

 

(b)   Except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, (i) each of Holdings, the
Borrower and the Subsidiaries has complied with all obligations under all leases
to which it is a party and all such leases are in full force and effect and
(ii) each of Holdings, the Borrower and the Subsidiaries enjoys peaceful and
undisturbed possession under all such leases.

 

(c)   As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

 

(d)   As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

 

40

--------------------------------------------------------------------------------


 

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings or
the Borrower therein. The shares of capital stock or other ownership interests
so indicated on Schedule 3.08 are fully paid and non-assessable and are owned by
Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Security Documents or any First Priority
Lien).

 

SECTION 3.09. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of
Holdings or the Borrower, threatened against or affecting Holdings or the
Borrower or any Subsidiary or any business, property or rights of any such
person (i) that involve any Loan Document or the Transactions or (ii) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)   Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

(c)   None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
Environmental Law, ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction, decree or order of any
Governmental Authority, where such violation or default could reasonably be
expected to result in a Material Adverse Effect.

 

(d)   Certificates of occupancy and permits are in effect for each Mortgaged
Property as currently constructed, and true and complete copies of such
certificates of occupancy have been delivered to the Collateral Agent as
mortgagee with respect to each Mortgaged Property.

 

SECTION 3.10. Agreements. (a) None of Holdings, the Borrower or any of the
Subsidiaries is a party to any agreement or instrument or subject to any
corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(b)   None of Holdings, the Borrower or any of the Subsidiaries is in default in
any manner under any provision of any indenture or other agreement or instrument
evidencing Indebtedness, or any other material agreement or instrument to which
it is a party or by which it or any of its properties or assets are or may be
bound, where such default could reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important

 

41

--------------------------------------------------------------------------------


 

activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

 

(b)   No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

 

SECTION 3.12. Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

 

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

 

SECTION 3.14. Tax Returns. Each of Holdings, the Borrower and the Subsidiaries
has filed or caused to be filed all Federal, and all material state, local and
foreign tax returns or materials required to have been filed by it and has paid
or caused to be paid all material taxes due and payable by it and all
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which Holdings, the Borrower or such
Subsidiary, as applicable, shall have set aside on its books adequate reserves.

 

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were, are
or will be made, not misleading; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of Holdings and the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
(based upon accounting principles consistent with the historical audited
financial statements of the Borrower) and due care in the preparation of such
information, report, financial statement, exhibit or schedule.

 

SECTION 3.16. Employee Benefit Plans. (a) Each of the Borrower and its ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the Code
and the regulations and published interpretations thereunder, except as could
not reasonably be expected to have a Material Adverse Effect. No ERISA Event has
occurred or is reasonably expected to occur that, alone or when taken together
with all other such ERISA Events, could reasonably be expected to result in a
Material Adverse Effect. The fair market value of all the assets under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) was not, as of the last annual valuation date applicable
thereto, less than 80% of the present value of all benefit

 

42

--------------------------------------------------------------------------------


 

liabilities under such Plan, and the fair market value of all assets of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) was not, as of the last annual valuation
dates applicable thereto, less than 80% of the present value of all benefit
liabilities of such underfunded Plans.

 

(b)   Each Foreign Pension Plan is in compliance in all material respects with
all requirements of law applicable thereto and the respective requirements of
the governing documents for such plan, except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. With respect to each Foreign Pension Plan, none of Holdings, its
Affiliates or any of their respective directors, officers, employees or agents
has engaged in a transaction that could subject Holdings, the Borrower or any
Subsidiary, directly or indirectly, to a tax or civil penalty that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. With respect to each Foreign Pension Plan, reserves
have been established in the financial statements furnished to Lenders in
respect of any unfunded liabilities in accordance with applicable law and
prudent business practice or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained, except as could not reasonably be expected to have a Material
Adverse Effect. The aggregate unfunded liabilities with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect; the fair market value of the assets of all such Foreign Pension Plans
(based on those assumptions used to fund each such Foreign Pension Plan) was
not, as of the last annual valuation date applicable thereto, less than 80% of
the present value of all the aggregate accumulated benefit liabilities of such
Foreign Pension Plans.

 

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

 

(b)   Since the date of this Agreement, there has been no change in the status
of any matters disclosed on Schedule 3.17 or any new matters that, individually
or in the aggregate, have resulted in, or materially increased the likelihood
of, a Material Adverse Effect.

 

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice for each applicable jurisdiction.

 

43

--------------------------------------------------------------------------------

 

SECTION 3.19. Security Documents.  (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as defined in the Guarantee and Collateral Agreement) is
delivered to the collateral agent under the First Lien Guarantee and Collateral
Agreement (who will hold such Pledged Collateral as bailee for perfection for
the Collateral Agent), the Lien  created under Guarantee and Collateral
Agreement shall constitute a fully perfected first priority (subject to the
Intercreditor Agreement) Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Pledged Collateral, in each case prior and
superior in right to any other person other than, pursuant to the terms of the
Intercreditor Agreement, the First Lien Secured Parties (as defined in the
Intercreditor Agreement), and (ii) when financing statements in appropriate form
are filed in the offices specified on Schedule 3.19(a), the Lien created under
the Guarantee and Collateral Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than Intellectual Property, as defined in the
Guarantee and Collateral Agreement), in each case prior and superior in right to
any other person, other than with respect to Liens expressly permitted by
Section 6.02.

 

(b)   Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements in appropriate form filed in the offices specified on
Schedule 3.19(a), Lien created under the Guarantee and Collateral Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Loan Parties in the Intellectual Property (as defined
in the Guarantee and Collateral Agreement) in which a security interest may be
perfected by filing in the United States and its territories and possessions, in
each case prior and superior in right to any other person other than, pursuant
to the terms of the Intercreditor Agreement, the First Lien Secured Parties (as
defined in the Intercreditor Agreement) (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the date hereof).

 

(c)   The Mortgages are effective to create in favor of the Collateral Agent,
for the ratable benefit of the Secured Parties, a legal, valid and enforceable
Lien on all of the Loan Parties’ right, title and interest in and to the
Mortgaged Property thereunder and the proceeds thereof, and when the Mortgages
are filed in the offices specified on Schedule 3.19(c), the Mortgages shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Mortgaged Property and the proceeds
thereof, in each case prior and superior in right to any other person, other
than with respect to the rights of persons pursuant to Liens expressly permitted
by Section 6.02.

 

44

--------------------------------------------------------------------------------


 

SECTION 3.20. Location of Real Property and Leased Premises.  (a) Schedule
3.20(a) lists completely and correctly as of the Closing Date all real property
owned by the Borrower and the Subsidiaries and the addresses thereof. The
Borrower and the Subsidiaries own in fee all the real property set forth on
Schedule 3.20(a).

 

(b)   Schedule 3.20(b) lists completely and correctly as of the Closing Date all
real property leased by the Borrower and the Subsidiaries and the addresses
thereof. The Borrower and the Subsidiaries have valid leases in all the real
property set forth on Schedule 3.20(b).

 

SECTION 3.21. Labor Matters.  As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Except to the extent that the same could not
reasonably be expected to result in a Material Adverse Effect, the hours worked
by and payments made to employees of Holdings, the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters.

 

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan, (a) the
fair value of the assets of the Loan Parties, taken as a whole, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

 

SECTION 3.23. Transaction Documents. Holdings and the Borrower have delivered to
the Administrative Agent a complete and correct copy of the Merger Agreement
(including all schedules, exhibits, amendments, supplements and modifications
thereto). Neither Holdings, the Borrower nor any Loan Party or, to the knowledge
of Holdings or the Borrower, any other person party thereto is in default in the
performance or compliance with any material provisions thereof.

 

SECTION 3.24. Sanctioned Persons. None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury

 

45

--------------------------------------------------------------------------------


 

Department (“OFAC”); and the Borrower will not directly or indirectly use the
proceeds of the Loans or otherwise make available such proceeds to any person,
for the purpose of financing the activities of any person, currently subject to
any U.S. sanctions administered by OFAC.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of the Lenders to make Loans hereunder on the Closing Date are
subject to the satisfaction of the following conditions:

 

(a)  The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03.

 

(b)  (i) The representations and warranties set forth in Sections 3.01, 3.02,
3.03, 3.11, 3.12, 3.19 (subject to paragraph (j) below) and 3.24 shall be true
and correct in all material respects on the Closing Date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date and (ii) the condition
relating to the accuracy of the representations and warranties of the Company in
the Merger Agreement as are material to the interests of the Lenders shall have
been satisfied.

 

(c)  At the time of and immediately after the making of such Loans, no Default
or Event of Default shall have occurred and be continuing.

 

(d)  The Administrative Agent shall have received, on behalf of itself and the
Lenders, a written opinion of (i) Weil, Gotshal & Manges LLP, counsel for
Holdings and the Borrower, substantially to the effect set forth in Exhibit F-1
and (ii) Murtha Cullina LLP, substantially to the effect set forth in
Exhibit F-2, in each case (A) dated the Closing Date, (B) addressed to the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to the Loan Documents and the Transactions as the Administrative Agent
shall reasonably request, and Holdings and the Borrower hereby request such
counsel to deliver such opinions.

 

(e)  The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation (or other similar formation document), including
all amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State (or equivalent) of the state of its organization, and a
certificate of legal existence and, if available in such jurisdiction,
certificate as to the good standing of each Loan Party as of a recent date, from
such Secretary of State; (ii) a certificate of the Secretary or Assistant
Secretary of each Loan Party dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws (or equivalent) of
such Loan Party as in effect on the Closing Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions (or equivalent) duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to

 

46

--------------------------------------------------------------------------------


 

which such person is a party and, in the case of the Borrower, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of such Loan Party have not been amended since the date of the
last amendment thereto shown on the certificate of legal existence or good
standing (or equivalent) or state certified copies of such documents furnished
pursuant to clause (i) above, and (D) as to the incumbency and specimen
signature of each officer executing any Loan Document or any other document
delivered in connection herewith on behalf of such Loan Party; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above.

 

(f)  The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraph (b) of this
Article IV as of the Closing Date.

 

(g)  The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced
prior to the Closing Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder or under
any other Loan Document.

 

(h)  The Security Documents shall have been duly executed by each Loan Party
that is to be a party thereto and shall be in full force and effect on the
Closing Date. The Collateral Agent on behalf of the Secured Parties shall have
been granted a security interest in the Collateral of the type and priority
described in each Security Document.

 

(i)  The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons, in which the chief executive office
of each such person is located and in the other jurisdictions in which such
persons maintain property, in each case as indicated on such Perfection
Certificate, together with copies of the financing statements (or similar
documents) disclosed by such search, and accompanied by evidence satisfactory to
the Collateral Agent that the Liens indicated in any such financing statement
(or similar document) would be permitted under Section 6.02 or have been or will
be contemporaneously released or terminated.

 

(j)  Except as otherwise specifically contemplated hereunder or by the Security
Documents, (i) each of the Security Documents, in form and substance
satisfactory to the Lenders, relating to each of the Mortgaged Properties shall
have been duly executed by the parties thereto and delivered to the Collateral
Agent and shall be in full force and effect, (ii) each of such Mortgaged
Properties shall not be subject to any Lien other than those permitted under
Section 6.02 or Liens which shall be paid from the proceeds of the First Credit
Event and for which the Borrower has received a commitment from the holder
thereof to release the same upon payoff from the proceeds of the First Credit
Event and (iii) each of such Security Documents shall be in proper form for
filing and

 

47

--------------------------------------------------------------------------------


 

recording in the recording office as specified on Schedule 3.19(c); provided
that to the extent a perfected security interest in any assets of a type that
cannot be perfected by the filing of a UCC financing statement or the delivery
of stock certificates is not able to be provided on the Closing Date after the
Borrower’s use of commercially reasonable efforts to do so, the providing of a
perfected security interest in such assets shall not constitute a condition
precedent to the Borrowing on the Closing Date but such requirement to create a
perfected security interest in such assets shall be satisfied after the Closing
Date pursuant to Section 5.13.

 

(k)  The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
satisfactory to the Administrative Agent.

 

(l)  The Acquisition and the other Transactions shall be consummated
substantially simultaneously with the initial funding of Loans on the Closing
Date in accordance with applicable law and on the terms in this Agreement and in
the Merger Agreement (without any amendment, modification or waiver thereof that
is materially adverse to the Lenders (as reasonably determined by the
Administrative Agent) without the prior written consent of the Administrative
Agent). The Administrative Agent shall have received copies of the Merger
Agreement and all certificates, opinions and other documents delivered
thereunder, certified by a Financial Officer as being complete and correct.

 

(m)  The Equity Contribution shall have been made and the Administrative Agent
shall be satisfied with the capitalization and structure of Holdings and the
Borrower.

 

(n)  All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Debt shall have been, or substantially
simultaneously with the initial funding of Loans on the Closing Date shall be,
paid in full, the commitments thereunder terminated and all guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof. Immediately
after giving effect to the Transactions and the other transactions contemplated
hereby, Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) the First Lien Loans, (c) Indebtedness set forth on Schedule
6.01 and (d) other Indebtedness in an outstanding principal amount not to exceed
$100,000 in the aggregate.

 

(o)  The Administrative Agent shall have received a certificate from the chief
financial  officer  of Holdings  certifying  that  Holdings  and  its 
subsidiaries,  on  a consolidated basis after giving effect to the Transactions
to occur on the Closing Date, are solvent.

 

48

--------------------------------------------------------------------------------


 

(p)  The Lenders shall have received, to the extent reasonably requested, at
least five Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

 

(q)  The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Responsible Officer of the Company, certifying that
not less than $10,000,000 in aggregate cash liquidity is in bank accounts in
jurisdictions appropriate for carrying out the Company’s operational objectives
(which, for greater certainty, shall not include financing in whole or in part
any Permitted Acquisition), including planned Capital Expenditures, during the
period from the Closing Date to the first anniversary of the Closing Date.

 

The Borrowing of the Loans on the Closing Date shall be deemed to constitute a
representation and warranty by the Borrower and Holdings on such date as to the
matters specified in paragraphs (b) of this Article IV.

 

ARTICLE V

 

Affirmative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to:

 

SECTION 5.01. Existence; Compliance with Laws; Businesses and
Properties.  (a)  Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except as otherwise
expressly permitted under Section 6.05.

 

(b)   Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.

 

SECTION 5.02. Insurance. (a)  Keep its  insurable properties adequately insured
at all times by financially sound and reputable insurers; maintain such other
insurance, to

 

49

--------------------------------------------------------------------------------


 

such extent and against such risks, including fire and other risks insured
against by extended coverage, as is customary with companies in the same or
similar businesses operating in the same or similar locations or jurisdictions,
including, where applicable, public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by it;
and maintain such other insurance as may be required by applicable law.

 

(b)   Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement (subject to the Intercreditor Agreement) shall provide
that, from and after the Closing Date, if the insurance carrier shall have
received written notice from the Administrative Agent or the Collateral Agent of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to the Borrower or the Loan Parties under such
policies directly to the Collateral Agent; cause all such policies to provide
that neither the Borrower, the Administrative Agent, the Collateral Agent nor
any other party shall be a coinsurer thereunder and to contain a “Replacement
Cost Endorsement”, without any deduction for depreciation, and such other
provisions as the Administrative Agent or the Collateral Agent may reasonably
require from time to time to protect their interests; deliver evidence
reasonably satisfactory to the Collateral Agent of all such policies; cause each
such policy to provide that it shall not be canceled or not renewed (i) by
reason of nonpayment of premium upon not less than 10 days’ prior written notice
thereof by the insurer to the Administrative Agent and the Collateral Agent
(giving the Administrative Agent and the Collateral Agent the right to cure
defaults in the payment of premiums) or (ii) for any other reason upon not less
than 30 days’ prior written notice thereof by the insurer to the Administrative
Agent and the Collateral Agent; deliver evidence reasonably satisfactory to the
Administrative Agent and the Collateral Agent, prior to the cancellation or
nonrenewal of any such policy of insurance, of renewal of a policy previously
delivered to the Administrative Agent and the Collateral Agent, together with
evidence reasonably satisfactory to the Administrative Agent and the Collateral
Agent of payment of the premium therefor.

 

(c)   If at any time the area in which the Premises (as defined in the
Mortgages) are located is designated (i) a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such total amount as the
Administrative Agent, the Collateral Agent or the Required Lenders may from time
to time reasonably require, and otherwise comply with the National Flood
Insurance Program as set forth in the Flood Disaster Protection Act of 1973, as
it may be amended from time to time, or (ii) a “Zone 1” area, obtain earthquake
insurance in such total amount as the Administrative Agent, the Collateral Agent
or the Required Lenders may from time to time reasonably require.

 

(d)   With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” or its
equivalent and coverage on an occurrence basis against claims made for personal
injury (including bodily injury, death and property damage) and umbrella
liability insurance against any

 

50

--------------------------------------------------------------------------------


 

and all causes of loss, in no event for a combined single limit of less than
$10,000,000 naming the Collateral Agent as an additional insured (subject to the
Intercreditor Agreement), on forms satisfactory to the Collateral Agent.

 

(e)   Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver evidence reasonably satisfactory to the
Administrative Agent and the Collateral Agent of such policy or policies.

 

SECTION 5.03. Obligations and Taxes.  Pay its Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
all material taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower shall have
set aside on its books adequate reserves with respect thereto in accordance with
GAAP

 

SECTION 5.04. Financial Statements, Reports, etc.  In the case of the Borrower,
furnish to the Administrative Agent, which shall furnish to each Lender:

 

(a)   within 120 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows showing the financial condition of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the results of its
operations and the operations of such Subsidiaries during such year, together
with comparative figures for the immediately preceding fiscal year, all audited
by UHY LLP or other independent public accountants of recognized national
standing and accompanied by an opinion of such accountants (which opinion shall
be without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements fairly present the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

 

(b)   within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Subsidiaries as of the close of such fiscal
quarter and the results of its operations and the operations of such
Subsidiaries during such fiscal quarter and the then elapsed portion of the
fiscal year, and comparative figures for the same periods in the immediately
preceding fiscal year, all certified by one of its Financial Officers as fairly
presenting the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

 

51

--------------------------------------------------------------------------------


 

(c)   concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of the accounting firm (in the case of paragraph
(a)) or Financial Officer (in the case of paragraph (b)) opining on or
certifying such statements (which certificate, when furnished by an accounting
firm, may be limited to accounting matters and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10 and 6.11 and, in the case of a certificate
delivered with the financial statements required by paragraph (a) above, setting
forth the Borrower’s calculation of Excess Cash Flow;

 

(d)   within 90 days after the beginning of each fiscal year of the Borrower, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

 

(e)   promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

 

(f)   promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any “management letter” received by any
such person from its certified public accountants and the management’s response
thereto;

 

(g)   promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

(h)   promptly after the request by the Administrative Agent or any Lender, on
and after the effectiveness of the applicable provisions of the Pension Act,
copies of (i) any documents described in Section 101(k)(l) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(1)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

 

52

--------------------------------------------------------------------------------


 

(i)   promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 5.04(e) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Borrower posts such documents, or provides a link
thereto at http://www.strlab.com/www/strlab/; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or sponsored by the Administrative Agent);
provided that: (x) the Borrower shall deliver paper copies of such documents to
the Administrative Agent if it so requests or to any Lender that so requests the
Borrower to deliver such paper copies and (y) the Borrower shall notify the
Administrative Agent and each Lender of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.

 

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

 

(a)   any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

 

(b)   the filing or commencement of, or any written threat or written notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower or any Affiliate thereof that could reasonably be expected to
result in a Material Adverse Effect;

 

(c)   the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)   any development that has resulted in, or could reasonably be expected to
result in a Material Adverse Effect; and

 

(e)   any change in the Borrower’s corporate rating by S&P, in the Borrower’s
corporate family rating by Moody’s or in the ratings of the Credit Facility by
S&P or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place the Borrower or the Credit Facility on a
“CreditWatch” or “WatchList” or any similar list, in each case with negative
implications, or its cessation of, or its intent to cease, rating the Borrower
or the Credit Facility.

 

SECTION 5.06. Information Regarding Collateral. (a) Furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the jurisdiction of organization or formation of any
Loan Party, (iii) in any Loan Party’s identity or corporate structure or (iv) in
any Loan Party’s Federal

 

53

--------------------------------------------------------------------------------


 

Taxpayer Identification Number. Holdings and the Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are reasonably
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral. Holdings and the Borrower also agree promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.

 

(b)   In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer (i) setting forth the information required pursuant to
Section 2 of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section 5.06 and (ii) to the extent applicable,
certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings recordings or
registrations, including all refilings, recordings and registrations, containing
a description of the Article 9 Collateral (as defined in the Guarantee and
Collateral Agreement) have been filed of record in each governmental, municipal
or other appropriate office in each jurisdiction identified pursuant to clause
(i) of this Section 5.06(b) to the extent necessary to protect and perfect the
security interest for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period). Each certificate delivered pursuant to this
Section 5.06(b)(ii) shall identify in the format of Section 13 of the Perfection
Certificate all Intellectual Property of any Loan Party in existence on the date
thereof and not then listed on the Perfection Certificate or previously so
identified to the Collateral Agent.

 

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. (a) Keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law are made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender
to visit and inspect the financial records and the properties of such person at
reasonable times and as often as reasonably requested and to make extracts from
and copies of such financial records, and permit any representatives designated
by the Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and independent accountants
therefor; provided that as long as no Default or Event of Default shall have
occurred and shall be continuing, no more than one such site inspection may be
conducted in any calendar year (which shall be conducted by representatives
designated by the Administrative Agent).

 

(b)   In the case of Holdings and the Borrower, use commercially reasonable
efforts to cause the Credit Facility to be continuously rated by S&P and
Moody’s, and in the case of the Borrower, use commercially reasonable efforts to
maintain a corporate rating from S&P and a corporate family rating from Moody’s,
in each case in respect of the Borrower.

 

54

--------------------------------------------------------------------------------

 

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.

 

SECTION 5.09. Employee Benefits. (a) With respect to any Plan or Foreign Pension
Plan sponsored or maintained by Borrower or any Subsidiary, comply in all
material respects with the applicable provisions of ERISA and the Code and the
laws applicable to any Foreign Pension Plan and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of Holdings, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in a
Material Adverse Effect, a statement of a Financial Officer of Holdings or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Holdings or the Borrower proposes to take with respect thereto.

 

SECTION 5.10. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, in all respects with all Environmental Laws applicable to
its operations and properties; obtain and renew all environmental permits
necessary for its operations and properties; and conduct any remedial action in
accordance with Environmental Laws, except where the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; provided, however, that none of
Holdings, the Borrower or any Subsidiary shall be required to undertake any
remedial action required by Environmental Laws to the extent that its obligation
to do so is being contested in good faith and by proper proceedings and
appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.

 

SECTION 5.11. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority (subject to the Intercreditor Agreement) of the security
interests created or intended to be created by the Security Documents. The
Borrower will cause any subsequently acquired or organized Domestic Subsidiary
to become a Loan Party by executing the Guarantee and Collateral Agreement and
each applicable Security Document in favor of the Collateral Agent. In addition,
from time to time, the Borrower will, at its cost and expense, promptly secure
the Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Domestic
Subsidiaries (including real and other properties acquired subsequent to the
Closing Date)). Such security interests and Liens will be created under the
Security Documents and other security agreements, mortgages, deeds of trust,
leasehold mortgages, assignments of leases and rents, modifications and other

 

55

--------------------------------------------------------------------------------


 

instruments and documents in form and substance satisfactory to the Collateral
Agent, and the Borrower shall deliver or cause to be delivered to the Lenders
all such instruments and documents (including lien searches, surveys, abstracts,
appraisals, legal opinions and a policy or policies of title insurance issued by
a nationally recognized title insurance company, together with such
endorsements, coinsurance and reinsurance as may be requested by the Collateral
Agent and the Lenders, insuring the Mortgages as valid first liens, free of
Liens other than those permitted under Section 6.02) as the Collateral Agent
shall reasonably request to evidence compliance with this Section. The Borrower
agrees to provide such evidence as the Collateral Agent shall reasonably request
as to the perfection and priority status of each such security interest and
Lien. In furtherance of the foregoing, the Borrower will give prompt notice to
the Administrative Agent of the acquisition by it or any of the Subsidiaries of
any real property (or any interest in real property) having a value in excess of
$1,000,000.

 

SECTION 5.12. Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into, and for a minimum of three years
thereafter maintain, Hedging Agreements acceptable to the Administrative Agent
that result in at least 50% of the aggregate principal amount of its funded
long-term Indebtedness being effectively subject to a fixed or maximum interest
rate acceptable to the Administrative Agent.

 

SECTION 5.13. Post-Closing Items. Holdings and the Borrower shall, and shall
cause each of the Subsidiaries to, take all necessary actions to satisfy the
requirements set forth on Schedule 5.13 within the period specified on such
schedule (or such longer period as may be consented to by the Administrative
Agent).

 

SECTION 5.14. Funds Update. The Borrower shall, with respect to each of the
first four fiscal quarters ending after the Closing Date, provide the
Administrative Agent with reasonably detailed information about the uses of the
$10,000,000 described in paragraph (q) of Article IV, all of which such uses to
be consistent with those contemplated by paragraph (q) of Article IV.

 

SECTION 5.15. Purchase Price Adjustments. Holdings and the Borrower shall, take
all actions reasonably necessary to ensure that all purchase price adjustments
related to the Transactions payable by the sellers shall be paid to the
Borrower.

 

ARTICLE VI

 

Negative Covenants

 

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all fees and all
other expenses or amounts payable under any Loan Document have been paid in
full, unless the Required Lenders shall otherwise consent in writing, neither
Holdings nor the Borrower will, nor will they cause or permit any of the
Subsidiaries to:

 

56

--------------------------------------------------------------------------------


 

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)   Indebtedness existing on the date hereof and set forth in Schedule 6.01
and any extensions, renewals or replacements of such Indebtedness to the extent
the principal amount of such Indebtedness is not increased, neither the final
maturity nor the weighted average life to maturity of such Indebtedness is
decreased, such Indebtedness, if subordinated to the Obligations, remains so
subordinated on terms no less favorable to the Lenders, and the original
obligors in respect of such Indebtedness remain the only obligors thereon;

 

(b)   Indebtedness created hereunder and under the other Loan Documents;

 

(c)   intercompany Indebtedness of the Borrower and the Subsidiaries to the
extent permitted by Section 6.04(c);

 

(d)   Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this Section 6.01(d), when
combined with the aggregate principal amount of all Capital Lease Obligations
and Synthetic Lease Obligations incurred pursuant to Section 6.01(e), shall not
exceed $10,000,000 at any time outstanding;

 

(e)   Capital Lease Obligations and Synthetic Lease Obligations in an aggregate
principal amount, when combined with the aggregate principal amount of all
Indebtedness incurred pursuant to Section 6.01(d), not in excess of $10,000,000
at any time outstanding;

 

(f)   Attributable Debt in respect of Sale/Leaseback Transactions; provided,
however, that the aggregate principal amount of all Indebtedness then
outstanding and incurred pursuant to this clause (f) does not exceed
(i) $6,000,000 in respect of property owned by the Borrower or any Subsidiary on
the Closing Date or (ii) $6,000,000 in respect of any property acquired by the
Borrower or any Subsidiary after the Closing Date;

 

(g)   Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;

 

(h)   Indebtedness incurred by Foreign Subsidiaries in an aggregate principal
amount not exceeding $12,000,000 at any time outstanding;

 

(i)   Indebtedness under the First Lien Credit Agreement and any refinancings
thereof in an aggregate principal amount at any time outstanding not

 

57

--------------------------------------------------------------------------------


 

to exceed the Cap Amount as permitted under and as defined in the Intercreditor
Agreement;

 

(j)   Indebtedness under the Spanish Subsidized Loans in an aggregate principal
amount not exceeding $5,000,000 at any time outstanding; and

 

(k)   other unsecured Indebtedness of the Borrower or the Subsidiaries in an
aggregate principal amount not exceeding $6,000,000 at any time outstanding.

 

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

 

(a)   Liens on property or assets of the Borrower and its Subsidiaries existing
on the date hereof and set forth in Schedule 6.02; provided that such Liens
shall secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder;

 

(b)   any Lien created under the Loan Documents;

 

(c)   any First Priority Liens;

 

(d)   any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or assets
of any person that becomes a Subsidiary after the date hereof prior to the time
such person becomes a Subsidiary, as the case may be; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition
or such person becoming a Subsidiary, (ii) such Lien does not apply to any other
property or assets of Holdings, the Borrower or any Subsidiary and (iii) such
Lien secures only those obligations which it secures on the date of such
acquisition or the date such person becomes a Subsidiary, as the case may be;

 

(e)   Liens for taxes not yet due or which are being contested in compliance
with Section 5.03 or are immaterial in amount;

 

(f)   carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 5.03;

 

(g)   pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

 

(h)   deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory

 

58

--------------------------------------------------------------------------------


 

obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(i)   zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

 

(j)   purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 90 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not exceed 100% of the lesser of the cost or the fair market value of such real
property, improvements or equipment at the time of such acquisition (or
construction) and (iv) such security interests do not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(k)   Liens arising out of judgments or awards in respect of which Holdings, the
Borrower or any of the Subsidiaries shall in good faith be prosecuting an appeal
or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings; provided that
the aggregate amount of all such judgments or awards (and any cash and the fair
market value of any property subject to such Liens) does not exceed $6,000,000
at any time outstanding;

 

(l)   any Lien securing Indebtedness incurred by the Borrower or any Subsidiary
pursuant to Section 6.01(f); provided that any such Liens attach only to the
property that is the subject of, and proceeds thereof in connection with, the
applicable Sale/Leaseback Transaction and shall not attach to any other property
of the Borrower or any Subsidiary theretofore existing or (except for any such
proceeds) which arises after the date thereof;

 

(m)   Liens on assets of Foreign Subsidiaries; provided that (i) such Liens do
not extend to, or encumber, assets that constitute Collateral or the Equity
Interests of the Borrower or any of the Subsidiaries, and (ii) such Liens
extending to the assets of any Foreign Subsidiary secure only Indebtedness
incurred by such Foreign Subsidiary pursuant to Section 6.01(h); and

 

(n)   other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$3,000,000 at any one time.

 

SECTION 6.03. Sale/LeaseBack Transactions.  Enter into any Sale/Leaseback
Transaction unless (a) the sale or transfer of such property is permitted by
Section 6.05

 

59

--------------------------------------------------------------------------------


 

and (b) any Capital Lease Obligations, Synthetic Lease Obligations or Liens
arising in connection therewith are permitted by Sections 6.01 and 6.02, as the
case may be.

 

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

 

(a) (i)   investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries,
(ii) additional investments by Holdings, the Borrower and the Subsidiaries in
the Equity Interests of the Borrower and the Subsidiaries and (iii) investments
in STR India Pvt. Ltd. in an amount not to exceed $5,000,000 in the aggregate;
provided that (A) any such Equity Interests held by a Loan Party other than
Equity Interests in Excluded Assets (as defined in the Guarantee and Collateral
Agreement) shall be pledged pursuant to the Guarantee and Collateral Agreement
(subject to the limitations applicable to voting stock of a Foreign Subsidiary
referred to therein) and (B) the aggregate amount of investments made after the
Closing Date (other than pursuant to clause (iii) above) by Loan Parties in, and
loans and advances made after the Closing Date by Loan Parties to, Subsidiaries
that are not Loan Parties (determined without regard to any write-downs or
write-offs of such investments, loans and advances) shall not exceed $12,000,000
at any time outstanding;

 

(b) Permitted Investments;

 

(c) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided that
(i) any such loans and advances made by a Loan Party to Subsidiaries that are
not Loan Parties shall be evidenced by a promissory note pledged to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to the
Guarantee and Collateral Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (a) above;

 

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(e) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $2,000,000;

 

(f) the Borrower and the Subsidiaries may enter into Hedging Agreements that
(i) are required by Section 5.12 or (ii) are not speculative in nature and are

 

60

--------------------------------------------------------------------------------


 

related to income derived from foreign operations of the Borrower or any
Subsidiary or otherwise related to purchases from foreign suppliers;

 

(g) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or not less than 85% of
the Equity Interests (other than directors’ qualifying shares) of a person
(referred to herein as the “Acquired Entity”); provided that (i) such
acquisition was not preceded by an unsolicited tender offer for such Equity
Interests by, or proxy contest initiated by, Holdings, the Borrower or any
Subsidiary; (ii) the Acquired Entity shall be in a similar or reasonably related
or incidental line of business to those of the Borrower and the Subsidiaries as
conducted during the current and most recently concluded calendar year; and
(iii) at the time of such transaction (A) both before and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
(B) the Borrower would be in compliance with the covenant set forth in Sections
6.11 as of the most recently completed period of four consecutive fiscal
quarters ending prior to such transaction for which the financial statements and
certificates required by Section 5.04(a) or 5.04(b), as the case may be, and
5.04(c) have been delivered, after giving pro forma effect to such transaction
and to any other event occurring after such period as to which pro forma
recalculation is appropriate (including any other transaction described in this
Section 6.04(g) occurring after such period) as if such transaction had occurred
as of the first day of such period; (C) the total consideration paid in
connection with such acquisition and any other acquisitions pursuant to this
Section 6.04(g) (including any Indebtedness of the Acquired Entity that is
assumed by the Borrower or any Subsidiary following such acquisition and any
payments following such acquisition pursuant to earn-out provisions or similar
obligations) shall not in the aggregate exceed $50,000,000 and (D) the Borrower
shall have delivered a certificate of a Financial Officer, certifying as to the
foregoing and containing reasonably detailed calculations in support thereof, in
form and substance satisfactory to the Administrative Agent; (iv) the Borrower
shall comply, and shall cause the Acquired Entity to comply, with the applicable
provisions of Section 5.11 and the Security Documents; and (v) if the Acquired
Entity would not constitute a wholly owned Subsidiary of the Borrower and would
be required to become a Subsidiary Guarantor hereunder, each holder of an Equity
Interest therein (other than the Borrower or any wholly owned Subsidiary) shall
have executed and delivered to the Collateral Agent a consent and waiver in form
and substance reasonably satisfactory to the Collateral Agent permitting such
Acquired Entity to become a Subsidiary Guarantor hereunder and a party to the
Security Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(g) being referred to herein as a “Permitted
Acquisition”); and

 

(h) in addition to investments permitted by paragraphs (a) through (g) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (h) (determined without regard to any write-downs or

 

61

--------------------------------------------------------------------------------


 

write-offs of such investments, loans and advances) does not exceed $6,000,000
in the aggregate.

 

SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions.  (a) Merge into or consolidate with any other person, or permit
any other person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all the assets (whether now owned or hereafter acquired) of the
Borrower or less than all the Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person, except that (i) the
Borrower and any Subsidiary may purchase and sell inventory in the ordinary
course of business and (ii) if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (u) any wholly owned Subsidiary may merge into the Borrower in a
transaction in which the Borrower is the surviving corporation, (v) Holdings may
merge, liquidate, reorganize or otherwise be restructured into a newly-formed
Loan Party in a transaction the purpose of which is to re-organize Holdings as a
corporation; provided that (1) such transaction (or series of transactions) does
not result in a material increase in the Tax obligations payable in cash (on a
consolidated basis) for Holdings, the Borrower, each Subsidiary of the Borrower
and the holders of Equity Interests in Holdings and (2) immediately following
such transaction, Holdings is in compliance with all requirements of the
Guarantee and Collateral Agreement and has satisfied its obligations under
Section 5.11 (including the execution of any further documents, financing
statements, agreements and instruments, and the taking of all other actions,
that may be reasonably requested by the Required Lenders, the Administrative
Agent or the Collateral Agent), (w) any wholly owned Subsidiary may merge into
or consolidate with any other wholly owned Subsidiary in a transaction in which
the surviving entity is a wholly owned Subsidiary and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration (provided that
if any party to any such transaction is a Loan Party, the surviving entity of
such transaction shall be a Loan Party), (x) the Borrower and the Subsidiaries
may make Permitted Acquisitions and (y) any Inactive Subsidiary of the Borrower
may be dissolved or liquidated.

 

(b)  Make any Asset Sale otherwise permitted under paragraph (a) above unless
(i) such Asset Sale is for consideration at least 75% of which is cash,
(ii) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (iii) the fair market value
of all assets sold, transferred, leased or disposed of pursuant to this
paragraph (b) shall not exceed (x) $10,000,000 in any fiscal year or
(y) $50,000,000 in the aggregate.

 

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and pay dividends or make other distributions ratably to
its equity holders, (ii) so long as no Event of Default or Default shall have
occurred and be continuing or would result therefrom, the Borrower may, or the
Borrower may make distributions to Holdings

 

62

--------------------------------------------------------------------------------


 

so that Holdings may, repurchase its Equity Interests owned by employees of
Holdings, the Borrower or the Subsidiaries or make payments to employees of
Holdings, the Borrower or the Subsidiaries upon termination of employment in
connection with the exercise of stock options, stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death or disability of such employees
in an aggregate amount not to exceed $2,000,000 in any fiscal year, (iii) the
Borrower may make Restricted Payments to Holdings (x) in an amount not to exceed
$500,000 in any fiscal year, to the extent necessary to pay general corporate
and overhead expenses incurred by Holdings in the ordinary course of business
and (y) if Borrower is a member of a consolidated, combined or unitary group of
which Borrower is not the common parent, in an amount necessary to pay the Tax
liabilities of the common parent (the “Common Parent”) of the consolidated,
combined or unitary group of which Borrower is not the common parent directly
attributable to (or arising as a result of) the operations of the Borrower and
the Subsidiaries; provided, however, that (A) the amount of such dividends shall
not exceed the amount that the Borrower and the Subsidiaries would be required
to pay in respect of Federal, state and local taxes were the Borrower and the
Subsidiaries to pay such taxes as members of a consolidated, combined or unitary
group of which Borrower is the common parent and (B) all Restricted Payments
made to Holdings pursuant to this clause (iii) are used by Holdings to make
Restricted Payments as specified in clause (iv) within 20 days of the receipt
thereof and (iv) if Borrower is a member of a consolidated, combined or unitary
group of which Borrower is not the common parent, then Holdings may make
Restricted Payments to the Common Parent (x) in an amount not to exceed $500,000
in any fiscal year, to the extent necessary to pay general corporate and
overhead expenses incurred by the Common Parent in the ordinary course of
business and (y) in an amount necessary to pay the Tax liabilities of the Common
Parent directly attributable to (or arising as a result of) the operations of
the Borrower and the Subsidiaries; provided, however, that (A) the amount of
such dividends shall not exceed the amount that the Borrower and the
Subsidiaries would be required to pay in respect of Federal, state and local
taxes were the Borrower and the Subsidiaries to pay such taxes as members of a
consolidated, combined or unitary group of which Borrower is the common parent
and (B) all Restricted Payments made to the Common Parent pursuant to this
clause (iv) are used by the Common Parent for the purposes specified herein
within 20 days of the receipt thereof.

 

(b)   Enter into, incur or permit to exist any agreement or other arrangement
that prohibits, restricts or imposes any condition upon (i) the ability of
Holdings, the Borrower or any Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets to secure the Obligations, or (ii) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (A) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document or any First
Lien Loan Document, (B) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (C) the
foregoing shall not apply to restrictions and conditions imposed on any Foreign
Subsidiary by the terms of any

 

63

--------------------------------------------------------------------------------


 

Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder,
(D) clause (i) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (E) clause (i) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

 

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties and transactions pursuant to the Advisory Services and
Monitoring Agreements as in effect as of the Closing Date, sell or transfer any
property or assets to, or purchase or acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
that the Borrower or any Subsidiary may engage in any of the foregoing
transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties.

 

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries. (a) With respect
to Holdings, engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the Borrower and liabilities
incidental thereto, including its liabilities as a Guarantor pursuant to the
Guarantee and Collateral Agreement and its Guarantees of obligations under the
First Lien Loan Documents.

 

(b)   With respect to the Borrower and its Subsidiaries, engage at any time in
any business or business activity other than the business currently conducted by
it and business activities reasonably incidental thereto.

 

SECTION 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which the First Lien Loan or any
subordinated Material Indebtedness of Holdings, the Borrower or any of the
Subsidiaries is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional material rights on the holder of
such Indebtedness in a manner adverse to Holdings, the Borrower, any of the
Subsidiaries or the Lenders; provided that the First Lien Loan Documents may be
amended in accordance with the Intercreditor Agreement, or (ii) any waiver,
supplement, modification or amendment of its certificate of incorporation,
by-laws, operating, management or partnership agreement or other organizational
documents to the extent any such waiver, supplement modification or amendment
would be adverse to the Lenders in any material respect.

 

(b)  (i)  Make any distribution, whether in cash, property, securities or a
combination thereof, other than regular scheduled payments of principal and
interest as and when due (to the extent not prohibited by applicable
subordination provisions), in respect of, or pay, or commit to pay, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes any Indebtedness (other than the Loans and the First
Lien Loans), or (ii) pay in cash any amount in respect of any

 

64

--------------------------------------------------------------------------------


 

Indebtedness or preferred Equity Interests that may at the obligor’s option be
paid in kind or in other securities (other than the payment of PIK Interest on
the Loans in accordance with Section 2.06).

 

SECTION 6.10. Capital Expenditures. (a) Permit the aggregate amount of Capital
Expenditures made by the Borrower and the Subsidiaries in any period set forth
below to exceed the amount set forth below for such period:

 

Period

 

Amount

 

Closing Date - December 31, 2007

 

$

15,000,000

 

January 1, 2008 - December 31, 2008

 

$

10,000,000

 

January 1, 2009 - December 31, 2009

 

$

12,000,000

 

January 1, 2010 - December 31, 2010

 

$

14,000,000

 

January 1, 2011 - December 31, 2011

 

$

15,000,000

 

January 1, 2012 - December 31, 2012

 

$

16,000,000

 

January 1, 2013 - December 31, 2013

 

$

17,000,000

 

January 1, 2014 - Maturity Date

 

$

18,000,000

 

 

If, in any fiscal year, the Consolidated EBITDA exceeds the Baseline EBITDA for
such fiscal year, the amount of permitted Capital Expenditures set forth above
in respect of such fiscal year shall be increased (but not decreased) by 40% of
the excess of (i) the Consolidated EBITDA for such fiscal year over (ii) the
Baseline EBITDA for such fiscal year.

 

Any unused amount of Capital Expenditures permitted to be made during each
fiscal year may be carried forward to, and made, at any time during the next
succeeding two fiscal years; provided that, for purposes of this sentence,
Capital Expenditures made in any fiscal year shall be deemed to use the amount
permitted to be made during such fiscal year set forth above before using the
amount carried forward to such fiscal year.

 

(b)   Notwithstanding subsection (a) above, the Borrower and its Subsidiaries
may make Capital Expenditures with the Net Cash Proceeds of (A) Specified Equity
Issuances by Holdings, the Borrower or any of their respective subsidiaries
permitted hereunder or (B) any Asset Sale, or any sale of used, worn out or
surplus equipment, in each case to the extent such Net Cash Proceeds are not
required to be applied to prepay loans, or cash collateralize, letters of
credit, under the First Lien Credit Agreement or to prepay Loans hereunder.

 

SECTION 6.11. Maximum Total Leverage Ratio. Permit the Total Leverage Ratio at
any time during a period set forth below to be greater than the ratio set forth
opposite such period below:

 

65

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

September 30, 2007

 

8.00 to 1.00

 

December 31, 2007

 

8.00 to 1.00

 

March 31, 2008

 

8.00 to 1.00

 

June 30, 2008

 

8.00 to 1.00

 

September 30, 2008

 

7.75 to 1.00

 

December 31, 2008

 

7.25 to 1.00

 

March 31, 2009

 

6.50 to 1.00

 

June 30, 2009

 

6.50 to 1.00

 

September 30, 2009

 

6.50 to 1.00

 

December 31, 2009

 

6.50 to 1.00

 

March 31, 2010

 

6.25 to 1.00

 

June 30, 2010

 

6.25 to 1.00

 

September 30, 2010

 

6.25 to 1.00

 

December 31, 2010

 

6.25 to 1.00

 

March 31, 2011

 

5.25 to 1.00

 

June 30, 2011

 

5.25 to 1.00

 

September 30, 2011

 

5.25 to 1.00

 

December 31, 2011

 

5.25 to 1.00

 

March 31, 2012

 

5.25 to 1.00

 

 

SECTION 6.12. Fiscal Year.  With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than December 31.

 

SECTION 6.13. Certain Equity Securities.  Issue any Equity Interest that is not
Qualified Capital Stock.

 

ARTICLE VII

 

Events of Default

 

In case of the happening of any of the following events (“Events of Default”):

 

(a)  any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

 

66

--------------------------------------------------------------------------------

 

(b)  default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)  default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;

 

(d)  default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05(a), 5.05(d) or 5.08 or in Article VI;

 

(e)  default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or the Required Lenders to the Borrower;

 

(f) (i) Holdings, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable after giving effect to any
grace periods applicable thereto or (ii) any other event or condition occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity or that results in the termination or
permits any counterparty to terminate any Hedging Agreement the obligations
under which constitute Material Indebtedness; provided that this clause
(ii) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or to mandatory prepayments of First Lien Loans required pursuant to
Section 2.13 of the First Lien Credit Agreement; provided further that an Event
of Default under and as defined in the First Lien Credit Agreement (other than
the Events of Default described in paragraphs (b) or (c) of Article VII of the
First Lien Credit Agreement to which this proviso shall not apply) (a “First
Lien Event of Default”) shall not in and of itself constitute an Event of
Default under this paragraph until the earlier to occur of (x) a period of 60
days has elapsed following notice of such First Lien Event of Default from the
administrative agent or any lender under the First Lien Credit Agreement to the
Borrower, or from the Borrower to such administrative agent or any such lender,
and (y) the acceleration of the maturity of any of the loans or the termination
of any of the commitments under the First Lien Credit Agreement in connection
with such First Lien Event of Default or the exercise of any remedies

 

67

--------------------------------------------------------------------------------


 

by the lenders or the administrative agent under the First Lien Credit Agreement
in connection with such First Lien Event of Default;

 

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Material Subsidiary (or any group of
Subsidiaries that, when taken together, would constitute a Material Subsidiary),
or of a substantial part of the property or assets of Holdings, the Borrower or
a Material Subsidiary (or any group of Subsidiaries that, when taken together,
would constitute a Material Subsidiary), under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any Material Subsidiary (or any
group of Subsidiaries that, when taken together, would constitute a Material
Subsidiary) or for a substantial part of the property or assets of Holdings, the
Borrower or a Material Subsidiary (or any group of Subsidiaries that, when taken
together, would constitute a Material Subsidiary) or (iii) the winding-up or
liquidation of Holdings, the Borrower or any Material Subsidiary (or any group
of Subsidiaries that, when taken together, would constitute a Material
Subsidiary); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Subsidiary or for a substantial part of the property or assets
of Holdings, the Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

 

(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to levy upon
assets or properties of Holdings, the Borrower or any Subsidiary to enforce any
such judgment and such judgment either (i) is for the payment of money in an
aggregate amount in excess of $6,000,000 or (ii) is for injunctive relief and
could reasonably be expected to result in a Material Adverse Effect;

 

68

--------------------------------------------------------------------------------


 

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, could reasonably be expected to result in actual liability to
Holdings, the Borrower or any Subsidiary (or any combination thereof), including
directly or indirectly through their ERISA Affiliates, in an aggregate amount
exceeding $6,000,000;

 

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect (other than in accordance with its
terms), or any Guarantor shall deny in writing that it has any further liability
under the Guarantee and Collateral Agreement (other than as a result of the
discharge of such Guarantor in accordance with the terms of the Loan Documents);

 

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (subject to the Intercreditor Agreement)
(except as otherwise expressly provided in this Agreement or such Security
Document) security interest in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the failure of the First Lien Collateral Agent (as defined in the
Intercreditor Agreement) to maintain possession of certificates representing
securities pledged under the Guarantee and Collateral Agreement and except to
the extent that such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy;

 

(m) the Intercreditor Agreement shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against any
party thereto (or against any person on whose behalf any such party makes any
covenants or agreements therein), or otherwise not be effective to create the
rights and obligations purported to be created thereunder unless the same
results directly from the action or inaction of the Collateral Agent; or

 

(n) there shall have occurred a Change in Control;

 

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event

 

69

--------------------------------------------------------------------------------


 

with respect to Holdings or the Borrower described in paragraph (g) or
(h) above, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and any
unpaid accrued fees and all other liabilities of the Borrower accrued hereunder
and under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Notwithstanding anything to the contrary contained in the foregoing provisions
of this Article VII, in the event that the Borrower fails to comply with
Section 6.11, until the expiration of the 10th day subsequent to the date the
certificate calculating such compliance is required to be delivered pursuant to
Section 5.04(c), the Borrower shall have the right to issue common equity for
cash or otherwise receive cash contributions to the capital of the Borrower
(collectively, the “Cure Right”), and upon receipt by the Borrower of such cash
(the “Cure Amount”) pursuant to the exercise of the Borrower of such Cure Right
the applicable covenants shall be recalculated giving effect to the following
pro forma adjustments:

 

(i)  Consolidated EBITDA for the immediately preceding fiscal quarter shall be
increased, solely for the purpose of measuring compliance with Section 6.11 for
such fiscal quarter and each period thereafter in which the Consolidated EBITDA
for such fiscal quarter is contained, and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

 

(ii)  if, after giving effect to the foregoing recalculations, the Borrower
shall then be in compliance with Section 6.11 as of the relevant date of
determination with the same effect as though there had been no failure to comply
therewith at such date, then the applicable breach or default of the covenants
set forth in Section 6.11 that had occurred shall be deemed cured for all
purposes of this Agreement as fully as if such breach or default had never
occurred.

 

Notwithstanding anything herein to the contrary, (A) in each four quarter period
there shall be a period of at least two fiscal quarters in which the Cure Right
is not exercised, (B) in each eight quarter period there shall be a period of at
least four fiscal quarters in which the Cure Right is not exercised, (C) the
amount of any Cure Amount shall be no greater than the amount required to cause
the Borrower to be in compliance with Section 6.11 and (D) all Cure Amounts
shall be disregarded for all other purposes under this Agreement, including any
baskets in Article VI and the definitions of Applicable Margin and Required
Prepayment Percentage.

 

ARTICLE VIII

 

The Administrative Agent and the Collateral Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the

 

70

--------------------------------------------------------------------------------


 

Collateral Agent are referred to collectively as the “Agents”) its agent and
authorizes the Agents to take such actions on its behalf and to exercise such
powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents. The Lenders acknowledge and agree that the
Administrative Agent shall also act, subject to and in accordance with the terms
of the Intercreditor Agreement as the administrative agent and collateral agent
for the lenders under the First Lien Credit Agreement.

 

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

 

71

--------------------------------------------------------------------------------


 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Credit
Facility as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Borrower (not to be unreasonably withheld or delayed),
unless a default of payment or bankruptcy is continuing, in which case no such
consent shall be required, to appoint a successor, which shall be a bank with an
office in the United States or an Affiliate of such bank with an office in the
United States. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (including, for greater
certainty, due to the failure of the Borrower to consent to such appointment),
then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent
which shall be a bank with an office in New York, New York, or an Affiliate of
any such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After an Agent’s resignation hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while acting as
Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other

 

72

--------------------------------------------------------------------------------


 

Loan Document any related agreement or any document furnished hereunder or
thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or nationally recognized
overnight courier service, mailed by certified or registered mail or sent by
fax, as follows:

 

(a)   if to the Borrower or Holdings, to it at 10 Water Street, Enfield, CT
06082-4899, Attention of Chief Financial Officer (Fax No. (860) 749-9158); with
a copy to STR Holdings LLC, c/o DLJ Merchant Banking, Attention of Dan Gerwitz
(Fax No. (860) 749-9158);

 

(b)   if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue,
New York, NY 10010, Attention of Matthew Carter RDU-2 (Fax No. (212) 743-1842);
and

 

(c)   if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or nationally recognized overnight courier
service or sent by fax or on the date five Business Days after dispatch by
certified or registered mail if mailed, in each case delivered, sent or mailed
(properly addressed) to such party as provided in this Section 9.01 or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section 9.01. As agreed to among Holdings, the Borrower,
the Administrative Agent and the applicable Lenders from time to time, notices
and other communications may also be delivered by e-mail to the e-mail address
of a representative of the applicable person provided from time to time by such
person so long as a copy of such notice or other communication is also sent by
one of the other methods set forth above; provided, however, that notices given
by the Borrower to the Administrative Agent pursuant to Article II may not be
delivered by email unless otherwise agreed to by the Administrative Agent on a
case by case basis.

 

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with, or pursuant to,
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans, regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of, or any
accrued interest on, any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is

 

73

--------------------------------------------------------------------------------


 

outstanding and unpaid and so long as the Commitments have not been terminated.
The provisions of Sections 2.13, 2.15, 2.19 and 9.05 shall remain operative and
in full force and effect regardless of the expiration of the term of this
Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Loans, the expiration of the Commitments, the invalidity
or unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Administrative Agent,
the Collateral Agent or any Lender.

 

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

 

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

 

(b)   Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it), with notice
to the Borrower delivered from time to time and the prior written consent of the
Administrative Agent (not to be unreasonably withheld or delayed); provided,
however, that (i) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be in an integral multiple of, and not less than, $1,000,000 (or,
if less, the entire remaining amount of such Lender’s Commitment or Loans of the
relevant Class), (ii) the parties to each such assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.13, 2.15, 2.19 and 9.05, as well as to any fees
accrued for its account and not yet paid).

 

74

--------------------------------------------------------------------------------


 

(c)   By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05(a) or delivered pursuant to
Section 5.04 the Intercreditor Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee agrees to be bound by the terms of the Intercreditor Agreement;
(vii) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Administrative Agent and the
Collateral Agent, respectively, by the terms hereof, together with such powers
as are reasonably incidental thereto; and (viii) such assignee agrees that it
will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.

 

(d)   The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders and the Commitment of, and
principal amount of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

 

75

--------------------------------------------------------------------------------


 

(e)   Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already he a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms, the Administrative Agent shall promptly (i) accept such
Assignment and Acceptance and (ii) record the information contained therein in
the Register. No assignment shall be effective unless it has been recorded in
the Register as provided in this paragraph (e).

 

(f)   Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.13, 2.15 and 2.19 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant), (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing all or substantially
all of the value of the Guarantees (other than in connection with the sale of
such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral) and (v) such Lender, acting solely for this
purpose as an agent of the Borrower, shall maintain a register for the
recordation of the names and addresses of the participating bank or other person
and the Commitments of and principal amounts of and interest on the Loans owing
and paid to, such participating banks pursuant to the terms hereof from time to
time and the amounts received by such Lender from the Borrower and whether such
amounts constitute principal interest fees or other amounts and each
participating bank’s share thereof.

 

(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to

 

76

--------------------------------------------------------------------------------


 

customary exceptions) to preserve the confidentiality of such confidential
information on terms no less restrictive than those applicable to the Lenders
pursuant to Section 9.16.

 

(h)   Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

(i)   Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

 

(j)   Neither Holdings nor the Borrower shall assign or delegate any of its
rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.

 

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent and
the Collateral Agent in connection with the syndication of the Credit Facility
and the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or

 

77

--------------------------------------------------------------------------------


 

thereof (whether or not the transactions hereby or thereby contemplated shall be
consummated) or incurred by the Administrative Agent, the Collateral Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the reasonable and documented fees,
charges and disbursements of Cravath, Swaine & Moore LLP, counsel for the
Administrative Agent and the Collateral Agent, and, in connection with any such
enforcement or protection, the fees, charges and disbursements of any other
counsel for the Administrative Agent, the Collateral Agent or any Lender.

 

(b)   The Borrower agrees to indemnify the Administrative Agent, the Collateral
Agent, each Lender and each Related Party of any of the foregoing persons, their
successors and assigns and members of each of the foregoing (each such person
being called an “Indemnitee”) against, and to hold each Indemnitee harmless
from, any and all reasonable and documented losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby (including the syndication of the Credit Facility),
(ii) the use of the proceeds of the Loans, or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto (and regardless of whether such matter is
initiated by a third party or by the Borrower, any other Loan Party or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee or (y) result from the
release of Hazardous Materials or a violation of Environmental Laws that first
occurs at a particular owned real property after such property has been
transferred to any Indemnitees or its successor or assigns by foreclosure,
deed-in-lieu of foreclosure or similar transfer except to the extent caused by,
or attributable to the actions of or failure to act by, the Borrower or any of
its Subsidiaries.

 

(c)   To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Collateral Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding Loans and unused Commitments at the time.

 

78

--------------------------------------------------------------------------------

 

(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

 

(e)  The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.

 

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.   No notice or demand
on the

 

79

--------------------------------------------------------------------------------


 

Borrower or Holdings in any case shall entitle the Borrower or Holdings to any
other or further notice or demand in similar or other circumstances.

 

(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower, Holdings and the Required Lenders; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Lender directly adversely affected thereby, (ii) increase or
extend the Commitment or decrease or extend the date for payment of any fees of
any Lender without the prior written consent of such Lender, (iii) amend or
modify the pro rata requirements of Section 2.16, the provisions of
Section 9.04(j) or the provisions of this Section or release all or
substantially all of the value of the Guarantees (other than in connection with
the sale of such Guarantor in a transaction permitted by Section 6.05) or all or
substantially all of the Collateral (except as provided in the Intercreditor
Agreement), without the prior written consent of each Lender, (iv) change the
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of one
Class differently from the rights of Lenders holding Loans of any other
Class without the prior written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of each adversely
affected Class, (v) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC or
(vi) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Collateral Agent
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent or the Collateral Agent.

 

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan or
participation hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan or participation
but were not payable as a result of the operation of this Section 9.09 shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or participations or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Effective Rate to the date of repayment, shall have
been received by such Lender.

 

80

--------------------------------------------------------------------------------


 

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARIS1NG OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this

 

81

--------------------------------------------------------------------------------


 

Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any other party hereto or their respective
properties in the courts of any jurisdiction.

 

(b)  Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(c)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

 

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) upon
notice to the Borrower (to the extent practicable and permitted under applicable
laws or regulations), to the extent requested by any regulatory authority or
quasi-regulatory authority (such as the National Association of Insurance
Commissioners), (c) upon notice to the Borrower (to the extent practicable and
permitted under applicable laws or regulations), to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this

 

82

--------------------------------------------------------------------------------


 

Section 9.16, to (i) any actual or prospective assignee of or participant in any
of its rights or obligations under this Agreement and the other Loan Documents
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower or any Subsidiary or any of
their respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrower or Holdings and related to
the Borrower or Holdings or their business, other than any such information that
was available to the Administrative Agent, the Collateral Agent or any Lender on
a nonconfidential basis prior to its disclosure by the Borrower or Holdings. Any
person required to maintain the confidentiality of Information as provided in
this Section 9.16 shall be considered to have complied with its obligation to do
so if such person has exercised the same degree of care to maintain the
confidentiality of such Information as such person would accord its own
confidential information.

 

SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

 

SECTION 9.18. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement. Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the subordination of Liens provided
for in the Intercreditor Agreement, (c) agrees that it will be bound by and will
take no actions contrary to the provisions of the Intercreditor Agreement and
(d) authorizes and instructs the Collateral Agent to enter into the
Intercreditor Agreement as Collateral Agent and on behalf of such Lender. The
foregoing provisions are intended as an inducement to the lenders under the
First Lien Credit Agreement to permit the incurrence of Indebtedness under this
Agreement and to extend credit to the Borrower and such lenders are intended
third party beneficiaries of such provisions.

 

83

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

STR ACQUISITION, INC.,

 

 

 

 

by

 

 

 

 

 

/s/ Jason Metakis

 

 

Name: Jason Metakis

 

 

Title: Treasurer

 

 

 

STR HOLDINGS LLC,

 

 

 

 

by

 

 

 

 

 

/s/ Jason Metakis

 

 

Name: Jason Metakis

 

 

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, individually and as
Administrative Agent and Collateral Agent,

 

 

 

 

by

 

 

 

 

/s/ Shanka Mohan

 

 

Name: Shanka Mohan

 

 

Title: Vice President

 

 

 

 

 

by

 

 

 

 

/s/ James Neira

 

 

Name: James Neira

 

 

Title: Associate

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(a)



Subsidiary Guarantors

 

Cal Safety Compliance Corporation

Specialized Technology Resources (International), Inc.

Shuster Laboratories, Inc.

Supply Chain Consulting Services Corporation

Specialized Technology Resources (Florida), Inc

STR Materials Science, Inc.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

 

Mortgaged Property

 

Property located at 10 Water Street, Enfield, CT 06082, described as follows:

 

That certain piece or parcel of land on the south side of Hazard Avenue (Route
190) in the Town of Enfield, County of Hartford and State of Connecticut, shown
as “Parcel A” on Sheet 1 of 2 on a map or plan entitled: “Prepared for
Springborn Laboratories, Inc. Hazard Avenue & Abbe Road, Enfield, Conn. . .
Scale: 1 in. = 100 ft. Date: June 30, 1987. . . Rev. 2-24-88. . . Alford
Associates, Inc. Civil Engineers, Windsor, Connecticut,” which map or plan is on
file with the Enfield Town Clerk in Volume 220, Page 3033, and more particularly
bounded and described as follows:

 

Beginning at a point on the south side of Hazard Avenue, which point is the
northwest corner of the herein described premises and the northeast corner of
land now or formerly of Raymond F. and Suzanne Aquilio, as shown on said map;
running thence along the arc of a curve to the right having a radius of 933.00
feet and a delta angle of 9° 34' 03" a distance of 155.79 feet to a CHD marker;
running thence N 83° 19' 04" E a distance of 414.00 feet to a CHD monument;
running thence N 82° 58' 24" E a distance of 143.64 feet to a point, the last
three courses running along the south side of Hazard Avenue; running thence S
09° 53' 12" E a distance of 435.66 feet along land now or formerly of National
Railroad Passenger Corporation as shown on said map; running thence S 89° 20'
43" W a distance of 143.38 feet to a point; S 64° 08' 57" W a distance of 9.72
feet to a point; S 00° 09' 17" W a distance of 14.24 feet to a point; S 89° 08'
16" W a distance of 51.12 feet to a point; S 86° 57' 00" W a distance of 105.15
feet to a point; N 89° 55' 46" W a distance of 384.08 feet to a point; S 79° 44'
15" W a distance of 139.61 feet to a set iron pin; N 69° 59' 38" W a distance of
129.11 feet to a set iron pin, the last eight (8) courses being along the
Scantic River as shown on said map; running thence N 24° 34' 57" E a distance of
401.37 feet along land now or formerly of Thomas E. and Diane S. Eastwood, James
C. and Nancy A. Miczak and Raymond F. and Suzanne Aquilia, in part by each, to
the point or place of beginning.

 

TOGETHER WITH an easement from the State of Connecticut to Springborn Testing &
Research, Inc. dated December 31, 1997 and recorded in Volume 1156, Page 123 of
the Enfield Land Records.

 

3

--------------------------------------------------------------------------------


 

Schedule 2.01
Lenders and Commitments

 

Second Lien Term Loan Facility Lender

 

Second Lien Term Loan
Commitment on Closing Date

 

Credit Suisse

 

$

75,000,000

 

TOTAL COMMITMENT

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.08



Subsidiaries

 

STR Acquisition, Inc. — 100% owned by STR Holdings LLC

 

Specialized Technology Resources, Inc. (“STR”) (to be the survivor of merger
with STR Acquisition, Inc.; thereafter to be 100% owned by STR Holdings LLC.

 

(a)

(Unless otherwise noted, STR owns 100% of the equity securities of each
subsidiary)

 

 

1.

Specialized Technology Resources (Singapore) Pte Ltd (100% of voting stock owned
by STR; small portion of non-voting stock owned by STR-HK)

 

 

2.

Specialised Technology Resources (UK) Limited (“STR-UK”)

 

 

3.

Cal Safety Compliance Corporation (“CSCC”)

 

 

4.

Cal Safety Compliance Corporation de CV (Gregory Gardner owns one share of the
50 outstanding shares; remaining shares owned by CSCC)

 

 

5.

Specialized Technology Resources Laboratuar Hizmetleri Anonim Sirketi (99% owned
by Company, .25% owned by each of STR-UK, STR-HK, STRAG and CSCC).

 

 

6.

STR Laboratuar Hizmetleri ve Gozetim Ltd. (dormant)

 

 

7.

STR-Registrar LLC (51% owned by STR; 49% owned by Science, Technology and
Registration Holdings, Inc. (formerly Quality Paradigms))

 

 

8.

Specialized Technology Resources (International), Inc. (“STR-I”)

 

 

9.

Specialized Technology Resources (Taiwan) Ltd. (owned by STR-I)

 

 

10.

Specialized Technology Resources (Hong Kong) Ltd. (“STR-HK”) (Dennis Jilot owns
one share of the 120,002 outstanding shares and remaining shares owned by STR-I)

 

 

11.

Specialized Technology Resources (Shanghai) Ltd. (owned by STR-HK)

 

 

12.

STR Testing & Inspection AG (“STR AG”) (owned by STR-I)

 

 

13.

Specialized Technology Resources España S.A.

 

 

14.

Shuster Laboratories, Inc.

 

 

15.

Supply Chain Consulting Services Corporation (dormant)

 

 

16.

Specialized Technology Resources (India) Pvt Ltd. (Samir Rastogi owns 1 share of
the 5,000 outstanding shares; remaining shares owned by STR)

 

 

17.

Specialized Technology Resources (Florida), Inc.

 

 

18.

Specialised Technology Resources Lanka (Private) Limited (50% owned by STR; 50%
owned by STR-I)

 

 

19.

STR Materials Science, Inc. (dormant)

 

 

20.

Tex Analysis Laboratory Private Limited (owned by STR-HK)

 

 

21.

STR Vietnam Co. Ltd. (owned by STR-HK)

 

5

--------------------------------------------------------------------------------


 

(b)

Joint Ventures

 

STR France S.A.S. (STR-UK owns a 50% interest)

 

CTC Asia Ltd. (STR owns 50%)

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3.09

 

Litigation

 

1.             Specialized Technology Resources, Inc. (“STR”) is aware of
certain inquiries in India with respect to the former operations of Cal Safety
Compliance Corporation (“CSCC”) in India by the Enforcement Directorate
concerning the manner in which it was conducting business in India and its
authority to do so. These inquiries are ongoing and during the course of them a
current employee of STR in India was questioned but no further steps have been
taken.

 

2.             The local manager of CSCC in India has received a complaint dated
August 19, 2005, filed in the Court of the Judicial Magistrate at Gurgaon,
alleging certain improprieties on a website maintained by CSCC with respect to
the display of the map of India and the Indian national flag. This matter is
ongoing.

 

3.             On April 17, 2006, a proceeding was initiated against Specialized
Technology Resources Espana S.A. by the family of a worker injured at its plant
in Spain. The proceeding is criminal in nature at this time, but as is custom in
Spain, it is expected that civil claims will arise relating to this claim.
Specialized Technology Resources España S.A. has local counsel and has referred
the matter to its insurer.

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 3.17

 

Environmental Matters

 

None.

 

8

--------------------------------------------------------------------------------


 

Schedule 3.18

 

Insurance

 

Type of Insurance

 

Policy Number

 

Carrier

 

 

 

 

 

Domestic Commercial General Liability

 

10CESOA9276

 

The Hartford (Twin City Fire)

 

 

 

 

 

Commercial Umbrella Liability

 

AUC591925100

 

American Guarantee & Liability (Zurich)

 

 

 

 

 

D & O/EPL

 

626-00-58

 

AIG — Illinois National Ins. Co.

 

 

 

 

 

Forefront Portfolio Crime & Fiduciary Liability

 

8185-3181

 

Federal Insurance Company (Chubb)

 

 

 

 

 

Forefront Portfolio Kidnap/Ransom & Extortion

 

6804-1625

 

Federal Insurance Company (Chubb)

 

 

 

 

 

Errors & Omissions (Professional Liability)

 

1155784

 

Lexington Insurance

 

 

 

 

 

Foreign General Liability

 

GBO2901067

 

St. Paul Travelers

 

 

 

 

 

Global Marine/War Cargo

 

M-20159, WC-20159

 

Falvey Cargo

 

 

 

 

 

Flood Policies

 

2043437800
1011190076
2044479400
2044479500

 

American Bankers Ins. Co. of Florida

 

 

 

 

 

War Risk Coverage

 

8034573

 

AIG Life Ins. Co.

 

 

 

 

 

Adjustable Premium Term Life Insurance Policy (John F. Gual)

 

11305750

 

Massachusetts Mutual Life Insurance Company

 

 

 

 

 

Adjustable Premium Term Life Insurance Policy (Dennis Jilot)

 

1116S207

 

Massachusetts Mutual Life Insurance Company

 

 

 

 

 

Worldwide Property

 

GPAD3601751-A

 

ACE American Insurance Company

 

 

 

 

 

Workers Compensation

 

WCJZ91445093027

 

WAUSAU, Member of Liberty Mutual Group

 

 

 

 

 

Commercial Automobile

 

ASJZ91445093017

 

WAUSAU, Member of Liberty Mutual Group

 

9

--------------------------------------------------------------------------------


 

Schedule 3.19(a)


UCC Filing Offices

 

Grantor

 

Filing Office(s)

 

 

 

STR Holdings LLC

 

Delaware Secretary of State

 

 

 

STR Acquisition, Inc.

 

Delaware Secretary of State

 

 

 

Specialized Technology Resources, Inc.

 

Delaware Secretary of State

 

Enfield, Connecticut Town Clerk

 

Somers, Connecticut Town Clerk

 

 

 

Cal Safety Compliance Corporation

 

California Secretary of State

 

Los Angeles County Registrar-Recorder/County Clerk

 

Hudson County, NJ

 

 

 

Specialized Technology Resources (International), Inc.

 

Delaware Secretary of State

 

 

 

Shuster Laboratories, Inc.

 

Delaware Secretary of State

 

Norfolk County (MA) Registry of Deeds

 

 

 

Supply Chain Consulting Services Corporation

 

Delaware Secretary of State

 

Los Angeles County Registrar-Recorder/County Clerk

 

 

 

Specialized Technology Resources (Florida), Inc.

 

FloridaUCC, Inc.

 

St. Johns County Circuit Court

 

 

 

STR Materials Science, Inc.

 

Delaware Secretary of State

 

--------------------------------------------------------------------------------

 

Schedule 3.19(c)

 

Mortgage Filing Offices

 

Mortgage on the property owned by Specialized Technology Resources, Inc. located
at 10 Water Street, Enfield, Connecticut to be filed in the Land Records of the
Town of Enfield, Connecticut maintained by the Town Clerk of Enfield,
Connecticut.

 

--------------------------------------------------------------------------------


 

Schedule 3.20(a)

 

Owned Real Property

 

Address

 

Owned

 

Entity

 

 

 

 

 

10 Water Street
Enfield, CT 06082

 

Owned

 

Specialized Technology Resources, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 3.20(b)

 

Leased Real Property

 

Address

 

Leased

 

Entity

 

 

 

 

 

24 Scitico Road
Somers, CT

 

Leased

 

Specialized Technology Resources, Inc.

 

 

 

 

 

66 Hudson Street, 1st 
Floor, Hoboken, NJ

 

Leased

 

Cal Safety Compliance Corporation

 

 

 

 

 

1122 West Washington Boulevard, Los Angeles, CA

 

Leased

 

Cal Safety Compliance Corporation

 

 

 

 

 

Units 425-427, 4th Floor,
Hankow Center, 5-155
Hankow Road, Tsim Sha
Tsui, Kowloon, HK

 

Leased

 

Cal Safety Compliance Corporation

 

 

 

 

 

House #162, 3rd Floor,
Road #1 (East), D.O.S.H.,
Baridhara, Gulshan,
Bangladesh 12121

 

Leased

 

Cal Safety Compliance Corporation

 

 

 

 

 

JL Barito II No. 33
Kebayoran Baru, Jakarta,
Indonesia 12130

 

Leased

 

Cal Safety Compliance Corporation

 

 

 

 

 

85 John Road, Canton,
MA 02021

 

Leased

 

Shuster Laboratories, Inc.

 

 

 

 

 

30 Iroquois Street, Saint
Augustine, FL 32085

 

Leased

 

Specialized Technology Resources (Florida), Inc.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Indebtedness

 

1.

Letter of Support dated February 2, 2006 to Lee Seng Chan & Co. (the auditors of
Specialized Technology Resources (Singapore) Pte. Ltd.).

 

 

2.

Master Equipment Lease with Key Equipment Finance, dated September 16, 2005.

 

 

3.

Reimbursement Agreement dated January 14, 2007 between Specialized Technology
Resources, Inc. and Webster Bank relating to Letter of Credit number 10304 dated
January 9, 2007 for $821,684 in favor of Macro Engineering & Technology, Inc.

 

 

4.

Assignment of Certificate of Deposit dated June 14, 2007 made by Specialized
Technology Resources, Inc. in favor of Webster Bank relating to the Assignment
of an $862,768 Certificate of Deposit as collateral for Specialized Technology
Resources, Inc.’s obligations under the Reimbursement Agreement set forth in
item 3 above.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Existing Liens

 

UCC Liens

 

Grantor

 

Secured Party

 

Jurisdiction

 

Date and File
Number

 

 

 

 

 

 

 

STR Holdings LLC

 

None

 

Delaware Secretary of State

 

 

 

 

 

 

 

 

 

STR Acquisition, Inc.

 

None

 

Delaware Secretary of State

 

 

 

 

 

 

 

 

 

Specialized Technology Resources, Inc.

 

ISO Capital, LLC

 

Delaware Secretary of State

 

12/11/02

2309129 9

 

 

 

 

 

 

 

 

 

Key Equipment Finance, Inc.

 

Delaware Secretary of State

 

9/21/05
5292107 1

 

 

 

 

 

 

 

 

 

None

 

Enfield, Connecticut Town Clerk

 

 

 

 

 

 

 

 

 

 

 

None

 

Somers, Connecticut Town Clerk

 

 

 

 

 

 

 

 

 

Cal Safety Compliance Corporation

 

None

 

Los Angeles County Registrar- Recorder/County Clerk

 

 

 

 

 

 

 

 

 

 

 

None

 

Hudson County (NJ) Register

 

 

 

 

 

 

 

 

 

Specialized Technology Resources (International), Inc.

 

None

 

 

 

 

 

--------------------------------------------------------------------------------


 

Shuster Laboratories, Inc.

 

Key Equipment Finance, Inc.

 

Delaware Secretary of State

 

9/21/05

5292107 1

 

 

 

 

 

 

 

 

 

None

 

Norfolk County (MA) Registry of Deeds

 

 

 

 

 

 

 

 

 

STR Acquisition Sub, Inc. (now known as Shuster Laboratories, Inc.)

 

None

 

Delaware Secretary of State

 

 

 

 

 

 

 

 

 

 

 

None

 

Norfolk County (MA) Registry of Deeds

 

 

 

 

 

 

 

 

 

Supply Chain Consulting Services Corporation

 

None

 

Los Angeles County Registrar- Recorder/County Clerk

 

 

 

 

 

 

 

 

 

Specialized Technology Resources (Florida), Inc.

 

None

 

St. Johns County Circuit Court

 

 

 

 

 

 

 

 

 

Conplex, Inc., (now known as Specialized Technology Resources (Florida), Inc.)

 

Toyota Motor Credit Corporation

 

Florida Secured Transaction Registry

 

7/1/04

200407315878

 

 

 

 

 

 

 

 

 

None

 

St. Johns County Circuit Court

 

 

 

 

 

 

 

 

 

STR Materials Science, Inc.

 

None

 

Delaware Secretary of State

 

 

 

Permitted Encumbrances

 

1.                                       Taxes to the Town of Enfield not yet
due and payable.

 

2.                                       Fire Taxes to the City of Enfield;
which payments are current and not yet due and payable.

 

3.                                       The following matters as shown on the
map filed in Map Volume 220, Page 3033 in the Office of the Enfield Town Clerk:

 

a.                                       Sanitary sewer easement and rights to
construct and maintain drainage structures; and

 

b.                                      Notes shown thereon.

 

--------------------------------------------------------------------------------


 

4.

Pole line easement in favor of the Connecticut Light and Power Company dated
August 6, 1956 and recorded in Volume 151, Page 241 of the Enfield Land Records.

 

 

5.

Pole line easement in favor of the Connecticut Light and Power Company dated
July 21, 1938 and recorded in Volume 84, Page 240 of the Enfield Land Records.

 

 

6.

Easement in favor of Hazardville Water Company recorded in Volume 107, Page 2 of
the Enfield Land Records.

 

 

7.

Easement in favor of the Town of Enfield described in deed from DeBell &
Richardson, Inc. dated July 10, 1984 and recorded in Volume 386, Page 443 of the
Enfield Land Records.

 

 

8.

Permanent Right of Way Easement in favor of the State of Connecticut dated
July 29, 1996 and recorded in Volume 1156, Page 131 of the Enfield Land Records.
See also maps filed in Map Volume 220, Page 3037 and Map Volume 239, Pages 3968
and 3969 in the Office of the Enfield Town Clerk.

 

 

9.

Rights of others in and to any water courses on, touching or flowing through the
premises.

 

 

10.

Possible public easement of use and enjoyment of the beach or shore area above
the low water mark of the Scantic River.

 

 

11.

Terms and conditions of Easement from the State of Connecticut to Springborn
Testing & Research, Inc. dated December 31, 1997 and recorded in Volume 1156,
Page 123 of the Enfield Land Records (affects appurtenant rights only).

 

 

12.

Matters on a survey entitled “Improvement Location Survey Prepared For
Specialized Technology Resources 504 Hazard Avenue a.k.a 10 Water Street
Enfield, Conn.” Prepared by Alford Associates, Inc. Scale 1 In.= 30 Ft. Date:
Feb. 20, 1996 Rev. 8-13-01 Updated Survey, Change Title Block:

 

 

a.

25’ side yard set back lines;

 

b.

concrete supports for oil tanks (oil tanks removed);

 

c.

encroaching drainage on the easterly property line;

 

d.

lean to shed encroaches 3.4” on the easterly property line;

 

e.

conc. retaining wall on the southerly property line;

 

f.

property line follows face of building on the southerly property line;

 

g.

dam on the southerly property line;

 

h.

Scantic River along southerly property line;

 

i.

Brook;

 

j.

Outlet pipes which encroach on the northerly property line;

 

k.

Existing culvert on the northerly property line;

 

1.

40’ set back line;

 

m.

water lines;

 

n.

gas lines; and

 

o.

Water Street (abandoned).

 

p.

Notes on said map.

 

--------------------------------------------------------------------------------


 

13.

Sanitary Sewer Easement is shown per Water Street Sanitary Sewer Plan and
Easement reserved to the Town of Enfield per Council Action Feb.10, 1975.

 

 

14.

Parcel may be subject to rights to construct and maintain drainage structure and
rip rap acquired from Gordon Brothers by Connecticut D.O.T. per plan number 266,
Sheet 2 of 2, April 30, 1930.

 

 

15.

Possible rights of others for ingress and egress over abandoned portion of Water
Street.

 

 

16.

Possible rights of others as defined in the Council Minutes dated February 10,
1975 for the abandonment of Water Street.

 

 

17.

Assignment of Certificate of Deposit dated June 14, 2007 made by Specialized
Technology Resources, Inc. in favor of Webster Bank relating to the Assignment
of an $862,768 Certificate of Deposit as collateral for Specialized Technology
Resources, Inc.’s obligations under the Reimbursement Agreement set forth in
item 3 of Schedule 6.01 above.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[FORM OF]

 

ADMINISTRATIVE QUESTIONNAIRE

 

SPECIALIZED TECHNOLOGY RESOURCES, INC.

 

Agent Information

Agent Closing Contact

Credit Suisse

Fay Rollins

Eleven Madison Avenue

Tel: 212-325-9041

New York, NY 10010

Fax: 212-743-1422

 

E-Mail: fay.rollins@credit-suisse.com

 

Agent Wire Instructions

Bank of New York

ABA 021000018

Account Name: CSFB Agency Cayman Account

Account Number: 8900492627

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

Legal Name of Lender to appear in Documentation:

 

 

Signature Block Information:

 

 

 

·

Signing Credit Agreement

o Yes

o No

 

 

 

 

 

 

·

Coming in via Assignment

o Yes

o No

 

Type of Lender:

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other-please specify)

 

Lender Parent:

 

 

Lender Domestic Address

 

Lender Eurodollar Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

 

 

 

 

Name:

 

 

 

 

 

 

 

Company:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Address:

 

 

 

 

Lender’s Domestic Wire Instructions

 

Bank Name:

 

 

 

ABA/Routing No.:

 

 

 

Account Name:

 

 

 

Account No.:

 

 

 

FFC Account Name:

 

 

 

FFC Account No.:

 

 

 

Attention:

 

 

 

Reference:

 

 

2

--------------------------------------------------------------------------------


 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I.  Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II.  Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Second Lien Credit Agreement dated as of June 15, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Specialized Technology Resources, Inc. (successor by merger
to STR Acquisition, Inc.), a Delaware corporation (the “Borrower”), STR Holdings
LLC, a Delaware limited liability company (“Holdings”), the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Credit Agreement.

 

1.     The Assignor hereby sells and assigns, without recourse, to the Assignee,
and the Assignee hereby purchases and assumes, without recourse, from the
Assignor, effective as of the Effective Date set forth below (but not prior to
the registration of the information contained herein in the Register pursuant to
Section 9.04(e) of the Credit Agreement), the interests set forth below (the
“Assigned Interest”) in the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, including, without limitation, the
amounts and percentages set forth below of (i) the Commitments of the Assignor
on the Effective Date and (ii) the Loans owing to the Assignor which are
outstanding on the Effective Date. Each of the Assignor and the Assignee hereby
makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 9.04(c) of the Credit Agreement, a copy of which
has been received by each such party. From and after the Effective Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and under the
Loan Documents and (ii) the Assignor shall, to the extent of the interests
assigned by this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement; provided that the
obligations of the Assignor under Section 9.16 of the Credit Agreement shall
survive the execution of this Assignment and Acceptance and the assignment of
interests effected hereby.

 

2.     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is organized under the laws of a
jurisdiction outside the United States, any forms referred to in
Section 2.19(e) of the Credit Agreement, duly completed and executed by such
Assignee, (ii) if the Assignee is not already a Lender under the Credit
Agreement, a completed Administrative Questionnaire and (iii) if required by
Section 9.04(b) of the Credit Agreement, a processing and recordation fee of
$3,500.

 

3.     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

Date of Assignment:

 

Legal Name of Assignor (“Assignor”):

 

Legal Name of Assignee (“Assignee”):

 

Effective Date of Assignment (“Effective Date”):

 

Facility/Commitment

 

Principal Amount
Assigned(1)

 

Percentage Assigned of
Commitment(1) (set forth, to at least
8 decimals, as a percentage of the
Facility and the aggregate
Commitments of all Lenders
thereunder)

 

Loans/Commitments

 

$

 

%

 

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------

(1) Amount of Commitments and/or Loans assigned is governed by
Section 9.04(b) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

The terms set forth above are hereby agreed to:

 

Accepted:

 

 

 

                                  , as Assignor,

 

[CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent](2),

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

Name:

 

by:

 

 

Title:

 

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

                                  , as Assignee,

 

by:

 

 

 

 

 

 

 

 

 

 

Name:

by:

 

 

 

Title:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2) To the extent required under the Credit Agreement.

 

3

--------------------------------------------------------------------------------

 

EXHIBIT C

 

[FORM OF]

 

BORROWING REQUEST

 

Credit Suisse, as Administrative Agent

Eleven Madison Avenue

New York, New York 10010

 

ATTN: Agency Group

 

[DATE](l)

 

Ladies and Gentlemen:

 

The undersigned, STR ACQUISITION, INC., a Delaware corporation (the “Borrower”),
refers to the Second Lien Credit Agreement dated as of June 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, STR Holdings LLC, a Delaware limited liability
company (“Holdings”), the lenders from time to time party thereto (the
“Lenders”) and Credit Suisse, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

Type of Borrowing:(2)

 

 

 

 

(B)

Date of Borrowing:(3)

 

 

 

 

(C)

Account Number and Location:

 

 

 

 

(D)

Principal Amount of Borrowing:

 

 

 

 

(E)

Interest Period:(4)

 

 

--------------------------------------------------------------------------------

(1)          Must be notified irrevocably by telephone (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon (New York City time), three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon (New York City time), one Business Day
before a proposed Borrowing, in each case to be promptly confirmed by hand
delivery or fax.

 

(2) Specify whether such Borrowing is to be a Eurodollar Borrowing or an ABR
Borrowing.

 

(3) Date of Borrowing must be a Business Day.

 

(4) If such Borrowing is to be a Eurodollar Borrowing, the Interest Period with
respect thereto.

 

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Article IV of the
Credit Agreement have been satisfied.

 

 

STR ACQUISITION, INC.

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------

 

EXHIBIT D

 

[FORM OF]

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT

 

dated as of

 

June 15, 2007

 

among

 

STR ACQUISITION, INC.,

 

STR HOLDINGS LLC,

 

the Subsidiaries of the Borrower
from time to time party hereto

 

and

 

CREDIT SUISSE,
as Collateral Agent

 

THIS IS THE SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT REFERRED TO IN (A)
THE INTERCREDITOR AGREEMENT OF EVEN DATE HEREWITH AMONG STR ACQUISITION, INC.,
STR HOLDINGS LLC, THE SUBSIDIARIES OF THE BORROWER FROM TIME TO TIME PARTY
THERETO AND CREDIT SUISSE, AS FIRST LIEN COLLATERAL AGENT AND AS SECOND LIEN
COLLATERAL AGENT AND (B) THE OTHER SECURITY DOCUMENTS REFERRED TO IN THE CREDIT
AGREEMENTS REFERRED TO HEREIN.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

SECTION 1.01. Credit Agreement

 

2

SECTION 1.02. Other Defined Terms

 

2

 

 

 

ARTICLE II

 

 

 

Guarantee

 

 

 

SECTION 2.01. Guarantee

 

6

SECTION 2.02. Guarantee of Payment

 

7

SECTION 2.03. No Limitations, Etc.

 

7

SECTION 2.04. Reinstatement

 

8

SECTION 2.05. Agreement To Pay; Subrogation

 

8

SECTION 2.06. Information

 

9

 

 

 

ARTICLE III

 

 

 

Pledge of Securities

 

 

 

SECTION 3.01. Pledge

 

9

SECTION 3.02. Delivery of the Pledged Collateral

 

10

SECTION 3.03. Representations, Warranties and Covenants

 

10

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests

 

12

SECTION 3.05. Registration in Nominee Name; Denominations

 

12

SECTION 3.06. Voting Rights; Dividends and Interest, Etc.

 

12

 

 

 

ARTICLE IV

 

 

 

Security Interests in Personal Property

 

 

 

SECTION 4.01. Security Interest

 

15

SECTION 4.02. Representations and Warranties

 

16

SECTION 4.03. Covenants

 

18

SECTION 4.04. Other Actions

 

21

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral

 

24

 

--------------------------------------------------------------------------------


 

ARTICLE V

 

 

 

Remedies

 

 

 

SECTION 5.01. Remedies Upon Default

 

26

SECTION 5.02. Application of Proceeds

 

27

SECTION 5.03. Grant of License to Use Intellectual Property

 

28

SECTION 5.04. Securities Act, Etc.

 

28

 

 

 

ARTICLE VI

 

 

 

Indemnity, Subrogation and Subordination

 

 

 

SECTION 6.01. Indemnity and Subrogation

 

29

SECTION 6.02. Contribution and Subrogation

 

30

SECTION 6.03. Subordination

 

30

 

 

 

ARTICLE VII

 

 

 

Miscellaneous

 

 

 

SECTION 7.01. Notices

 

30

SECTION 7.02. Security Interest Absolute

 

31

SECTION 7.03. Survival of Agreement

 

31

SECTION 7.04. Binding Effect; Several Agreement

 

31

SECTION 7.05. Successors and Assigns

 

32

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification

 

32

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact

 

32

SECTION 7.08. Applicable Law

 

33

SECTION 7.09. Waivers; Amendment

 

33

SECTION 7.10. WAIVER OF JURY TRIAL

 

34

SECTION 7.11. Severability

 

34

SECTION 7.12. Counterparts

 

34

SECTION 7.13. Headings

 

35

SECTION 7.14. Jurisdiction; Consent to Service of Process

 

35

SECTION 7.15. Termination or Release

 

35

SECTION 7.16. Additional Subsidiaries

 

36

SECTION 7.17. Right of Setoff

 

36

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Subsidiary Guarantors

Schedule II

Equity Interests; Pledged Debt Securities

Schedule III

Intellectual Property

 

 

Exhibits

 

 

 

Exhibit A

Form of Supplement

Exhibit B

Form of Perfection Certificate

 

iii

--------------------------------------------------------------------------------


 

SECOND LIEN GUARANTEE AND COLLATERAL AGREEMENT dated as of June 15, 2007 (this
“Agreement”), among STR ACQUISITION, INC., a Delaware corporation, which
substantially simultaneously with the execution hereof shall be merged with and
into SPECIALIZED TECHNOLOGY RESOURCES, INC., a Delaware corporation (“STR”),
with STR being the surviving entity (the “Borrower”), STR HOLDINGS LLC, a
Delaware limited liability company (“Holdings”), the Subsidiaries of the
Borrower from time to time party hereto and CREDIT SUISSE (“Credit Suisse”), as
collateral agent (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to (a) the Second Lien Credit Agreement dated as of June 15,
2007 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, Holdings, the lenders from time to time
party thereto (the “Lenders”) and Credit Suisse, as administrative agent (in
such capacity, the “Administrative Agent”) and Collateral Agent, (b) the First
Lien Credit Agreement dated as of June 15, 2007 (as amended, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”), among
the Borrower, Holdings, the Lenders and Credit Suisse, as administrative agent,
(c) the First Lien Guarantee and Collateral Agreement dated as of June 15, 2007
(as amended, supplemented or otherwise modified from time to time, the “First
Lien Guarantee and Collateral Agreement”) among the Borrower, Holdings, the
Subsidiaries of the Borrower from time to time party thereto and Credit Suisse,
as first lien collateral agent (in such capacity, the “First Lien Collateral
Agent”), and (d) the Intercreditor Agreement dated as of June 15, 2007 (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Borrower, Holdings, the Subsidiaries of the
Borrower from time to time party thereto and Credit Suisse, in its capacities as
the Collateral Agent and as the First Lien Collateral.

 

The Lenders have agreed to extend credit to the Borrower pursuant to, and upon
the terms and conditions specified in, the Credit Agreement. The obligations of
the Lenders to extend credit to the Borrower are conditioned upon, among other
things, the execution and delivery of this Agreement by the Borrower and each
Guarantor (such term and each other capitalized term used but not defined in
this preliminary statement having the meaning given or ascribed to it in Article
I). Each Guarantor is an affiliate of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and is willing to execute and deliver this Agreement in order to
induce the Lenders to extend such credit. Accordingly, the parties hereto agree
as follows:

 

--------------------------------------------------------------------------------


 

ARTICLE I



Definitions

 

SECTION 1.01. Credit Agreement. (a) Capitalized terms used in this Agreement and
not otherwise defined herein have the meanings set forth in the Credit
Agreement. All capitalized terms defined in the New York UCC (as such term is
defined herein) and not defined in this Agreement have the meanings specified
therein. All references to the Uniform Commercial Code shall mean the New York
UCC.

 

(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.

 

SECTION 1.02. Other Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“Accounts Receivable” shall mean all Accounts and all right, title and interest
in any returned goods, together with all rights, titles, securities and
guarantees with respect thereto, including any rights to stoppage in transit,
replevin, reclamation and resales, and all related security interests, liens and
pledges, whether voluntary or involuntary, in each case whether now existing or
owned or hereafter arising or acquired.

 

“Administrative Agent” shall have the meaning assigned to such term in the
preliminary statement.

 

“Article 9 Collateral” shall have the meaning assigned to such term in Section
4.01.

 

“Assignment of Distributions” shall mean the assignment of distribution
substantially in the form of Exhibit C.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Collateral” shall mean the Article 9 Collateral and the Pledged Collateral.

 

“Collateral Agent” shall have the meaning assigned to such term in the preamble.

 

“Copyright License” shall mean any written agreement, now or hereafter in
effect, granting any right to any third person under any copyright now or
hereafter owned by any Grantor or that such Grantor otherwise has the right to
license, or granting any right to any Grantor under any copyright now or
hereafter owned by any third person, and all rights of such Grantor under any
such agreement.

 

“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or

 

2

--------------------------------------------------------------------------------


 

otherwise, and (b) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office (or any successor office
or any similar office in any other country), including those listed on Schedule
III.

 

“Discharge of First Lien Obligations” shall have the meaning assigned to such
term in the Intercreditor Agreement.

 

“Excluded Assets” shall mean (a) any lease, license, contract, property right or
agreement to which any Grantor is a party or any of its rights or interests
thereunder if and only for so long as the grant of a security interest hereunder
shall constitute or result in a breach, termination or default under any such
lease, license, contract, property right or agreement (other than to the extent
that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or any other
applicable law or principles of equity); provided, however, that any portion of
any such lease, license, contract, property right or agreement shall cease to
constitute an Excluded Asset pursuant to this clause at the time and to the
extent that the grant of security interest therein does not result in any of the
consequences specified above, (b) motor vehicles the perfection of a security
interest in which is excluded from the Uniform Commercial Code in the relevant
jurisdiction, (c) interests in real property, (d) any Equity Interest in an
Excluded Entity and (e) any application to register Trademarks in the U.S.
Patent and Trademark Office based upon Grantor’s “intent to use” such Trademark
(but only if the grant of security interest to such intent-to-use Trademark
violates 15 U.S.C. § 1060(a)) unless and until a “Statement of Use” or
“Amendment to Allege Use” is filed in the U.S. Patent and Trademark Office with
respect thereto, at which point the Collateral shall include, and the security
interest granted hereunder shall attach to, such application.

 

“Excluded Entity” shall mean each of (i) STR-Registrar LLC, (ii) CTC Asia Ltd.
and (iii) Specialized Technology Resources (India) Pvt Ltd. to the extent that
the necessary governmental consents to make a valid and enforceable pledge of
66% of its issued and outstanding stock to the Collateral Agent have not been
obtained.

 

“Federal Securities Laws” shall have the meaning assigned to such term in
Section 5.04.

 

“First Lien Collateral Agent” shall have the meaning assigned to such term in
the preliminary statement.

 

“First Lien Credit Agreement” shall have the meaning assigned to such term in
the preliminary statement.

 

“First Lien Guarantee and Collateral Agreement” shall have the meaning assigned
to such term in the preliminary statement.

 

3

--------------------------------------------------------------------------------


 

“First Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the First Lien Credit Agreement.

 

“First Lien Obligations” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“First Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“General Intangibles” shall mean all choses in action and causes of action and
all other intangible personal property of any Grantor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Grantor, including
all rights and interests in partnerships, limited partnerships, limited
liability companies and other unincorporated entities, corporate or other
business records, indemnification claims, contract rights (including rights
under leases, whether entered into as lessor or lessee, Hedging Agreements and
other agreements), Intellectual Property, goodwill, registrations, franchises,
tax refund claims and any letter of credit, guarantee, claim, security interest
or other security held by or granted to any Grantor to secure payment by an
Account Debtor of any of the Accounts.

 

“Grantors” shall mean the Borrower and the Guarantors.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

 

“Holdings” shall have the meaning assigned to such term in the preamble.

 

“Intellectual Property” shall mean all intellectual and similar property of any
Grantor of every kind and nature now owned or hereafter acquired by any Grantor,
including inventions, designs, Patents, Copyrights, Licenses, Trademarks, trade
secrets, confidential or proprietary technical and business information,
know-how, show-how or other data or information, software and databases and all
embodiments or fixations thereof and related documentation, registrations and
franchises, and all additions, improvements and accessions to, and books and
records describing or used in connection with, any of the foregoing.

 

“License” shall mean any Patent License, Trademark License, Copyright License or
other license or sublicense agreement relating to Intellectual Property to which
any Grantor is a party, including those listed on Schedule III.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Obligations” shall mean (a) the due and punctual payment of (i) the principal
of and interest (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) on the Loans, when and as due,
whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise and (ii) all other monetary obligations of the Borrower to any of
the Secured Parties under the

 

4

--------------------------------------------------------------------------------


 

Credit Agreement and each of the other Loan Documents, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), (b) the due and punctual
performance of all other obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

“Patent License” shall mean any written agreement, now or hereafter in effect,
granting to any third person any right to make, use or sell any invention on
which a patent, now or hereafter owned by any Grantor or that any Grantor
otherwise has the right to license, is in existence, or granting to any Grantor
any right to make, use or sell any invention on which a patent, now or hereafter
owned by any third person, is in existence, and all rights of any Grantor under
any such agreement.

 

“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor: (a) all letters patent of the United States or the equivalent thereof
in any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or the equivalent thereof
in any other country, including registrations, recordings and pending
applications in the United States Patent and Trademark Office (or any successor
or any similar offices in any other country), including those listed on Schedule
III, and (b) all reissues, continuations, divisions, continuations-in-part,
renewals or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein.

 

“Perfection Certificate” shall mean a certificate substantially in the form of
Exhibit B, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of the
Borrower.

 

“Pledged Collateral” shall have the meaning assigned to such term in Section
3.01.

 

“Pledged Debt Securities” shall have the meaning assigned to such term in
Section 3.01.

 

“Pledged Securities” shall mean any promissory notes, stock certificates or
other securities now or hereafter included in the Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
Pledged Collateral.

 

“Pledged Stock” shall have the meaning assigned to such term in Section 3.01.

 

“Secured Parties” shall mean (a) the Lenders, (b) the Administrative Agent, (c)
the Collateral Agent, (d) the beneficiaries of each indemnification obligation

 

5

--------------------------------------------------------------------------------

 

undertaken by any Loan Party under any Loan Document and (e) the successors and
assigns of each of the foregoing.

 

“Security Interest” shall have the meaning assigned to such term in Section
4.01.

 

“Subsidiary Guarantor” shall mean (a) the Subsidiaries identified on Schedule I
hereto as Subsidiary Guarantors and (b) each other Subsidiary that becomes a
party to this Agreement as a Subsidiary Guarantor after the Closing Date;
provided, however, that in no event shall STR-Registrar LLC become a Subsidiary
Guarantor.

 

“Trademark License” shall mean any written agreement, now or hereafter in
effect, granting to any third person any right to use any trademark now or
hereafter owned by any Grantor or that any Grantor otherwise has the right to
license, or granting to any Grantor any right to use any trademark now or
hereafter owned by any third person, and all rights of any Grantor under any
such agreement.

 

“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor: (a) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all registration and recording
applications filed in connection therewith, including registrations and
registration applications in the United States Patent and Trademark Office (or
any successor office) or any similar offices in any State of the United States
or any other country or any political subdivision thereof, and all extensions or
renewals thereof, including those listed on Schedule III, (b) all goodwill
associated therewith or symbolized thereby and (c) all other assets, rights and
interests that uniquely reflect or embody such goodwill.

 

“Unfunded Advances” shall mean the aggregate amount, if any (i) made available
to the Borrower on the assumption that each Lender has made its portion of the
applicable Borrowing available to the Administrative Agent as contemplated by
Section 2.02(d) of the Credit Agreement and (ii) with respect to which a
corresponding amount shall not in fact have been returned to the Administrative
Agent by the Borrower or made available to the Administrative Agent by any such
Lender.

 

ARTICLE II



Guarantee

 

SECTION 2.01. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, the due and punctual payment and performance of the Obligations. Each
Guarantor further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligation for the ratable

 

6

--------------------------------------------------------------------------------


 

benefit of the Secured Parties. Each Guarantor waives presentment to, demand of
payment from and protest to the Borrower or any other Loan Party of any
Obligation, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment.

 

SECTION 2.02. Guarantee of Payment. Each Guarantor further agrees that its
guarantee hereunder constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Obligations or to any balance of any Deposit Account or credit on the
books of the Collateral Agent or any other Secured Party in favor of the
Borrower or any other person.

 

SECTION 2.03. Nature of Guarantee. (a) If and to the extent required in order
for the Obligations to be enforceable under applicable federal, state and other
laws relating to the insolvency of debtors, the maximum liability of such
Guarantor hereunder shall be limited to the greatest amount which can lawfully
be guaranteed by such Guarantor under such laws, after giving effect to any
rights of contribution, reimbursement and subrogation arising under Article VI.
Each Guarantor acknowledges and agrees that, to the extent not prohibited by
applicable law, (i) such Guarantor (as opposed to its creditors, representatives
of creditors or bankruptcy trustee, including such Guarantor in its capacity as
debtor in possession exercising any powers of a bankruptcy trustee) has no
personal right under such laws to reduce, or request any judicial relief that
has the effect of reducing, the amount of its liability under this Agreement,
(ii) such Guarantor (as opposed to its creditors, representatives of creditors
or bankruptcy trustee, including such Guarantor in its capacity as debtor in
possession exercising any powers of a bankruptcy trustee) has no personal right
to enforce the limitation set forth in this Section 2.03(a) or to reduce, or
request judicial relief reducing, the amount of its liability under this
Agreement, and (iii) the limitation set forth in this Section 2.03(a) may be
enforced only to the extent required under such laws in order for the
obligations of such Guarantor under this Agreement to be enforceable under such
laws and only by or for the benefit of a creditor, representative of creditors
or bankruptcy trustee of such Guarantor or other person entitled, under such
laws, to enforce the provisions thereof.

 

(b) Except for termination of a Guarantor’s obligations hereunder as expressly
provided in Section 7.15, the obligations of each Guarantor hereunder shall not
be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by (i) the failure of the
Collateral Agent or any other Secured Party to assert any claim or demand or to
enforce any right or remedy under the provisions of any Loan Document or
otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, any Loan Document or any other
agreement, including with respect to any other Guarantor under this Agreement,
(iii) the release of, or any impairment of or failure to perfect any Lien on or
security interest in, any security held by the Collateral Agent or any other
Secured Party for the Obligations or any of them,

 

7

--------------------------------------------------------------------------------


 

(iv) any default, failure or delay, wilful or otherwise, in the performance of
the Obligations, or (v) any other act or omission that may or might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations). Subject to the
terms of this Agreement, each Guarantor expressly authorizes the Collateral
Agent to take and hold security for the payment and performance of the
Obligations, to exchange, waive or release any or all such security (with or
without consideration), to enforce or apply such security and direct the order
and manner of any sale thereof in its sole discretion or to release or
substitute any one or more other guarantors or obligors upon or in respect of
the Obligations, all without affecting the obligations of any Guarantor
hereunder.

 

(c) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of the Borrower or any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower or any
other Loan Party, other than the indefeasible payment in full in cash of all the
Obligations. The Collateral Agent and the other Secured Parties may, at their
election, foreclose on any security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with the Borrower or any other Loan Party or exercise any other
right or remedy available to them against the Borrower or any other Loan Party,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Obligations have been fully and indefeasibly
paid in full in cash. To the fullest extent permitted by applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Loan Party, as the case may be, or any
security.

 

SECTION 2.04. Reinstatement. Each Guarantor agrees that its guarantee hereunder
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any Obligation is rescinded or must
otherwise be restored by the Collateral Agent or any other Secured Party upon
the bankruptcy or reorganization of the Borrower, any other Loan Party or
otherwise.

 

SECTION 2.05. Agreement To Pay; Subrogation. In furtherance of the foregoing and
not in limitation of any other right that the Collateral Agent or any other
Secured Party has at law or in equity against any Guarantor by virtue hereof, if
the Borrower or any other Loan Party shall fail to pay any Obligation when and
as the same shall become due (after taking into account any applicable grace
period), whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Collateral Agent for distribution to the applicable Secured
Parties in cash the amount of such unpaid Obligation. Upon payment by any
Guarantor of any sums to the Collateral Agent as provided above, all rights of
such Guarantor against the Borrower or any other Guarantor arising as a result
thereof by way of right of subrogation, contribution, reimbursement,

 

8

--------------------------------------------------------------------------------


 

indemnity or otherwise shall in all respects be subject to Article VI, provided
that each Guarantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it against any other
Guarantor.

 

SECTION 2.06. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s and each other Loan Party’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Collateral Agent nor any other Secured Party will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.

 

ARTICLE III



Pledge of Securities

 

SECTION 3.01. Pledge. As security for the payment or performance, as the case
may be, in full of the Obligations, each Grantor hereby assigns and pledges to
the Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, and hereby grants to the Collateral Agent, its successors and
assigns, for the ratable benefit of the Secured Parties, a security interest in,
all of such Grantor’s right, title and interest in, to and under (a)(i) the
Equity Interests owned by such Grantor on the date hereof (including all such
Equity Interests listed on Schedule II), (ii) any other Equity Interests
obtained in the future by such Grantor and (iii) the certificates representing
all such Equity Interests (all the foregoing collectively referred to herein as
the “Pledged Stock”); provided, however, that the Pledged Stock shall not
include (x) more than 66% of the issued and outstanding voting Equity Interests
of any Foreign Subsidiary or (y) an Excluded Asset, (b)(i) the debt securities
held by such Grantor on the date hereof (including all such debt securities
listed opposite the name of such Grantor on Schedule II), (ii) any debt
securities in the future issued to such Grantor and (iii) the promissory notes
and any other instruments evidencing such debt securities (all the foregoing
collectively referred to herein as the “Pledged Debt Securities”), (c) all other
property that may be delivered to and held by the Collateral Agent pursuant to
the terms of this Section 3.01, (d) subject to Section 3.06, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of,
the securities referred to in clauses (a) and (b) above, (e) subject to Section
3.06, all rights and privileges of such Grantor with respect to the securities
and other property referred to in clauses (a), (b), (c) and (d) above, and (f)
all Proceeds of any of the foregoing (the items referred to in clauses (a)
through (f) above being collectively referred to as the “Pledged Collateral”);
provided, however, that notwithstanding any other provision in this agreement,
this Section 3.01 shall not, at any time, constitute a grant of security
interest in an Excluded Asset.

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the

 

9

--------------------------------------------------------------------------------


 

Collateral Agent, its successors and assigns, for the ratable benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 3.02. Delivery of the Pledged Collateral. (a) Each Grantor agrees
promptly to deliver or cause to be delivered to the Collateral Agent (or, prior
to the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as a gratuitous bailee of the Collateral Agent) any and all certificates,
instruments or other documents representing or evidencing Pledged Securities.

 

(b) Each Grantor agrees promptly to deliver or cause to be delivered to the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, to the
First Lien Collateral Agent, acting as a gratuitous bailee of the Collateral
Agent) any and all Pledged Debt Securities.

 

(c) Upon delivery to the Collateral Agent (or, prior to the Discharge of First
Lien Obligations, to the First Lien Collateral Agent, acting as a gratuitous
bailee of the Collateral Agent), (i) any certificate, instrument or document
representing or evidencing Pledged Securities shall be accompanied by undated
stock powers duly executed in blank or other undated instruments of transfer
satisfactory to the Collateral Agent and duly executed in blank and by such
other instruments and documents as the Collateral Agent may reasonably request
and (ii) all other property comprising part of the Pledged Collateral shall be
accompanied by proper instruments of assignment duly executed by the applicable
Grantor and such other instruments or documents as the Collateral Agent may
reasonably request. Each delivery of Pledged Securities shall be accompanied by
a schedule describing the applicable securities, which schedule shall be
attached hereto as Schedule II and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of the pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

(d) In accordance with the terms of the Intercreditor Agreement, all Pledged
Collateral delivered to the First Lien Collateral Agent shall be held by the
First Lien Collateral Agent, until the transfer of possession of such Pledged
Collateral to the Collateral Agent following the Discharge of First Lien
Obligations, as gratuitous bailee for the Secured Parties solely for the purpose
of perfecting the security interest therein granted under this Agreement.

 

SECTION 3.03. Representations, Warranties and Covenants. The Grantors jointly
and severally represent, warrant and covenant to and with the Collateral Agent,
for the benefit of the Secured Parties, that:

 

(a) Schedule II correctly sets forth in all material respects the percentage of
the issued and outstanding shares of each class of the Equity Interests of the
issuer thereof represented by such Pledged Stock and includes all Equity
Interests, debt securities and promissory notes required to be pledged
hereunder;

 

10

--------------------------------------------------------------------------------


 

(b) the Pledged Stock and Pledged Debt Securities have been duly and validly
authorized and issued by the issuers thereof and (i) in the case of Pledged
Stock, are fully paid and nonassessable and (ii) in the case of Pledged Debt
Securities, are legal, valid and binding obligations of the issuers thereof;

 

(c) except for the security interests granted hereunder (or otherwise permitted
under the Credit Agreement), each Grantor (i) is and, subject to any transfers
made in compliance with the Credit Agreement, will continue to be the direct
owner, beneficially and of record, of the Pledged Securities indicated on
Schedule II as owned by such Grantor, (ii) holds the same free and clear of all
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than transfers made in compliance with the Credit Agreement,
and (iv) subject to Section 3.06 and the terms of the Intercreditor Agreement,
will cause any and all Pledged Collateral, whether for value paid by such
Grantor or otherwise, to be forthwith deposited with the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, to the First Lien Collateral
Agent, acting as a gratuitous bailee of the Collateral Agent) and pledged or
assigned hereunder;

 

(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that might
prohibit, impair, delay or otherwise affect the pledge of such Pledged
Collateral hereunder, the sale or disposition thereof pursuant hereto or the
exercise by the Collateral Agent of rights and remedies hereunder;

 

(e) each Grantor (i) has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated and
(ii) will defend its title or interest thereto or therein against any and all
Liens (other than any Lien created or permitted by the Loan Documents), however
arising, of all persons whomsoever;

 

(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect or those that, if not obtained, could not reasonably be expected to
result in a Material Adverse Effect, );

 

(g) by virtue of the execution and delivery by each Grantor of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent (or, prior to
the Discharge of First Lien Obligations, to the First Lien Collateral Agent,
acting as a gratuitous bailee of the Collateral Agent) in accordance with this
Agreement, the Collateral Agent will obtain a legal, valid and perfected first
priority (subject to the Intercreditor Agreement) lien upon and security
interest in

 

11

--------------------------------------------------------------------------------


 

such Pledged Securities as security for the payment and performance of the
Obligations; and

 

(h) the pledge effected hereby is effective to vest in the Collateral Agent, for
the ratable benefit of the Secured Parties, the rights of the Collateral Agent
in the Pledged Collateral as set forth herein and all action by any Grantor
necessary or desirable to protect and perfect the Lien on the Pledged Collateral
has been duly taken.

 

SECTION 3.04. Certification of Limited Liability Company Interests and Limited
Partnership Interests. No interest of any Grantor in any limited liability
company or limited partnership which is a Subsidiary and pledged hereunder is
represented by a certificate. The Grantors shall not, without the consent of the
Administrative Agent, agree to any amendment of the certificate of formation or
limited liability company agreement (or other comparable constituent document)
governing Pledged Stock which has the effect of turning previously
uncertificated capital stock or membership interests into certificated capital
stock or membership interests or which elects to treat any membership interest
that is part of the Pledged Stock as a “security” under Section 8-103 of the New
York UCC.

 

SECTION 3.05. Registration in Nominee Name; Denominations. The Collateral Agent,
on behalf of the Secured Parties, at any time after the Discharge of First Lien
Obligations, shall have the right (in its sole and absolute discretion) to hold
the Pledged Securities in its own name as pledgee, the name of its nominee (as
pledgee or as sub-agent) or the name of the applicable Grantor, endorsed or
assigned in blank or in favor of the Collateral Agent. Each Grantor will
promptly give to the Collateral Agent copies of any notices or other
communications received by it with respect to Pledged Securities in its capacity
as the registered owner thereof. The Collateral Agent shall at any time after
the Discharge of First Lien Obligations and during the occurrence and
continuation of an Event of Default have the right to exchange the certificates
representing Pledged Securities for certificates of smaller or larger
denominations for any purpose consistent with this Agreement.

 

SECTION 3.06. Voting Rights; Dividends and Interest, Etc. (a) Unless and until
an Event of Default shall have occurred and be continuing and the Collateral
Agent shall have given the Grantors reasonable advance notice of its intent to
exercise its rights under this Agreement (which notice shall be deemed to have
been given immediately upon the occurrence of an Event of Default under
paragraph (g) or (h) of Article VII of the Credit Agreement):

 

(i)           Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Securities or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, however,
that such rights and powers shall not be exercised in any manner that could
materially and adversely affect the rights inuring to a holder of any Pledged
Securities or the rights and remedies of any of the

 

12

--------------------------------------------------------------------------------


 

Collateral Agent or the other Secured Parties under this Agreement or the Credit
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.

 

(ii)            The Collateral Agent shall execute and deliver to each Grantor,
or cause to be executed and delivered to each Grantor, all such proxies, powers
of attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling such Grantor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to paragraph (i) above.

 

(iii)           Each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable law; provided,
however, that any noncash dividends, interest, principal or other distributions
that would constitute Pledged Stock or Pledged Debt Securities, whether
resulting from a subdivision, combination or reclassification of the outstanding
Equity Interests of the issuer of any Pledged Securities or received in exchange
for Pledged Securities or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Pledged Collateral, and, if received by any Grantor, shall not be commingled by
such Grantor with any of its other funds or property but shall be held separate
and apart therefrom, shall be held in trust for the ratable benefit of the
Secured Parties and shall be forthwith delivered to the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, to the First Lien Collateral
Agent, acting as a gratuitous bailee of the Collateral Agent) in the same form
as so received (with any necessary endorsement or instrument of assignment).
This paragraph (iii) shall not apply to dividends between or among the Borrower,
the Guarantors and any Subsidiaries only of property subject to a perfected
security interest under this Agreement; provided that the Borrower notifies the
Collateral Agent in writing, specifically referring to this Section 3.06 at the
time of such dividend and takes any actions the Collateral Agent specifies to
ensure the continuance of its perfected security interest in such property under
this Agreement.

 

(b) Upon the occurrence and during the continuance of an Event of Default and in
any case subject to the terms of the Intercreditor Agreement, after the
Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(iii) of this Section 3.06, then all rights of any Grantor to
dividends, interest, principal or other distributions that such Grantor is
authorized to receive pursuant to paragraph (a)(iii) of this Section 3.06

 

13

--------------------------------------------------------------------------------


 

shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, which shall have the sole and exclusive right and authority to receive
and retain such dividends, interest, principal or other distributions. All
dividends, interest, principal or other distributions received by any Grantor
contrary to the provisions of this Section 3.06 shall be held in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Grantor and, subject to the rights of the First Lien Collateral
Agent and the obligations of the Grantors under the First Lien Loan Documents
and the Intercreditor Agreement, shall be forthwith delivered to the Collateral
Agent upon demand in the same form as so received (with any necessary
endorsement or instrument of assignment). Any and all money and other property
paid over to or received by the Collateral Agent pursuant to the provisions of
this paragraph (b) shall be retained by the Collateral Agent in an account to be
established by the Collateral Agent upon receipt of such money or other property
and shall be applied in accordance with the provisions of Section 5.02. After
all Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect, the
Collateral Agent shall, promptly after all such Events of Default have been
cured or waived, repay to each applicable Grantor (without interest) all
dividends, interest, principal or other distributions that such Grantor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 3.06 and that remain in such account.

 

(c) Upon the occurrence and during the continuance of an Event of Default, after
the Collateral Agent shall have notified (or shall be deemed to have notified
pursuant to Section 3.06(a)) the Grantors of the suspension of their rights
under paragraph (a)(i) of this Section 3.06, then all rights of any Grantor to
exercise the voting and consensual rights and powers it is entitled to exercise
pursuant to paragraph (a)(i) of this Section 3.06, and the obligations of the
Collateral Agent under paragraph (a)(ii) of this Section 3.06, shall cease, and
all such rights shall thereupon become, subject to the rights of the First Lien
Collateral Agent and the obligations of the Grantors under the First Lien Loan
Documents and the Intercreditor Agreement, vested in the Collateral Agent, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, subject to the terms of the Intercreditor Agreement, the
Collateral Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.

 

(d) Any notice given by the Collateral Agent to the Grantors exercising its
rights under paragraph (a) of this Section 3.06 (i) may be given by telephone if
promptly confirmed in writing, (ii) may be given to one or more of the Grantors
at the same or different times and (iii) may suspend the rights of the Grantors
under paragraph (a)(i) or paragraph (a)(iii) in part without suspending all such
rights (as specified by the Collateral Agent in its sole and absolute
discretion) and without waiving or otherwise affecting the Collateral Agent’s
rights to give additional notices from time to time suspending other rights so
long as an Event of Default has occurred and is continuing.

 

14

--------------------------------------------------------------------------------

 

 

ARTICLE IV

 

Security Interests in Personal Property

 

SECTION 4.01. Security Interest. (a) As security for the payment or performance,
as the case may be, in full of the Obligations, each Grantor hereby assigns and
pledges to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”), in all right, title or interest in
or to any and all of the following assets and properties now owned or at any
time hereafter acquired by such Grantor or in which such Grantor now has or at
any time in the future may acquire any right, title or interest (collectively,
the “Article 9 Collateral”):

 

(i)      all Accounts;

 

(ii)     all Chattel Paper;

 

(iii)    all cash and Deposit Accounts;

 

(iv)    all Documents;

 

(v)     all Equipment;

 

(vi)    all General Intangibles;

 

(vii)   all Instruments;

 

(viii)  all Inventory;

 

(ix)    all Investment Property;

 

(x)     all Letter-of-Credit Rights;

 

(xi)    all Commercial Tort Claims;

 

(xii)   all books and records pertaining to the Article 9 Collateral; and

 

(xiii)  to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.

 

Notwithstanding any provision in this Agreement, this Section 4.01(a) shall not,
at any time, constitute a grant of security interest in an Excluded Asset.

 

(b) Each Grantor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Article 9 Collateral
or any part thereof and amendments thereto that (i) indicate the Article 9
Collateral as “all assets” of

 

15

--------------------------------------------------------------------------------


 

such Grantor or words of similar effect, and (ii) contain the information
required by Article 9 of the Uniform Commercial Code of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Article 9 Collateral relates. Each Grantor
agrees to provide such information to the Collateral Agent promptly upon
request.

 

Each Grantor also ratifies its authorization for the Collateral Agent to file in
any relevant jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Grantor, without the signature
of any Grantor, and naming any Grantor or the Grantors as debtors and the
Collateral Agent as secured party.

 

(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Grantor with respect to or arising out of the
Article 9 Collateral.

 

SECTION 4.02. Representations and Warranties. The Grantors jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties that:

 

(a) Each Grantor has good and valid rights in and title to the Article 9
Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent, for
the ratable benefit of the Secured Parties, the Security Interest in such
Article 9 Collateral pursuant hereto and to execute, deliver and perform its
obligations in accordance with the terms of this Agreement, without the consent
or approval of any other person other than (i) any consent or approval that has
been obtained or (ii) those that, if not obtained, could not reasonably be
expected to result in a Material Adverse Effect.

 

(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein (including (x) the exact legal name of
each Grantor and (y) the jurisdiction of organization of each Grantor) is
correct and complete as of the Closing Date. Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations containing a description of the Article 9
Collateral have been prepared by the Collateral Agent based upon the information
provided to the Administrative Agent and the Secured Parties in the Perfection
Certificate for filing in each governmental, municipal or other office specified
in Section 2 of the Perfection Certificate (or specified by notice from the
Borrower to the

 

16

--------------------------------------------------------------------------------


 

Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Sections 5.06 or 5.11 of the Credit Agreement),
which are all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to perfect the Security Interest in the
Article 9 Collateral consisting of United States Patents, Trademarks and
Copyrights) that are necessary to publish notice of and protect the validity of
and to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements. Each
Grantor represents and warrants that a fully executed short form agreement in
the form requested by the Collateral Agent and containing a description of all
material Article 9 Collateral consisting of Intellectual Property with respect
to United States Patents and United States registered Trademarks (and Trademarks
for which United States registration applications are pending) and United States
registered Copyrights has been delivered to the Collateral Agent for recording
by the United States Patent and Trademark Office and the United States Copyright
Office pursuant to 35 U.S.C. §261, 15 U.S.C. §1060 or 17 U.S.C. §205 and the
regulations thereunder, as applicable, and otherwise as may be required pursuant
to the laws of any other necessary jurisdiction, to protect the validity of and
to establish a legal, valid and perfected security interest in favor of the
Collateral Agent (for the ratable benefit of the Secured Parties) in respect of
all Article 9 Collateral consisting of Patents, Trademarks and Copyrights in
which a security interest may be perfected by filing, recording or registration
in the United States (or any political subdivision thereof) and its territories
and possessions, and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary (other than such
actions as are necessary to perfect the Security Interest with respect to any
Article 9 Collateral consisting of Patents, Trademarks and Copyrights (or
registration or application for registration thereof) acquired or developed
after the date hereof).

 

(c) The Security Interest constitutes (i) a legal and valid security interest in
all Article 9 Collateral securing the payment and performance of the
Obligations, (ii) upon completion of the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral to the
extent that a security interest may be perfected upon the receipt and recording
of this Agreement with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable. The Security Interest is and
shall be prior to any other Lien on any of

 

17

--------------------------------------------------------------------------------


 

the Article 9 Collateral, other than Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement that have priority as a matter of law.

 

(d) The Article 9 Collateral is owned by the Grantors free and clear of any
Lien, except for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement. As of the Closing Date, no Grantor has filed or consented to
the filing of (i) any financing statement or analogous document under the
Uniform Commercial Code or any other applicable laws covering any Article 9
Collateral, (ii) any assignment in which any Grantor assigns any Collateral or
any security agreement or similar instrument covering any Article 9 Collateral
with the United States Patent and Trademark Office or the United States
Copyright Office, (iii) any notice under the Assignment of Claims Act, or (iv)
any assignment in which any Grantor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
any foreign governmental, municipal or other office, which financing statement
or analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Liens expressly permitted pursuant to
Section 6.02 of the Credit Agreement and prior existing Liens no longer in
effect. No Grantor holds any Commercial Tort Claims seeking damages in excess of
$250,000 except as indicated on the Perfection Certificate.

 

SECTION 4.03. Covenants. (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change in (i) its legal name, (ii) its
identity or type of organization or corporate structure, (iii) its Federal
Taxpayer Identification Number or organizational identification number or (iv)
its jurisdiction of organization. Each Grantor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the first sentence of this paragraph. Each Grantor agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
(subject to the Intercreditor Agreement) security interest in all the Article 9
Collateral. Each Grantor agrees promptly to notify the Collateral Agent if any
material portion of the Article 9 Collateral owned or held by such Grantor is
damaged or destroyed.

 

(b) Each Grantor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Article 9 Collateral owned by it as is
consistent with its current practices and in accordance with such prudent and
standard practices used in industries that are the same as or similar to those
in which such Grantor is engaged, but in any event to include complete
accounting records indicating all payments and proceeds received with respect to
any material part of the Article 9 Collateral, and, at such time or times as the
Collateral Agent may reasonably request, promptly to prepare and deliver to the
Collateral Agent a duly certified schedule or schedules in form and detail
reasonably satisfactory to the Collateral Agent showing the identity, amount and
location of any material Article 9 Collateral, provided that, unless an Event of
Default has occurred and is continuing, the Collateral Agent shall be limited to
one such requests in each calendar year.

 

18

--------------------------------------------------------------------------------


 

(c) Each Grantor shall, at its own expense, take any and all actions reasonably
necessary to defend title to the Article 9 Collateral against all persons and to
defend the Security Interest of the Collateral Agent in the Article 9 Collateral
and the priority thereof against any Lien not expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

 

(d) Each Grantor agrees, at its own expense, promptly to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, obtain, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby, including the
payment of any fees and Taxes required in connection with the execution and
delivery of this Agreement, the granting of the Security Interest and the filing
of any financing or continuation statements (including fixture filings) or other
documents in connection herewith or therewith. If any amount payable to any
Grantor under or in connection with any of the Article 9 Collateral shall be or
become evidenced by any Instrument or Tangible Chattel Paper, in excess of
$250,000 individually or $500,000 in the aggregate, then such Instrument or
Tangible Chattel Paper shall be promptly pledged and delivered to the Collateral
Agent, duly endorsed in a manner satisfactory to the Collateral Agent, except to
the extent the costs of such actions are, in the Collateral Agent’s reasonable
judgment, excessive in relation to the value of the security to be afforded
thereby or to the extent prohibited by applicable law (or in the case of an
amount payable by any Foreign Subsidiary, to the extent such actions would, in
the Borrower’s good faith determination, result in adverse tax consequences);
provided that prior to the Discharge of First Lien Obligations, such delivery
shall be made to the First Lien Collateral Agent, acting as a gratuitous bailee
of the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to identify specifically any asset or item of a Grantor that may, in the
Collateral Agent’s reasonable judgment, constitute material Copyrights,
Licenses, Patents or Trademarks; provided that any Grantor shall have the right,
exercisable within 10 days after it has been notified by the Collateral Agent of
the specific identification of such Collateral, to advise the Collateral Agent
in writing of any material inaccuracy of the representations and warranties made
by such Grantor hereunder with respect to such Collateral. Each Grantor agrees
that it will use its commercially reasonable efforts to take such action as
shall be necessary in order that all representations and warranties hereunder
shall be true and correct in all material respects with respect to such
Collateral within 30 days after the date it has been notified by the Collateral
Agent of the specific identification of such Collateral.

 

(e) Subject to the terms of the Intercreditor Agreement, the Collateral Agent
and such persons as the Collateral Agent may designate shall have the right, at
the applicable Grantor’s own cost and expense, to inspect the Article 9
Collateral, all records related thereto (and to make extracts and copies from
such records) and the premises upon which any of the Article 9 Collateral is
located, to discuss the applicable Grantor’s affairs with the officers of such
Grantor and its independent accountants and to verify the

 

19

--------------------------------------------------------------------------------


 

existence, validity, amount, quality, quantity, value, condition and status of,
or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or other Article 9 Collateral in the possession of any third
person, by contacting Account Debtors or the third person possessing such
Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent shall have the absolute right to share any information it gains
from such inspection or verification with any Secured Party.

 

(f) At its option, upon the occurrence and continuance of an Event of Default,
the Collateral Agent may discharge past due Taxes, assessments, charges, fees,
Liens, security interests or other encumbrances at any time levied or placed on
the Article 9 Collateral and not expressly permitted pursuant to Section 5.03 or
Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement, and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable and documented payment made or any expense incurred by the Collateral
Agent pursuant to the foregoing authorization; provided, however, that nothing
in this paragraph shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party to cure or perform, any covenants or other promises of any Grantor
with respect to Taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

 

(g) If at any time any Grantor shall take a security interest in any property of
an Account Debtor or any other person to secure payment and performance of an
Account, the value of which exceeds $250,000 individually or $500,000 in the
aggregate, such Grantor shall promptly assign such security interest to the
Collateral Agent for the ratable benefit of the Secured Parties. Such assignment
need not be filed of public record unless necessary to continue the perfected
status of the security interest against creditors of and transferees from the
Account Debtor or other person granting the security interest.

 

(h) Each Grantor shall remain liable to observe and perform all the material
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral, all in
accordance with the terms and conditions thereof, and each Grantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.

 

(i) No Grantor shall make or permit to be made an assignment, pledge or
hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral or permit any notice to be filed under the
Assignment of Claims Act, except, in each case, as expressly permitted by
Section 6.02 of the Credit Agreement. No Grantor shall make or permit to be made
any transfer of the Article 9 Collateral and each Grantor shall remain at all
times in possession or otherwise in control of the Article 9 Collateral owned by
it, except as permitted by the Credit Agreement.

 

(j) No Grantor will, without the Collateral Agent’s prior written consent, grant
any extension of the time of payment of any Accounts included in the Article 9

 

20

--------------------------------------------------------------------------------


 

Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises, compoundings or settlements granted
or made in the ordinary course of business and consistent with its current
practices and in accordance with such prudent and standard practice used in
industries that are the same as or similar to those in which such Grantor is
engaged.

 

(k) In the event that any Grantor at any time or times shall fail to obtain or
maintain any of the policies of insurance required under the Credit Agreement or
to pay any premium in whole or part relating thereto, the Collateral Agent may,
without waiving or releasing any obligation or liability of any Grantor
hereunder or any Default or Event of Default and subject to the Intercreditor
Agreement, in its sole discretion, obtain and maintain such policies of
insurance and pay such premium and take any other actions with respect thereto
as the Collateral Agent deems advisable. All sums disbursed by the Collateral
Agent in connection with this paragraph, including attorneys’ fees, court costs,
expenses and other charges relating thereto, shall be payable, upon demand, by
the Grantors to the Collateral Agent and shall be additional Obligations secured
hereby.

 

(l) Each Grantor shall maintain, in form and manner satisfactory to the
Collateral Agent, records of its Chattel Paper and its books, records and
documents evidencing or pertaining thereto.

 

SECTION 4.04. Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
the Security Interest in the Article 9 Collateral, each Grantor agrees, in each
case at such Grantor’s own expense, to take the following actions with respect
to the following Article 9 Collateral:

 

(a) Instruments. If any Grantor shall at any time hold or acquire any
Instruments having a value in excess of $250,000, such Grantor shall forthwith
endorse, assign and deliver the same to the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, to the First Lien Collateral Agent as a
gratuitous bailee of the Collateral Agent), accompanied by such undated
instruments of endorsement, transfer or assignment duly executed in blank as the
Collateral Agent may from time to time reasonably specify, except to the extent
the costs of such actions are, in the Collateral Agent’s reasonable judgment,
excessive in relation to the value of the security to be afforded thereby or to
the extent prohibited by applicable law (or in the case of an amount payable by
any Foreign Subsidiary, to the extent such actions would, in the Borrower’s good
faith determination, result in adverse tax consequences).

 

(b) Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, other than Deposit Accounts (A) that are payroll accounts,
withholdings tax accounts, petty cash accounts or flexible spending benefit
accounts or trust, escrow or other fiduciary accounts or (B) which do not hold
for any period of five consecutive days, an aggregate amount in excess of

 

21

--------------------------------------------------------------------------------


 

$1,000,000, such Grantor shall, upon the Collateral Agent’s request, either (i)
cause the depositary bank to agree to comply at any time with instructions from
the Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) to such depositary bank directing the disposition
of funds from time to time credited to such Deposit Account, without further
consent of such Grantor or any other person, pursuant to an agreement in form
and substance satisfactory to the Collateral Agent, or (ii) arrange for the
Collateral Agent (or, prior to the Discharge of First Lien Obligations, the
First Lien Collateral Agent) to become the customer of the depositary bank with
respect to the Deposit Account, with the Grantor being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw funds from such
Deposit Account. The Collateral Agent agrees with each Grantor that the
Collateral Agent shall not give any such instructions or withhold any withdrawal
rights from any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any withdrawal, would occur; provided,
however, upon the waiver by the applicable Required Lenders of such Event of
Default, so long as no other Event of Default shall then exist or be continuing,
the Collateral Agent shall revoke any such instruction. The provisions of this
paragraph shall not apply to any Deposit Account for which any Grantor, the
depositary bank and the Collateral Agent have entered into a cash collateral
agreement specially negotiated among such Grantor, the depositary bank and the
Collateral Agent for the specific purpose set forth therein.

 

(c) Investment Property. If any securities, whether certificated or
uncertificated, or other Investment Property having a value in excess of $50,000
in the aggregate now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a Securities Intermediary or Commodity
Intermediary, such Grantor shall promptly notify the Collateral Agent thereof
and, at the Collateral Agent’s request and option, pursuant to an agreement in
form and substance reasonably satisfactory to the Collateral Agent, either (i)
cause such Securities Intermediary or Commodity Intermediary, as the case may
be, to agree to comply with Entitlement Orders from the Collateral Agent (or,
prior to the Discharge of First Lien Obligations, the First Lien Collateral
Agent) to such Securities Intermediary as to such securities or other Investment
Property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Collateral Agent to such Commodity
Intermediary, in each case without further consent of any Grantor or such
nominee, or (ii) in the case of Financial Assets (as governed by Article 8 of
the New York UCC) or other Investment Property held through a Securities
Intermediary, arrange for the Collateral Agent (or, prior to the Discharge of
First Lien Obligations, the First Lien Collateral Agent) to become the
Entitlement Holder with respect to such Investment Property, with the Grantor
being permitted, only with the consent of the Collateral Agent, to exercise
rights to withdraw or otherwise deal with such Investment Property. The
Collateral Agent agrees with each Grantor that the Collateral Agent shall not
give any such Entitlement Orders or instructions or directions to any such
issuer, Securities Intermediary or Commodity Intermediary, and shall not
withhold its consent to the exercise of any withdrawal or dealing

 

22

--------------------------------------------------------------------------------


 

rights by any Grantor, unless an Event of Default has occurred and is
continuing, or, after giving effect to any such investment and withdrawal rights
would occur; provided, however, upon the waiver by the applicable Required
Lenders of such Event of Default, so long as no other Event of Default shall
then exist or be continuing, the Collateral Agent shall revoke any such
instruction. The provisions of this paragraph shall not apply to any Financial
Assets credited to a Securities Account for which the Collateral Agent is the
Securities Intermediary.

 

(d) Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any Electronic Chattel Paper or any
“transferable record”, as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may request to vest in the Collateral Agent (or, prior to the
Discharge of First Lien Obligations, the First Lien Collateral Agent) control
under New York UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. The Collateral Agent agrees with such Grantor that the Collateral Agent
will arrange, pursuant to procedures satisfactory to the Collateral Agent and so
long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the Electronic Chattel Paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such Electronic Chattel Paper or transferable
record.

 

(e) Letter-of-Credit Rights. If any Grantor is at any time a beneficiary under a
letter of credit having a value in excess of $500,000 now or hereafter issued in
favor of such Grantor (other than Letters of Credit and Letters of Credit Rights
that do not constitute Supporting Obligations in respect of other Collateral),
such Grantor shall promptly notify the Collateral Agent thereof and, at the
request and option of the Collateral Agent, and subject to the rights of the
First Lien Collateral Agent and the Obligations of the Grantors under the First
Lien Loan Documents and the Intercreditor Agreement, such Grantor shall,
pursuant to an agreement in form and substance satisfactory to the Collateral
Agent, either (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under the letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of the letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be paid to the applicable Grantor unless an Event of
Default has occurred or is continuing.

 

23

--------------------------------------------------------------------------------


 

(f) Commercial Tort Claims. If any Grantor shall at any time hold or acquire a
Commercial Tort Claim seeking damages in an amount reasonably estimated to
exceed $250,000, the Grantor shall promptly notify the Collateral Agent thereof
in a writing signed by such Grantor including a summary description of such
claim and grant to the Collateral Agent, for the ratable benefit of the Secured
Parties, in such writing a security interest therein and in the proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance satisfactory to the Collateral Agent.

 

SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral.
(a) Each Grantor agrees that it will not, and will not permit any of its
licensees to, do any act, or omit to do any act, whereby any Patent that is
material to the conduct of such Grantor’s business may become abandoned,
invalidated or dedicated to the public, and agrees that it shall use
commercially reasonable efforts to continue to mark any products covered by a
material Patent with the relevant patent number as necessary and sufficient to
establish and preserve its maximum rights under applicable patent laws.

 

(b) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Grantor (either itself or through its licensees or its
sublicensees) will, for each Trademark material to the conduct of such Grantor’s
business, (i) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non-use, (ii) use commercially reasonable efforts
to maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of Federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law and (iv) not knowingly use or knowingly permit the use of
such Trademark in violation of any third party rights.

 

(c) Each Grantor (either itself or through its licensees or sublicensees) will,
for each work covered by a Copyright material to the conduct of such Grantor’s
business, continue to publish, reproduce, display, adopt and distribute the work
with appropriate copyright notice as necessary and sufficient to establish and
preserve its maximum rights under applicable copyright laws.

 

(d) Each Grantor shall notify the Collateral Agent promptly if it knows or has
reason to know that any Patent, Trademark or Copyright material to the conduct
of its business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office or any court or similar office
of any country) regarding such Grantor’s ownership of any Patent, Trademark or
Copyright, its right to register the same, or its right to keep and maintain the
same.

 

(e) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Grantor shall, either itself or through any agent, employee, licensee
or designee, file an application for any Patent, Trademark or Copyright (or for
the registration of any Trademark or Copyright) with the United States Patent
and Trademark Office,

 

24

--------------------------------------------------------------------------------


 

United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, unless it promptly notifies the Collateral Agent, and, upon
request of the Collateral Agent, executes and delivers any and all agreements,
instruments, documents and papers as the Collateral Agent may request to
evidence the Security Interest in such Patent, Trademark or Copyright, and each
Grantor hereby appoints the Collateral Agent as its attorney-in-fact to execute
and file such writings for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; such power, being coupled with an interest,
is irrevocable.

 

(f) Except as could not reasonably be expected to result in a Material Adverse
Effect, each Grantor will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
United States Copyright Office or any office or agency in any political
subdivision of the United States or in any other country or any political
subdivision thereof, to maintain and pursue each material application relating
to the Patents, Trademarks and/or Copyrights (and to obtain the relevant grant
or registration) and to maintain each issued Patent and each registration of the
Trademarks and Copyrights that is material to the conduct of any Grantor’s
business, including timely filings of applications for renewal, affidavits of
use, affidavits of incontestability and payment of maintenance fees, and, if
consistent with good business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(g) In the event that any Grantor knows or has reason to believe that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the conduct of any Grantor’s business has been or is about to be infringed,
misappropriated or diluted by a third person, such Grantor promptly shall notify
the Collateral Agent and shall, if consistent with good business judgment,
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, and take
such other actions as are appropriate under the circumstances to protect such
Article 9 Collateral.

 

(h) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each Copyright License, Patent License
or Trademark License, and each other material License, to effect the assignment
of all such Grantor’s right, title and interest thereunder to the Collateral
Agent, for the ratable benefit of the Secured Parties, or its designee.

 

SECTION 4.06. Assignment of Distributions. The Borrower shall execute the
Assignment of Distributions in the form attached hereto as Exhibit C in favor of
the Collateral Agent with respect to its rights to any distributions of
STR-Registrar LLC.

 

25

--------------------------------------------------------------------------------

 

ARTICLE V

 

Remedies

 

SECTION 5.01. Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver each item of
Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Grantor to the Collateral Agent, or to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or nonexclusive basis, any such Article 9 Collateral throughout the
world on such terms and conditions and in such manner as the Collateral Agent
shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers cannot be obtained), and (b) with or
without legal process and with or without prior notice (except any notice
required by law) or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law. Without limiting the generality of the foregoing, each Grantor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized at any such sale (if it deems it advisable to do so) to restrict the
prospective bidders or purchasers to persons who will represent and agree that
they are purchasing the Collateral for their own account for investment and not
with a view to the distribution or sale thereof, and upon consummation of any
such sale the Collateral Agent shall have the right to assign, transfer and
deliver to the purchaser or purchasers thereof the Collateral so sold. Each such
purchaser at any such sale shall hold the property sold absolutely, free from
any claim or right on the part of any Grantor, and each Grantor hereby waives
(to the extent permitted by law) all rights of redemption, stay and appraisal
which such Grantor now has or may at any time in the future have under any
rule of law or statute now existing or hereafter enacted.

 

The Collateral Agent shall give each applicable Grantor 10 days’ written notice
(which each Grantor agrees is reasonable notice within the meaning of
Section 9-611 of the New York UCC or its equivalent in other jurisdictions) of
the Collateral Agent’s intention to make any sale of Collateral. Such notice, in
the case of a public sale, shall state the time and place for such sale and, in
the case of a sale at a broker’s board or on a securities exchange, shall state
the board or exchange at which such sale is to be made and the day on which the
Collateral, or portion thereof, will first be offered for sale at such board or
exchange. Any such public sale shall be held at such time or times within
ordinary business hours and at such place or places as the Collateral Agent may
fix and state in the notice (if any) of such sale. At any such sale, the

 

26

--------------------------------------------------------------------------------


 

Collateral, or portion thereof, to be sold may be sold in one lot as an entirety
or in separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine. The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. In case any
sale of all or any part of the Collateral is made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice. At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by applicable law) from any right of redemption, stay, valuation or
appraisal on the part of any Grantor (all said rights being also hereby waived
and released to the extent permitted by applicable law), the Collateral or any
part thereof offered for sale and may make payment on account thereof by using
any claim then due and payable to such Secured Party from any Grantor as a
credit against the purchase price, and such Secured Party may, upon compliance
with the terms of sale, hold, retain and dispose of such property without
further accountability to any Grantor therefor. For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Grantor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, subject to Section 5.02 of
this Agreement, notwithstanding the fact that after the Collateral Agent shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Collateral Agent may proceed by a
suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver. Any sale pursuant to the provisions of this
Section 5.01 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the New York UCC or its equivalent in other
jurisdictions.

 

Any remedies provided in this Section 5.01 shall be subject to the Intercreditor
Agreement.

 

SECTION 5.02. Application of Proceeds.  Subject to the Intercreditor Agreement,
the Collateral Agent shall apply the proceeds of any collection, sale,
foreclosure or other realization upon any Collateral, including any Collateral
consisting of cash, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in their respective capacities as such hereunder
or under any other Loan Document) in connection with such

 

27

--------------------------------------------------------------------------------


 

collection, sale, foreclosure or realization or otherwise in connection with
this Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent and/or the Collateral
Agent hereunder or under any other Loan Document on behalf of any Grantor and
any other costs or expenses incurred in connection with the exercise of any
right or remedy hereunder or under any other Loan Document;

 

SECOND, to the payment in full of Unfunded Advances (the amounts so applied to
be distributed between or among the Secured Parties pro rata in accordance with
the amounts of Unfunded Advances owed to them on the date of any such
distribution);

 

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

FOURTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

SECTION 5.03. Grant of License to Use Intellectual Property.  For the purpose of
enabling the Collateral Agent to exercise rights and remedies under this
Agreement at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the Collateral
Agent an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantors), to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. The use of such license by the Collateral Agent
may be exercised, at the option of the Collateral Agent, only upon the
occurrence and during the continuation of an Event of Default; provided,
however, that any license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon each Grantor
notwithstanding any subsequent cure of an Event of Default.

 

SECTION 5.04. Securities Act, Etc.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future

 

28

--------------------------------------------------------------------------------


 

circumstances, a question may arise under the U.S. Securities Act of 1933, as
now or hereafter in effect, or any similar statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder. Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
“blue sky” or other state securities laws or similar laws analogous in purpose
or effect. Each Grantor recognizes that in light of such restrictions and
limitations the Collateral Agent may, with respect to any sale of the Pledged
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Pledged Collateral for their own account, for investment, and not
with a view to the distribution or resale thereof. Each Grantor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion (subject to the Intercreditor Agreement)
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws and (b) may approach and negotiate
with a limited number of potential purchasers (including a single potential
purchaser) to effect such sale. Each Grantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion (subject to the terms of
the Intercreditor Agreement), may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a limited number of purchasers (or a single purchaser)
were approached. The provisions of this Section 5.04 will apply notwithstanding
the existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

ARTICLE VI

 

Indemnity, Subrogation and Subordination

 

SECTION 6.01. Indemnity and Subrogation.  In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03), the Borrower agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement, the Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (b) in the event any assets of any
Guarantor shall be sold pursuant to this Agreement or any other Security
Document to satisfy in whole or in part a claim of any

 

29

--------------------------------------------------------------------------------


 

Secured Party, the Borrower shall indemnify such Guarantor in an amount equal to
the greater of the book value or the fair market value of the assets so sold.

 

SECTION 6.02. Contribution and Subrogation.  Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6.03) that, in the event a payment shall
be made by any other Guarantor hereunder in respect of any Obligation, or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Obligation owed to any Secured Party, and such other Guarantor (the
“Claiming Guarantor”) shall not have been fully indemnified by the Borrower as
provided in Section 6.01, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to (i) the amount of such payment or
(ii) the greater of the book value or the fair market value of such assets, as
the case may be, in each case multiplied by a fraction of which the numerator
shall be the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 to the extent of such payment.

 

SECTION 6.03. Subordination.  (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation under
applicable law or otherwise shall be fully subordinated to the indefeasible
payment in full in cash of the Obligations. No failure on the part of the
Borrower or any Guarantor to make the payments required by Sections 6.01 and
6.02 (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of its obligations hereunder.

 

(b) The Borrower and each Guarantor hereby agree that all Indebtedness and other
monetary obligations owed by it to any Subsidiary that is not a Loan Party (or,
in the case of the Borrower, any Subsidiary) shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations, it being agreed that,
for greater certainty, other than upon the occurrence and during the continuance
of an Event of Default, the Borrower and each Guarantor shall be allowed to make
payments with respect to Indebtedness permitted to be incurred pursuant to
Section 6.01 of the Credit Agreement in accordance with the terms thereof.

 

ARTICLE VII

 

Miscellaneous

 

SECTION 7.01. Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any

 

30

--------------------------------------------------------------------------------


 

Subsidiary Guarantor shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

SECTION 7.02. Security Interest Absolute.  All rights of the Collateral Agent
hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Obligations or any other agreement or instrument
relating to any of the foregoing, (b) any change in the time, manner or place of
payment of, or in any other term of, all or any of the Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument relating
to the foregoing, (c) any exchange, release or non-perfection of any Lien on
other collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations, or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Grantor in respect of the
Obligations or this Agreement.

 

SECTION 7.03. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any Lender or on their behalf and notwithstanding that the
Collateral Agent or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended under
the Credit Agreement, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid or the aggregate L/C
Exposure does not equal zero and so long as the Commitments have not expired or
terminated.

 

SECTION 7.04. Binding Effect; Several Agreement.  This Agreement shall become
effective as to any Loan Party when a counterpart hereof executed on behalf of
such Loan Party shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Loan Party and the Collateral Agent
and their respective permitted successors and assigns, and shall inure to the
benefit of such Loan Party, the Collateral Agent and the other Secured Parties
and their respective successors and assigns, except that no Loan Party shall
have the right to assign or transfer its rights or obligations hereunder or any
interest herein or in the Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated or permitted by this Agreement or the
Credit Agreement. This Agreement shall be construed as a separate agreement with
respect to each Loan Party and may be amended, modified, supplemented, waived or
released with respect to any Loan Party without the approval of any other Loan
Party and without affecting the obligations of any other Loan Party hereunder.

 

31

--------------------------------------------------------------------------------


 

SECTION 7.05. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.

 

SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification.  (a) The
parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

(b)   Without limitation of its indemnification obligations under the other Loan
Documents, each Grantor jointly and severally agrees to indemnify the Collateral
Agent and the other indemnitees against, and hold each indemnitee harmless from,
any and all losses, claims, damages, liabilities, and related out of pocket
expenses, including the fees, charges and disbursements of any counsel for any
indemnitee, incurred by or asserted against any indemnitee arising out of, in
any way connected with, or as a result of, the execution, delivery or
performance of this Agreement or any agreement or instrument contemplated hereby
or any claim, litigation, investigation or proceeding relating to any of the
foregoing or to the Collateral, regardless of whether any indemnitee is a party
thereto or whether initiated by a third party or by a Loan Party or any
Affiliate thereof; provided, however, that such indemnity shall not, as to any
indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such indemnitee. To the extent permitted by
applicable law, no Grantor shall assert, and each Grantor hereby waives any
claim against any indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of proceeds thereof.

 

(c)   Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Collateral Agent or any other Secured Party. All amounts due under
this Section 7.06 shall be payable on written demand therefor and shall bear
interest, on and from the date of demand, at the rate specified in
Section 2.06(a) of the Credit Agreement.

 

SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact.  Subject to the terms
of the Intercreditor Agreement, each Grantor hereby appoints the Collateral
Agent as the attorney-in-fact of such Grantor for the purpose of carrying out
the provisions of this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof,

 

32

--------------------------------------------------------------------------------


 

which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, subject to the terms of the Intercreditor
Agreement, the Collateral Agent shall have the right, upon the occurrence and
during the continuance of an Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Grantor (a) to
receive, endorse, assign and/or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof, (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral, (c) to sign
the name of any Grantor on any invoice or bill of lading relating to any of the
Collateral, (d) to send verifications of Accounts Receivable to any Account
Debtor, (e) to commence and prosecute any and all suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect or
otherwise realize on all or any of the Collateral or to enforce any rights in
respect of any Collateral, (f) to settle, compromise, compound, adjust or defend
any actions, suits or proceedings relating to all or any of the Collateral,
(g) to notify, or to require any Grantor to notify, Account Debtors to make
payment directly to the Collateral Agent, and (h) to use, sell, assign,
transfer, pledge, make any agreement with respect to or otherwise deal with all
or any of the Collateral, and to do all other acts and things necessary to carry
out the purposes of this Agreement in accordance with its terms, as fully and
completely as though the Collateral Agent were the absolute owner of the
Collateral for all purposes; provided, however, that nothing herein contained
shall be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.
The Collateral Agent and the other Secured Parties shall be accountable only for
amounts actually received as a result of the exercise of the powers granted to
them herein, and neither they nor their officers, directors, employees or agents
shall be responsible to any Grantor for any act or failure to act hereunder,
except for their own gross negligence, wilful misconduct or bad faith.
Notwithstanding anything to the contrary in this Section 7.07, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for herein unless an Event of Default shall have occurred and be
continuing.

 

SECTION 7.08. Applicable Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.09. Waivers; Amendment.  (a) No failure or delay by the Collateral
Agent, the Administrative Agent or any Lender in exercising any right or power
hereunder or under any other Loan Document shall operate as a waiver hereof or
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent, the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by any Loan Party therefrom shall in any

 

33

--------------------------------------------------------------------------------


 

event be effective unless the same shall be permitted by paragraph (b) of this
Section 7.09, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether the Collateral Agent or any Lender
may have had notice or knowledge of such Default at the time. No notice or
demand on any Loan Party in any case shall entitle any Loan Party to any other
or further notice or demand in similar or other circumstances.

 

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.08 of the Credit Agreement.

 

SECTION 7.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

SECTION 7.11. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.12. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 7.04.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

 

34

--------------------------------------------------------------------------------


 

SECTION 7.13. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 7.14. Jurisdiction; Consent to Service of Process.  (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each party hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Collateral Agent, the Administrative Agent, or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Grantor or its properties in
the courts of any jurisdiction.

 

(b)   Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section 7.14. Each party hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(c)   Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 7.01. Nothing in this Agreement or any
other Loan Document will affect the right of the Collateral Agent to serve
process in any other manner permitted by law.

 

SECTION 7.15. Termination or Release.  (a) This Agreement, the guarantees made
herein, the Security Interest, the pledge of the Pledged Collateral and all
other security interests granted hereby shall terminate when all the Obligations
have been indefeasibly paid in full and the Lenders have no further commitment
to lend under the Credit Agreement.

 

(b) A Subsidiary Guarantor shall automatically be released from its obligations
hereunder and the Security Interests created hereunder in the Collateral of such
Subsidiary Guarantor shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor ceases to be a Subsidiary.

 

35

--------------------------------------------------------------------------------

 

(c)   Upon any sale or other transfer by any Grantor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Guarantor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby in any Collateral pursuant to Section 9.08
of the Credit Agreement, the Security Interest in such Collateral shall be
automatically released.

 

(d)   In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Collateral Agent shall promptly execute and deliver to any
Grantor, at such Grantor’s expense, all Uniform Commercial Code termination
statements and similar documents that such Grantor shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section 7.15 shall be without recourse to or representation or
warranty by the Collateral Agent or any Secured Party. Without limiting the
provisions of Section 7.06, the Borrower shall reimburse the Collateral Agent
upon demand for all costs and out of pocket expenses, including the fees,
charges and expenses of counsel, incurred by it in connection with any action
contemplated by this Section 7.15.

 

SECTION 7.16. Additional Subsidiaries.  Any Subsidiary that is required to
become a party hereto pursuant to Section 5.11 of the Credit Agreement shall
enter into this Agreement as a Subsidiary Guarantor and a Grantor upon becoming
such a Subsidiary. Upon execution and delivery by the Collateral Agent and such
Subsidiary of a supplement in the form of Exhibit A hereto, such Subsidiary
shall become a Subsidiary Guarantor and a Grantor hereunder with the same force
and effect as if originally named as a Subsidiary Guarantor and a Grantor
herein. The execution and delivery of any such instrument shall not require the
consent of any other Loan Party hereunder. The rights and obligations of each
Loan Party hereunder shall remain in full force and effect notwithstanding the
addition of any new Loan Party as a party to this Agreement.

 

SECTION 7.17. Right of Setoff.  If an Event of Default shall have occurred and
is continuing, each Secured Party is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all Collateral (including any deposits (general or special, time or demand,
provisional or final)) at any time held and other obligations at any time owing
by such Secured Party to or for the credit or the account of any Grantor against
any and all of the obligations of such Grantor now or hereafter existing under
this Agreement and the other Loan Documents held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations
may be unmatured. The rights of each Secured Party under this Section 7.17 are
in addition to other rights and remedies (including other rights of setoff)
which such Secured Party may have.

 

SECTION 7.18. Intercreditor Agreement Governs.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS AGREEMENT AND THE
EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES HEREUNDER ARE SUBJECT TO

 

36

--------------------------------------------------------------------------------


 

THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE EVENT OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THE INTERCREDITOR AGREEMENT AND THIS
AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR AGREEMENT SHALL CONTROL.

 

SECTION 7.19. Obligations of Grantors.  To the extent that the obligations of
any Grantor hereunder shall conflict, or shall be inconsistent, with the
obligations of such Grantor under the First Lien Guarantee and Collateral
Agreement, the provisions of the First Lien Guarantee and Collateral Agreement
shall control.

 

SECTION 7.20. Delivery of Collateral.  Notwithstanding anything herein to the
contrary, prior to the Discharge of First Lien Obligations, to the extent any
Grantor is required hereunder to deliver Collateral to the Collateral Agent for
purposes of possession and control and is unable to do so as a result of having
previously delivered such Collateral to the First Lien Collateral Agent in
accordance with the terms of the First Lien Guarantee and Collateral Agreement,
such Grantor’s obligations hereunder with respect to such delivery shall be
deemed satisfied by the delivery to the First Lien Collateral Agent, acting as a
gratuitous bailee of the Collateral Agent.

 

[Remainder of page intentionally left blank]

 

37

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

STR ACQUISITION, INC.,

 

 

 

by

 

 

 

/s/ Jason Metakis

 

 

Name:

Jason Metakis

 

 

Title:

Treasurer

 

 

 

 

 

STR HOLDINGS LLC,

 

 

 

 

 

by

 

 

 

/s/ Jason Metakis

 

 

Name:

Jason Metakis

 

 

Title:

Treasurer

 

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES, INC.,

 

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

CAL SAFETY COMPLIANCE CORPORATION,

 

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

STR ACQUISITION, INC.,

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

STR HOLDINGS LLC,

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES, INC.,

 

 

 

 

by

 

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Secretary

 

 

 

 

 

CAL SAFETY COMPLIANCE CORPORATION,

 

 

 

 

 

by

 

 

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Assistant Secretary

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SPECIALIZED TECHNOLOGY RESOURCES (INTERNATIONAL), INC.,

 

 

 

by

 

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Secretary

 

 

 

 

 

SHUSTER LABORATORIES, INC.,

 

 

 

by

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Secretary

 

 

 

 

 

SUPPLY CHAIN CONSULTING SERVICES CORPORATION,

 

 

 

 

 

by

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES (FLORIDA), INC.,

 

 

 

 

 

by

 

 

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Secretary

 

 

 

 

 

STR MATERIALS SCIENCE, INC.,

 

 

 

 

 

by

 

 

 

 

/s/ Barry A. Morris

 

 

Name:

Barry A. Morris

 

 

Title:

Secretary

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

SUPPLY CHAIN CONSULTING SERVICES CORPORATION

 

 

 

 

by

 

 

 

/s/ Thomas D. Vitro

 

 

Name:

Thomas D. Vitro

 

 

Title:

Assistant Secretary

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Collateral Agent,

 

 

 

 

by

 

 

 

/s/ Rianka Mohan

 

 

Name:

RIANKA MOHAN

 

 

Title:

VICE PRESIDENT

 

 

 

 

 

by

 

 

 

 

/s/ James Neira

 

 

Name:

JAMES NEIRA

 

 

Title:

ASSOCIATE

 

[Second Lien Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

 

[FORM OF]

 

SECOND LIEN MORTGAGE

 

--------------------------------------------------------------------------------


 

 

SECOND LIEN OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FINANCING STATEMENT

 

From

 

SPECIALIZED TECHNOLOGY RESOURCES, INC.

 

To

 

CREDIT SUISSE

 

--------------------------------------------------------------------------------



 

Dated: June 15, 2007
Premises: Enfield, Connecticut
Hartford County

 

--------------------------------------------------------------------------------



 

 

1

--------------------------------------------------------------------------------


 

THIS SECOND LIEN OPEN-END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FINANCING STATEMENT dated as of June 15, 2007 (this “Mortgage”),
by SPECIALIZED TECHNOLOGY RESOURCES, INC., a Delaware corporation, having an
office at 10 Water Street, Enfield, CT 06082-4899 (the “Mortgagor”), to CREDIT
SUISSE, having an office at Eleven Madison Avenue, New York, New York 10010 (the
“Mortgagee”) as Collateral Agent for the Secured Parties (as such terms are
defined below).

 

WITNESSETH THAT:

 

Reference is made to (i) the Second Lien Credit Agreement dated as of even date
hereof (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among STR Acquisition, Inc., a Delaware corporation
(“Acquisition”), which substantially simultaneously with the execution hereof
shall be merged with and into Specialized Technology Resources, Inc., a Delaware
corporation (“STR”), with STR being the surviving entity (the “Borrower”), STR
Holdings LLC, a Delaware limited liability company (“Holdings”), the lenders
from time to time party thereto (the “Lenders”) and Credit Suisse, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders and collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties, (ii) the Second Lien Guarantee and Collateral Agreement dated
as of even date hereof (as amended, supplemented or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”) among Acquisition, Holdings,
the subsidiaries of Acquisition from time to time party thereto and Credit
Suisse and (iii) the Intercreditor Agreement dated as of even date hereof (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) among Acquisition, Holdings, the subsidiaries of
Acquisition from time to time party thereto and Credit Suisse as first lien
collateral agent and as second lien collateral agent. Capitalized terms used but
not defined herein have the meanings given to them in the Credit Agreement and
the Guarantee and Collateral Agreement.

 

In the Credit Agreement, (i) the Lenders have agreed to make term loans (the
“Loans”) pursuant to, upon the terms, and subject to the conditions specified
in, the Credit Agreement. Amounts paid in respect of the Loans may not be
reborrowed. The Credit Agreement provides that the principal amount of the Loans
outstanding and secured hereby shall not exceed $75,000,000 to be advanced and
fully funded on the date hereof.

 

Mortgagor will be the Borrower subsequent to the merger referenced above and
will derive substantial benefit from the making of the Loans by the Lenders. In
order to induce the Lenders to make the Loans, the Mortgagor has agreed to grant
this Mortgage to secure, among other things, the due and punctual payment and
performance of all of the obligations of the Borrower under the Credit
Agreement.

 

The obligations of the Lenders to make the Loans are conditioned upon, among
other things, the execution and delivery by the Mortgagor of this Mortgage in
the form hereof to secure the Obligations. As used in this Mortgage, the term
“Obligations” shall mean (a) the Loan Document Obligations and (b) the due and
punctual payment and performance of all

 

2

--------------------------------------------------------------------------------


 

obligations of each Loan Party under each Hedging Agreement that (i) is in
effect on the Closing Date with a counterparty that is the Administrative Agent
or a Lender or an Affiliate of the Administrative Agent or a Lender as of the
Closing Date or (ii) is entered into after the Closing Date with any
counterparty that is the Administrative Agent or a Lender or an Affiliate of the
Administrative Agent or a Lender at the time such Hedging Agreement is entered
into.

 

As used in this Mortgage, the term “Secured Parties” shall mean (a) the Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) each counterparty to
any Hedging Agreement with a Loan Party that either (i) is in effect on the
Closing Date if such counterparty is the Administrative Agent, a Lender or an
Affiliate of the Administrative Agent or a Lender as of the Closing Date or
(ii) is entered into after the Closing Date if such counterparty is the
Administrative Agent, a Lender or an Affiliate of the Administrative Agent or a
Lender at the time such Hedging Agreement is entered into, (e) the beneficiaries
of each indemnification obligation undertaken by any Loan Party under any Loan
Document and (f) the successors and assigns of each of the foregoing.

 

Pursuant to the requirements of the Credit Agreement, the Mortgagor is granting
this Mortgage to create a lien on and a security interest in the Mortgaged
Property (as hereinafter defined) to secure the performance and payment by the
Mortgagor of the Obligations. The Credit Agreement also requires the granting by
other Loan Parties of mortgages, deeds of trust and/or deeds to secure debt (the
“Other Mortgages”) that create liens on and security interests in certain real
and personal property other than the Mortgaged Property to secure the
performance of the Obligations.

 

Granting Clauses

 

NOW, THEREFORE, IN CONSIDERATION OF the foregoing and in order to secure the due
and punctual payment and performance of the Obligations for the benefit of the
Secured Parties, Mortgagor hereby grants, conveys, mortgages, assigns and
pledges to the Mortgagee, a mortgage lien on and a security interest in, all the
following described property (the “Mortgaged Property”) whether now owned or
held or hereafter acquired:

 

(1)     the land more particularly described on Exhibit A hereto (the “Land”),
together with all rights appurtenant thereto, including the easements over
certain other adjoining land granted by any easement agreements, covenant or
restrictive agreements and all air rights, mineral rights, water rights, oil and
gas rights and development rights, if any, relating thereto, and also together
with all of the other easements, rights, privileges, interests, hereditaments
and appurtenances thereunto belonging or in any way appertaining and all of the
estate, right, title, interest, claim or demand whatsoever of Mortgagor therein
and in the streets and ways adjacent thereto, either in law or in equity, in
possession or expectancy, now or hereafter acquired (the “Premises”);

 

(2)     all buildings, improvements, structures, paving, parking areas, walkways
and landscaping now or hereafter erected or located upon the Land, and all
fixtures of every kind and type affixed to the Premises or attached to or
forming part of any

 

3

--------------------------------------------------------------------------------


 

structures, buildings or improvements and replacements thereof now or hereafter
erected or located upon the Land (the “Improvements”);

 

(3)     all apparatus, movable appliances, building materials, equipment,
fittings, furnishings, furniture, machinery and other articles of tangible
personal property of every kind and nature, and replacements thereof, now or at
any time hereafter placed upon or used in any way in connection with the use,
enjoyment, occupancy or operation of the Improvements or the Premises, including
all of Mortgagor’s books and records relating thereto and including all pumps,
tanks, goods, machinery, tools, equipment, lifts (including fire sprinklers and
alarm systems, fire prevention or control systems, cleaning rigs, air
conditioning, heating, boilers, refrigerating, electronic monitoring, water,
loading, unloading, lighting, power, sanitation, waste removal, entertainment,
communications, computers, recreational, window or structural, maintenance,
truck or car repair and all other equipment of every kind), restaurant, bar and
all other indoor or outdoor furniture (including tables, chairs, booths, serving
stands, planters, desks, sofas, racks, shelves, lockers and cabinets), bar
equipment, glasses, cutlery, uniforms, linens, memorabilia and other decorative
items, furnishings, appliances, supplies, inventory, rugs, carpets and other
floor coverings, draperies, drapery rods and brackets, awnings, venetian blinds,
partitions, chandeliers and other lighting fixtures, freezers, refrigerators,
walk-in coolers, signs (indoor and outdoor), computer systems, cash registers
and inventory control systems, and all other apparatus, equipment, furniture,
furnishings, and articles used in connection with the use or operation of the
Improvements or the Premises, it being understood that the enumeration of any
specific articles of property shall in no way result in or be held to exclude
any items of property not specifically mentioned (the property referred to in
this subparagraph (3), the “Personal Property”);

 

(4)     all general intangibles owned by Mortgagor and relating to design,
development, operation, management and use of the Premises or the Improvements,
all certificates of occupancy, zoning variances, building, use or other permits,
approvals, authorizations and consents obtained from and all materials prepared
for filing or filed with any governmental agency in connection with the
development, use, operation or management of the Premises and Improvements, all
construction, service, engineering, consulting, leasing, architectural and other
similar contracts concerning the design, construction, management, operation,
occupancy and/or use of the Premises and Improvements, all architectural
drawings, plans, specifications, soil tests, feasibility studies, appraisals,
environmental studies, engineering reports and similar materials relating to any
portion of or all of the Premises and Improvements, and all payment and
performance bonds or warranties or guarantees relating to the Premises or the
Improvements, all to the extent assignable (the “Permits, Plans and
Warranties”);

 

(5)     all now or hereafter existing leases or licenses (under which Mortgagor
is landlord or licensor) and subleases (under which Mortgagor is sublandlord),
concession, management, mineral or other agreements of a similar kind that
permit the use or occupancy of the Premises or the Improvements for any purpose
in return for any payment, or the extraction or taking of any gas, oil, water or
other minerals

 

4

--------------------------------------------------------------------------------


 

from the Premises in return for payment of any fee, rent or royalty
(collectively, “Leases”), and all agreements or contracts for the sale or other
disposition of all or any part of the Premises or the Improvements, now or
hereafter entered into by Mortgagor, together with all charges, fees, income,
issues, profits, receipts, rents, revenues or royalties payable thereunder
(“Rents”);

 

(6)     all real estate tax refunds and all proceeds of the conversion,
voluntary or involuntary, of any of the Mortgaged Property into cash or
liquidated claims (“Proceeds”), including Proceeds of insurance maintained by
the Mortgagor and condemnation awards, any awards that may become due by reason
of the taking by eminent domain or any transfer in lieu thereof of the whole or
any part of the Premises or Improvements or any rights appurtenant thereto, and
any awards for change of grade of streets, together with any and all moneys now
or hereafter on deposit for the payment of real estate taxes, assessments or
common area charges levied against the Mortgaged Property, unearned premiums on
policies of fire and other insurance maintained by the Mortgagor covering any
interest in the Mortgaged Property or required by the Credit Agreement; and

 

(7)     all extensions, improvements, betterments, renewals, substitutes and
replacements of and all additions and appurtenances to, the Land, the Premises,
the Improvements, the Personal Property, the Permits, Plans and Warranties and
the Leases, hereinafter acquired by or released to the Mortgagor or constructed,
assembled or placed by the Mortgagor on the Land, the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case, without any further
mortgage, deed of trust, conveyance, assignment or other act by the Mortgagor,
all of which shall become subject to the lien of this Mortgage as fully and
completely, and with the same effect, as though now owned by the Mortgagor and
specifically described herein.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee, its successors
and assigns, for the ratable benefit of the Secured Parties, forever, subject
only to the applicable permitted Liens set forth in Section 6.02 of the Credit
Agreement and to satisfaction and release as provided in Section 3.04 of this
Mortgage.

 

ARTICLE I

 

Representations, Warranties and Covenants of Mortgagor

 

Mortgagor agrees, covenants, represents and/or warrants as follows:

 

SECTION 1.01. Title, Mortgage Lien.  (a) Mortgagor has good and marketable fee
simple title to the Mortgaged Property, subject only to the applicable permitted
Liens set forth in Section 6.02 of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

(b)   The execution and delivery of this Mortgage is within Mortgagor’s
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action. This Mortgage has been duly executed and delivered
by Mortgagor and constitutes a legal, valid and binding obligation of Mortgagor,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(c)   The execution, delivery and recordation of this Mortgage (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except filings necessary to perfect the
lien of this Mortgage, (ii) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Mortgagor or any order
of any Governmental Authority, (iii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon Mortgagor or its
assets, or give rise to a right thereunder to require any payment to be made by
Mortgagor, and (iv) will not result in the creation or imposition of any Lien on
any asset of Mortgagor, except the lien of this Mortgage.

 

(d)   This Mortgage and the Uniform Commercial Code Financing Statements
described in Section 1.09 of this Mortgage, when duly recorded in the public
records identified in the Perfection Certificate will create a valid, perfected
and enforceable lien upon and security interest in all of the Mortgaged
Property.

 

(e)   Mortgagor will forever warrant and defend its title to the Mortgaged
Property, the rights of Mortgagee therein under this Mortgage and the validity
and priority of the lien of this Mortgage thereon against the claims of all
persons and parties except those having rights under the applicable permitted
Liens set forth in Section 6.02 of the Credit Agreement to the extent of those
rights.

 

SECTION 1.02. Credit Agreement.  This Mortgage is given pursuant to the Credit
Agreement. Mortgagor expressly covenants and agrees to pay when due, and to
timely perform, and to cause the other Loan Parties to pay when due, and to
timely perform, the Obligations in accordance with the terms of the Loan
Documents.

 

SECTION 1.03. Payment of Taxes, and Other Obligations.  (a) Mortgagor will pay
and discharge from time to time prior to the time when the same shall become
delinquent, and before any interest or penalty accrues thereon or attaches
thereto, all Taxes and other obligations with respect to the Mortgaged Property
or any part thereof or upon the Rents from the Mortgaged Property or arising in
respect of the occupancy, use or possession thereof in accordance with, and to
the extent required by, the Credit Agreement.

 

(b)   In the event of the passage of any state, Federal, municipal or other
governmental law, order, rule or regulation subsequent to the date hereof
(i) deducting from the value of real property for the purpose of taxation any
lien or encumbrance thereon or in any manner changing or modifying the laws now
in force governing the taxation of this Mortgage or debts secured by mortgages
or deeds of trust (other than laws governing income, franchise

 

6

--------------------------------------------------------------------------------


 

and similar taxes generally) or the manner of collecting taxes thereon and
(ii) imposing a tax to be paid by Mortgagee, either directly or indirectly, on
this Mortgage or any of the Loan Documents, or requiring an amount of taxes to
be withheld or deducted therefrom, Mortgagor will promptly (i) notify Mortgagee
of such event, (ii) enter into such further instruments as Mortgagee may
determine are reasonably necessary or desirable to obligate Mortgagor to make
any additional payments necessary to put the Lenders and Secured Parties in the
same financial position they would have been if such law, order, rule or
regulation had not been passed and (iii) make such additional payments to
Mortgagee for the benefit of the Lenders and Secured Parties.

 

SECTION 1.04. Maintenance of Mortgaged Property.  Mortgagor will maintain the
Improvements and the Personal Property in the manner required by the Credit
Agreement.

 

SECTION 1.05. Insurance.  Mortgagor will keep or cause to be kept the
Improvements and Personal Property insured against such risks, and in the
manner, described in Section 4.03(k) of the Guarantee and Collateral Agreement
and shall purchase such additional insurance as may be required from time to
time pursuant to Section 5.02 of the Credit Agreement. Federal Emergency
Management Agency Standard Flood Hazard Determination Forms will be purchased by
Mortgagor for each Mortgaged Property on which Improvements are located. If any
portion of Improvements constituting part of the Mortgaged Property is located
in an area identified as a special flood hazard area by Federal Emergency
Management Agency or other applicable agency, Mortgagor will purchase flood
insurance in an amount satisfactory to Mortgagee, but in no event less than the
maximum limit of coverage available under the National Flood Insurance Act of
1968, as amended.

 

SECTION 1.06. Casualty Condemnation/Eminent Domain.  Mortgagor shall give
Mortgagee prompt written notice of any casualty or other damage to the Mortgaged
Property or any proceeding for the taking of the Mortgaged Property or any
portion thereof or interest therein under power of eminent domain or by
condemnation or any similar proceeding in accordance with, and to the extent
required by, the Credit Agreement. Any Net Cash Proceeds received by or on
behalf of the Mortgagor in respect of any such casualty, damage or taking shall
constitute trust funds held by the Mortgagor for the benefit of the Secured
Parties to be applied to repair, restore or replace the Mortgaged Property or,
if an Asset Sale shall occur with respect to any such Net Cash Proceeds, to be
applied in accordance with Section 2.12 of the Credit Agreement.

 

SECTION 1.07. Assignment of Leases and Rents.  (a) Mortgagor hereby irrevocably
and absolutely grants, transfers and assigns all of its right title and interest
in all Leases, together with any and all extensions and renewals thereof for
purposes of securing and discharging the performance by Mortgagor of the
Obligations. Mortgagor has not assigned or executed any assignment of, and will
not assign or execute any assignment of, any Leases or the Rents payable
thereunder to anyone other than Mortgagee.

 

(b)   All Leases shall be subordinate to the lien of this Mortgage. Mortgagor
will not enter into, modify or amend any Lease if such Lease, as entered into,
modified or amended, will not be subordinate to the lien of this Mortgage.

 

7

--------------------------------------------------------------------------------


 

(c)   Subject to Section 1.07(d), Mortgagor has assigned and transferred to
Mortgagee all of Mortgagor’s right, title and interest in and to the Rents now
or hereafter arising from each Lease heretofore or hereafter made or agreed to
by Mortgagor, it being intended that this assignment establish, subject to
Section 1.07(d), an absolute transfer and assignment of all Rents and all Leases
to Mortgagee and not merely to grant a security interest therein. Subject to
Section 1.07(d), Mortgagee may in Mortgagor’s name and stead (with or without
first taking possession of any of the Mortgaged Property personally or by
receiver as provided herein) operate the Mortgaged Property and rent, lease or
let all or any portion of any of the Mortgaged Property to any party or parties
at such rental and upon such terms as Mortgagee shall, in its sole discretion,
determine, and may collect and have the benefit of all of said Rents arising
from or accruing at any time thereafter or that may thereafter become due under
any Lease.

 

(d)   So long as an Event of Default shall not have occurred and be continuing,
Mortgagee will not exercise any of its rights under Section 1.07(c), and
Mortgagor shall receive and collect the Rents accruing under any Lease; but
after the happening and during the continuance of any Event of Default,
Mortgagee may, at its option, receive and collect all Rents and enter upon the
Premises and Improvements through its officers, agents, employees or attorneys
for such purpose and for the operation and maintenance thereof. Mortgagor hereby
irrevocably authorizes and directs each tenant, if any, and each successor, if
any, to the interest of any tenant under any Lease, respectively, to rely upon
any notice of a claimed Event of Default sent by Mortgagee to any such tenant or
any of such tenant’s successors in interest, and thereafter to pay Rents to
Mortgagee without any obligation or right to inquire as to whether an Event of
Default actually exists and even if some notice to the contrary is received from
the Mortgagor, who shall have no right or claim against any such tenant or
successor in interest for any such Rents so paid to Mortgagee. Each tenant or
any of such tenant’s successors in interest from whom Mortgagee or any officer,
agent, attorney or employee of Mortgagee shall have collected any Rents, shall
be authorized to pay Rents to Mortgagor only after such tenant or any of their
successors in interest shall have received written notice from Mortgagee that
the Event of Default is no longer continuing, unless and until a further notice
of an Event of Default is given by Mortgagee to such tenant or any of its
successors in interest.

 

(e)   Mortgagee will not become a mortgagee in possession so long as it does not
enter or take actual possession of the Mortgaged Property. In addition,
Mortgagee shall not be responsible or liable for performing any of the
obligations of the landlord under any Lease, for any waste by any tenant, or
others, for any dangerous or defective conditions of any of the Mortgaged
Property, for negligence in the management, upkeep, repair or control of any of
the Mortgaged Property or any other act or omission by any other person.

 

(f)    Mortgagor shall furnish to Mortgagee, within 30 days after a request by
Mortgagee to do so, a written statement containing the names of all tenants,
subtenants and concessionaires of the Premises or Improvements, the terms of any
Lease, the space occupied and the rentals and/or other amounts payable
thereunder.

 

SECTION 1.08. Restrictions on Transfers and Encumbrances.  Mortgagor shall not
directly or indirectly sell, convey, alienate, assign, lease, sublease, license,
mortgage, pledge,

 

8

--------------------------------------------------------------------------------


 

encumber or otherwise transfer, create, consent to or suffer the creation of any
lien, charge or other form of encumbrance upon any interest in or any part of
the Mortgaged Property, or be divested of its title to the Mortgaged Property or
any interest therein in any manner or way, whether voluntarily or involuntarily
(other than resulting from a condemnation), or engage in any common,
cooperative, joint, time-sharing or other congregate ownership of all or part
thereof, except in each case in accordance with and to the extent permitted by
the Credit Agreement; provided, that Mortgagor may, in the ordinary course of
business and in accordance with reasonable commercial standards, enter into
easement or covenant agreements that relate to and/or benefit the operation of
the Mortgaged Property and that do not materially and adversely affect the
value, use or operation of the Mortgaged Property. If any of the foregoing
transfers or encumbrances results in an Asset Sale, any Net Cash Proceeds
received by or on behalf of the Mortgagor in respect thereof shall constitute
trust funds to be held by the Mortgagor for the benefit of the Secured Parties
and applied in accordance with Section 2.12 of the Credit Agreement.

 

SECTION 1.09. Security Agreement.  This Mortgage is both a mortgage of real
property and a grant of a security interest in personal property, and shall
constitute and serve as a “Security Agreement” within the meaning of the uniform
commercial code as adopted in the state wherein the Premises are located
(“UCC”). Mortgagor has hereby granted unto Mortgagee a security interest in and
to all the Mortgaged Property described in this Mortgage that is not real
property, and simultaneously with the recording of this Mortgage, Mortgagor has
filed or will file UCC financing statements, and will file continuation
statements prior to the lapse thereof, at the appropriate offices in the
jurisdiction of formation of the Mortgagor to perfect the security interest
granted by this Mortgage in all the Mortgaged Property that is not real
property. Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to execute any document and to file the same in the
appropriate offices (to the extent it may lawfully do so), and to perform each
and every act and thing reasonably requisite and necessary to be done to perfect
the security interest contemplated by the preceding sentence. Mortgagee shall
have all rights with respect to the part of the Mortgaged Property that is the
subject of a security interest afforded by the UCC in addition to, but not in
limitation of, the other rights afforded Mortgagee hereunder and under the
Guarantee and Collateral Agreement.

 

SECTION 1.10. Filing and Recording.  Mortgagor will cause this Mortgage, the UCC
financing statements referred to in Section 1.09, any other security instrument
creating a security interest in or evidencing the lien hereof upon the Mortgaged
Property and each UCC continuation statement and instrument of further assurance
to be filed, registered or recorded and, if necessary, refiled, rerecorded and
reregistered, in such manner and in such places as may be required by any
present or future law in order to publish notice of and fully to perfect the
lien hereof upon, and the security interest of Mortgagee in, the Mortgaged
Property until this Mortgage is terminated and released in full in accordance
with Section 3.04 hereof. Mortgagor will pay all filing, registration and
recording fees, all Federal, state, county and municipal recording, documentary
or intangible taxes and other taxes, duties, imposts, assessments and charges,
and all reasonable expenses incidental to or arising out of or in connection
with the execution, delivery and recording of this Mortgage, UCC continuation
statements any mortgage supplemental hereto, any security instrument with

 

9

--------------------------------------------------------------------------------

 

respect to the Personal Property, Permits, Plans and Warranties and Proceeds or
any instrument of further assurance.

 

SECTION 1.11. Further Assurances. Upon demand by Mortgagee, Mortgagor will, at
the cost of Mortgagor and without expense to Mortgagee, do, execute, acknowledge
and deliver all such further acts, deeds, conveyances, mortgages, assignments,
notices of assignment, transfers and assurances as Mortgagee shall from time to
time reasonably require for the better assuring, conveying, assigning,
transferring and confirming unto Mortgagee the property and rights hereby
conveyed or assigned or intended now or hereafter so to be, or which Mortgagor
may be or may hereafter become bound to convey or assign to Mortgagee, or for
carrying out the intention or facilitating the performance of the terms of this
Mortgage, or for filing, registering or recording this Mortgage, and on demand,
Mortgagor will also execute and deliver and hereby appoints Mortgagee as its
true and lawful attorney-in-fact and agent, for Mortgagor and in its name, place
and stead, in any and all capacities, to execute and file to the extent it may
lawfully do so, one or more financing statements, chattel mortgages or
comparable security instruments reasonably requested by Mortgagee to evidence
more effectively the lien hereof upon the Personal Property and to perform each
and every act and thing requisite and necessary to be done to accomplish the
same.

 

SECTION 1.12. Additions to Mortgaged Property. All right, title and interest of
Mortgagor in and to all extensions, improvements, betterments, renewals,
substitutes and replacements of, and all additions and appurtenances to, the
Mortgaged Property hereafter acquired by or released to Mortgagor or
constructed, assembled or placed by Mortgagor upon the Premises or the
Improvements, and all conversions of the security constituted thereby,
immediately upon such acquisition, release, construction, assembling, placement
or conversion, as the case may be, and in each such case without any further
mortgage, conveyance, assignment or other act by Mortgagor, shall become subject
to the lien and security interest of this Mortgage as fully and completely and
with the same effect as though now owned by Mortgagor and specifically described
in the grant of the Mortgaged Property above, but at any and all times Mortgagor
will execute and deliver to Mortgagee any and all such further assurances,
mortgages, conveyances or assignments thereof as Mortgagee may reasonably
require for the purpose of expressly and specifically subjecting the same to the
lien and security interest of this Mortgage.

 

SECTION 1.13. No Claims Against Mortgagee. Nothing contained in this Mortgage
shall constitute any consent or request by Mortgagee, express or implied, for
the performance of any labor or services or the furnishing of any materials or
other property in respect of the Mortgaged Property or any part thereof, nor as
giving Mortgagor any right, power or authority to contract for or permit the
performance of any labor or services or the furnishing of any materials or other
property in such fashion as would permit the making of any claim against
Mortgagee in respect thereof.

 

SECTION 1.14. Fixture Filing. (a) Certain portions of the Mortgaged Property are
or will become “fixtures” (as that term is defined in the UCC) on the Land, and
this Mortgage, upon being filed for record in the real estate records of the
county wherein such fixtures are situated, shall operate also as a financing
statement filed as a fixture filing in

 

10

--------------------------------------------------------------------------------


 

accordance with the applicable provisions of said UCC upon such portions of the
Mortgaged Property that are or become fixtures.

 

(b)   The real property to which the fixtures relate is described in Exhibit A
attached hereto. The record owner of the real property described in Exhibit A
attached hereto is Mortgagor. The name, type of organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage. Mortgagor’s organizational identification number is 2576119.

 

ARTICLE II



Defaults and Remedies

 

SECTION 2.01. Events of Default. Any Event of Default under the Credit Agreement
(as such term is defined therein) shall constitute an Event of Default under
this Mortgage.

 

SECTION 2.02. Demand for Payment. If an Event of Default shall occur and be
continuing, then, upon written demand of Mortgagee, Mortgagor will pay to
Mortgagee all amounts due hereunder and under the Credit Agreement and the
Guarantee and Collateral Agreement and such further amount as shall be
sufficient to cover the costs and expenses of collection, including attorneys’
fees, disbursements and expenses incurred by Mortgagee, and Mortgagee shall be
entitled and empowered to institute an action or proceedings at law or in equity
for the collection of the sums so due and unpaid, to prosecute any such action
or proceedings to judgment or final decree, to enforce any such judgment or
final decree against Mortgagor and to collect, in any manner provided by law,
all moneys adjudged or decreed to be payable.

 

SECTION 2.03. Rights To Take Possession, Operate and Apply Revenues. (a) If an
Event of Default shall occur and be continuing, Mortgagor shall, upon demand of
Mortgagee, forthwith surrender to Mortgagee actual possession of the Mortgaged
Property and, if and to the extent not prohibited by applicable law, Mortgagee
itself, or by such officers or agents as it may appoint, may then enter and take
possession of all the Mortgaged Property without the appointment of a receiver
or an application therefor, exclude Mortgagor and its agents and employees
wholly therefrom, and have access to the books, papers and accounts of
Mortgagor.

 

(b)   If Mortgagor shall for any reason fail to surrender or deliver the
Mortgaged Property or any part thereof after such demand by Mortgagee, Mortgagee
may to the extent not prohibited by applicable law, obtain a judgment or decree
conferring upon Mortgagee the

 

11

--------------------------------------------------------------------------------


 

right to immediate possession or requiring Mortgagor to deliver immediate
possession of the Mortgaged Property to Mortgagee, to the entry of which
judgment or decree Mortgagor hereby specifically consents. Mortgagor will pay to
Mortgagee, upon demand, all reasonable expenses of obtaining such judgment or
decree, including reasonable compensation to Mortgagee’s attorneys and agents
with interest thereon at the rate per annum applicable to overdue amounts under
the Credit Agreement as provided in Section 2.07 of the Credit Agreement (the
“Interest Rate”); and all such expenses and compensation shall, until paid, be
secured by this Mortgage.

 

(c)   Upon every such entry or taking of possession, Mortgagee may, to the
extent not prohibited by applicable law, hold, store, use, operate, manage and
control the Mortgaged Property, conduct the business thereof and, from time to
time, (i) make all necessary and proper maintenance, repairs, renewals,
replacements, additions, betterments and improvements thereto and thereon,
(ii) purchase or otherwise acquire additional fixtures, personalty and other
property, (iii) insure or keep the Mortgaged Property insured, (iv) manage and
operate the Mortgaged Property and exercise all the rights and powers of
Mortgagor to the same extent as Mortgagor could in its own name or otherwise
with respect to the same, or (v) enter into any and all agreements with respect
to the exercise by others of any of the powers herein granted Mortgagee, all as
may from time to time be directed or determined by Mortgagee to be in its best
interest and Mortgagor hereby appoints Mortgagee as its true and lawful
attorney-in-fact and agent, for Mortgagor and in its name, place and stead, in
any and all capacities, to perform any of the foregoing acts. Mortgagee may
collect and receive all the Rents, issues, profits and revenues from the
Mortgaged Property, including those past due as well as those accruing
thereafter, and, after deducting (i) all expenses of taking, holding, managing
and operating the Mortgaged Property (including compensation for the services of
all persons employed for such purposes), (ii) the costs of all such maintenance,
repairs, renewals, replacements, additions, betterments, improvements, purchases
and acquisitions, (iii) the costs of insurance, (iv) such taxes, assessments and
other similar charges as Mortgagee may at its option pay, (v) other proper
charges upon the Mortgaged Property or any part thereof and (vi) the
compensation, expenses and disbursements of the attorneys and agents of
Mortgagee, Mortgagee shall apply the remainder of the moneys and proceeds so
received first to the payment of the Mortgagee for the satisfaction of the
Obligations, and second, if there is any surplus, to Mortgagor, subject to the
entitlement of others thereto under applicable law.

 

(d)   Whenever, before any sale of the Mortgaged Property under Section 2.06,
all Obligations that are then due shall have been paid and all Events of Default
fully cured, Mortgagee will surrender possession of the Mortgaged Property back
to Mortgagor, its successors or assigns. The same right of taking possession
shall, however, arise again if any subsequent Event of Default shall occur and
be continuing.

 

SECTION 2.04. Right To Cure Mortgagor’s Failure to Perform. Should Mortgagor
fail in the payment, performance or observance of any term, covenant or
condition required by this Mortgage or the Credit Agreement (with respect to the
Mortgaged Property), Mortgagee may pay, perform or observe the same, and all
payments made or costs or expenses incurred by Mortgagee in connection therewith
shall be secured hereby and shall be, without demand, immediately repaid by
Mortgagor to Mortgagee with interest thereon at

 

12

--------------------------------------------------------------------------------


 

the Interest Rate. Mortgagee shall be the judge using reasonable discretion of
the necessity for any such actions and of the amounts to be paid. Mortgagee is
hereby empowered to enter and to authorize others to enter upon the Premises or
the Improvements or any part thereof for the purpose of performing or observing
any such defaulted term, covenant or condition without having any obligation to
so perform or observe and without thereby becoming liable to Mortgagor, to any
person in possession holding under Mortgagor or to any other person.

 

SECTION 2.05. Right to a Receiver. If an Event of Default shall occur and be
continuing, Mortgagee, upon application to a court of competent jurisdiction,
shall be entitled as a matter of right to the appointment of a receiver to take
possession of and to operate the Mortgaged Property and to collect and apply the
Rents. The receiver shall have all of the rights and powers permitted under the
laws of the state wherein the Mortgaged Property is located. Mortgagor shall pay
to Mortgagee upon demand all reasonable expenses, including receiver’s fees,
reasonable attorney’s fees and disbursements, costs and agent’s compensation
incurred pursuant to the provisions of this Section 2.05; and all such expenses
shall be secured by this Mortgage and shall be, without demand, immediately
repaid by Mortgagor to Mortgagee with interest thereon at the Interest Rate.

 

SECTION 2.06. Foreclosure and Sale. (a) If an Event of Default shall occur and
be continuing, Mortgagee may elect to sell the Mortgaged Property or any part of
the Mortgaged Property by exercise of the power of foreclosure or of sale
granted to Mortgagee by applicable law or this Mortgage. In such case, Mortgagee
may commence a civil action to foreclose this Mortgage, or it may proceed and
sell the Mortgaged Property to satisfy any Obligation. Mortgagee or an officer
appointed by a judgment of foreclosure to sell the Mortgaged Property, may sell
all or such parts of the Mortgaged Property as may be chosen by Mortgagee at the
time and place of sale fixed by it in a notice of sale, either as a whole or in
separate lots, parcels or items as Mortgagee shall deem expedient, and in such
order as it may determine, at public auction to the highest bidder. Mortgagee or
an officer appointed by a judgment of foreclosure to sell the Mortgaged Property
may postpone any foreclosure or other sale of all or any portion of the
Mortgaged Property by public announcement at such time and place of sale, and
from time to time thereafter may postpone such sale by public announcement or
subsequently noticed sale. Without further notice, Mortgagee or an officer
appointed to sell the Mortgaged Property may make such sale at the time fixed by
the last postponement, or may, in its discretion, give a new notice of sale. Any
person, including Mortgagor or Mortgagee or any designee or affiliate thereof,
may purchase at such sale.

 

(b)   The Mortgaged Property may be sold subject to unpaid taxes and the
applicable permitted Liens set forth in Section 6.02 of the Credit Agreement,
and, after deducting all costs, fees and expenses of Mortgagee (including costs
of evidence of title in connection with the sale), Mortgagee or an officer that
makes any sale shall apply the proceeds of sale in the manner set forth in
Section 2.08.

 

(c)   Any foreclosure or other sale of less than the whole of the Mortgaged
Property or any defective or irregular sale made hereunder shall not exhaust the
power of foreclosure or of sale provided for herein; and subsequent sales may be
made hereunder until the Obligations have been satisfied, or the entirety of the
Mortgaged Property has been sold.

 

13

--------------------------------------------------------------------------------


 

(d)   If an Event of Default shall occur and be continuing, Mortgagee may
instead of, or in addition to, exercising the rights described in
Section 2.06(a) above and either with or without entry or taking possession as
herein permitted, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy (i) to specifically enforce payment of some or
all of the Obligations, or the performance of any term, covenant, condition or
agreement of this Mortgage or any other Loan Document or any other right, or
(ii) to pursue any other remedy available to Mortgagee, all as Mortgagee shall
determine most effectual for such purposes.

 

SECTION 2.07. Other Remedies. (a) In case an Event of Default shall occur and be
continuing, Mortgagee may also exercise, to the extent not prohibited by law,
any or all of the remedies available to a secured party under the UCC.

 

(b)   In connection with a sale of the Mortgaged Property or any Personal
Property and the application of the proceeds of sale as provided in
Section 2.08, Mortgagee shall be entitled to enforce payment of and to receive
up to the principal amount of the Obligations, plus all other charges, payments
and costs due under this Mortgage, and to recover a deficiency judgment for any
portion of the aggregate principal amount of the Obligations remaining unpaid,
with interest.

 

SECTION 2.08. Application of Sale Proceeds and Rents. Subject to the
Intercreditor Agreement, after any foreclosure sale of all or any of the
Mortgaged Property, Mortgagee shall receive and apply the proceeds of the sale
together with any Rents that may have been collected and any other sums that
then may be held by Mortgagee under this Mortgage as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Mortgagee, the
Administrative Agent or the Collateral Agent (in their respective capacities as
such hereunder or under any other Loan Document) in connection with such
collection, sale, foreclosure or realization or otherwise in connection with
this Mortgage, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Mortgagee, the Administrative Agent and/or
the Collateral Agent hereunder or under any other Loan Document on behalf of
Mortgagor or any Grantor and any other costs or expenses incurred in connection
with the exercise of any right or remedy hereunder or under any other Loan
Document;

 

SECOND, to the payment in full of Unfunded Advances (the amounts so applied to
be distributed between or among the Secured Parties pro rata in accordance with
the amounts of Unfunded Advances owed to them on the date of any such
distribution);

 

THIRD, to the payment in full of all other Obligations (the amounts so applied
to be distributed among the Secured Parties pro rata in accordance with the
amounts of the Obligations owed to them on the date of any such distribution);

 

14

--------------------------------------------------------------------------------


 

FOURTH, to the Mortgagor, its successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Mortgagee shall have absolute discretion as to the time of application of
any such proceeds, moneys or balances in accordance with this Mortgage. Upon any
sale of the Mortgaged Property by the Mortgagee (including pursuant to a power
of sale granted by statute or under a judicial proceeding), the receipt of the
Mortgagee or of the officer making the sale shall be a sufficient discharge to
the purchaser or purchasers of the Mortgaged Property so sold and such purchaser
or purchasers shall not be obligated to see to the application of any part of
the purchase money paid over to the Mortgagee or such officer or be answerable
in any way for the misapplication thereof.

 

SECTION 2.09. Mortgagor as Tenant Holding Over. If Mortgagor remains in
possession of any of the Mortgaged Property after any foreclosure sale by
Mortgagee, at Mortgagee’s election Mortgagor shall be deemed a tenant holding
over and shall forthwith surrender possession to the purchaser or purchasers at
such sale or be summarily dispossessed or evicted according to provisions of law
applicable to tenants holding over.

 

SECTION 2.10. Waiver of Appraisement, Valuation, Stay, Extension and Redemption
Laws. Mortgagor waives, to the extent not prohibited by law, (i) the benefit of
all laws now existing or that hereafter may be enacted (x) providing for any
appraisement or valuation of any portion of the Mortgaged Property and/or (y) in
any way extending the time for the enforcement or the collection of amounts due
under any of the Obligations or creating or extending a period of redemption
from any sale made in collecting said debt or any other amounts due Mortgagee,
(ii) any right to at any time insist upon, plead, claim or take the benefit or
advantage of any law now or hereafter in force providing for any homestead
exemption, stay, statute of limitations, extension or redemption, or sale of the
Mortgaged Property as separate tracts, units or estates or as a single parcel in
the event of foreclosure or notice of deficiency, and (iii) all rights of
redemption, valuation, appraisement, stay of execution, notice of election to
mature or declare due the whole of or each of the Obligations and marshaling in
the event of foreclosure of this Mortgage.

 

SECTION 2.11. Discontinuance of Proceedings. In case Mortgagee shall proceed to
enforce any right, power or remedy under this Mortgage by foreclosure, entry or
otherwise, and such proceedings shall be discontinued or abandoned for any
reason, or shall be determined adversely to Mortgagee, then and in every such
case Mortgagor and Mortgagee shall be restored to their former positions and
rights hereunder, and all rights, powers and remedies of Mortgagee shall
continue as if no such proceeding had been taken.

 

SECTION 2.12. Suits To Protect the Mortgaged Property. Mortgagee shall have
power (a) to institute and maintain suits and proceedings to prevent any
impairment of the Mortgaged Property by any acts that may be unlawful or in
violation of this Mortgage, (b) to preserve or protect its interest in the
Mortgaged Property and in the Rents arising therefrom and (c) to restrain the
enforcement of or compliance with any legislation or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of or compliance with such enactment, rule or order would impair
the security or be prejudicial to the interest of Mortgagee hereunder.

 

15

--------------------------------------------------------------------------------


 

SECTION 2.13. Filing Proofs of Claim. In case of any receivership, insolvency,
bankruptcy, reorganization, arrangement, adjustment, composition or other
proceedings affecting Mortgagor, Mortgagee shall, to the extent permitted by
law, be entitled to file such proofs of claim and other documents as may be
necessary or advisable in order to have the claims of Mortgagee allowed in such
proceedings for the Obligations secured by this Mortgage at the date of the
institution of such proceedings and for any interest accrued, late charges and
additional interest or other amounts due or that may become due and payable
hereunder after such date.

 

SECTION 2.14. Possession by Mortgagee. Notwithstanding the appointment of any
receiver, liquidator or trustee of Mortgagor, any of its property or the
Mortgaged Property, Mortgagee shall be entitled, to the extent not prohibited by
law, to remain in possession and control of all parts of the Mortgaged Property
now or hereafter granted under this Mortgage to Mortgagee in accordance with the
terms hereof and applicable law.

 

SECTION 2.15. Waiver. (a) No delay or failure by Mortgagee to exercise any
right, power or remedy accruing upon any breach or Event of Default shall
exhaust or impair any such right, power or remedy or be construed to be a waiver
of any such breach or Event of Default or acquiescence therein; and every right,
power and remedy given by this Mortgage to Mortgagee may be exercised from time
to time and as often as may be deemed expedient by Mortgagee. No consent or
waiver by Mortgagee to or of any breach or Event of Default by Mortgagor in the
performance of the Obligations shall be deemed or construed to be a consent or
waiver to or of any other breach or Event of Default in the performance of the
same or of any other Obligations by Mortgagor hereunder. No failure on the part
of Mortgagee to complain of any act or failure to act or to declare an Event of
Default, irrespective of how long such failure continues, shall constitute a
waiver by Mortgagee of its rights hereunder or impair any rights, powers or
remedies consequent on any future Event of Default by Mortgagor.

 

(b)   Even if Mortgagee (i) grants some forbearance or an extension of time for
the payment of any sums secured hereby, (ii) takes other or additional security
for the payment of any sums secured hereby, (iii) waives or does not exercise
some right granted herein or under the Loan Documents, (iv) releases a part of
the Mortgaged Property from this Mortgage, (v) agrees to change some of the
terms, covenants, conditions or agreements of any of the Loan Documents,
(vi) consents to the filing of a map, plat or replat affecting the Premises,
(vii) consents to the granting of an easement or other right affecting the
Premises or (viii) makes or consents to an agreement subordinating Mortgagee’s
lien on the Mortgaged Property hereunder; no such act or omission shall preclude
Mortgagee from exercising any other right, power or privilege herein granted or
intended to be granted in the event of any breach or Event of Default then made
or of any subsequent default; nor, except as otherwise expressly provided in an
instrument executed by Mortgagee, shall this Mortgage be altered thereby. In the
event of the sale or transfer by operation of law or otherwise of all or part of
the Mortgaged Property, Mortgagee is hereby authorized and empowered to deal
with any vendee or transferee with reference to the Mortgaged Property secured
hereby, or with reference to any of the terms, covenants, conditions or
agreements hereof, as fully and to the same extent as it might deal with the
original parties hereto and without in any way releasing or discharging any
liabilities, obligations or undertakings.

 

16

--------------------------------------------------------------------------------


 

SECTION 2.16. Waiver of Trial by Jury. To the fullest extent permitted by
applicable law, Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

SECTION 2.17. Remedies Cumulative. No right, power or remedy conferred upon or
reserved to Mortgagee by this Mortgage is intended to be exclusive of any other
right, power or remedy, and each and every such right, power and remedy shall be
cumulative and concurrent and in addition to any other right, power and remedy
given hereunder or now or hereafter existing at law or in equity or by statute.

 

ARTICLE III



Miscellaneous

 

SECTION 3.01. Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such validity, illegality or unenforceability
shall, at the option of Mortgagee, not affect any other provision of this
Mortgage, and this Mortgage shall be construed as if such invalid, illegal or
unenforceable provision had never been contained herein or therein.

 

SECTION 3.02. Notices. All notices and communications hereunder shall be in
writing and given to Mortgagor in accordance with the terms of the Credit
Agreement at the address set forth on the first page of this Mortgage and to the
Mortgagee as provided in the Credit Agreement.

 

SECTION 3.03. Successors and Assigns. All of the grants, covenants, terms,
provisions and conditions herein shall run with the Premises and the
Improvements and shall apply to, bind and inure to, the benefit of the permitted
successors and assigns of Mortgagor and the successors and assigns of Mortgagee.

 

SECTION 3.04. Satisfaction and Cancelation. (a) The conveyance to Mortgagee of
the Mortgaged Property as security created and consummated by this Mortgage
shall terminate and be null and void when all the Obligations have been
indefeasibly paid in full in accordance with the terms of the Loan Documents and
the Lenders have no further commitment to lend under the Credit Agreement.

 

(b)   Mortgagor shall automatically be released from its obligations hereunder
upon the consummation of any transaction permitted by the Credit Agreement as a
result of which such Mortgagor ceases to be a Subsidiary.

 

(c)   Upon any sale or other transfer by Mortgagor of any Collateral that is
permitted under the Credit Agreement to any person that is not the Borrower or a
Mortgagor, or, upon the effectiveness of any written consent to the release of
the Security Interest granted hereby

 

17

--------------------------------------------------------------------------------


 

in any Collateral pursuant to Section 9.08 of the Credit Agreement, the Security
Interest in such Collateral shall be automatically released.

 

(d)   In connection with any termination or release pursuant to paragraph (a),
(b) or (c) above, the Mortgagee shall promptly execute and deliver to Mortgagor
at such Mortgagor’s expense, all Uniform Commercial Code termination statements
and similar documents that such Mortgagor shall reasonably request to evidence
such termination or release. Any execution and delivery of documents pursuant to
this Section shall be without recourse to or representation or warranty by the
Mortgagee or any Secured Party. Without limiting the provisions of Section 7.06
of the Guarantee and Collateral Agreement, the Borrower shall reimburse the
Mortgagee upon demand for all costs and out of pocket expenses, including the
fees, charges and expenses of counsel, incurred by it in connection with any
action contemplated by this Section.

 

SECTION 3.05. Definitions. As used in this Mortgage, the singular shall include
the plural as the context requires and the following words and phrases shall
have the following meanings: (a) “including” shall mean “including but not
limited to”; (b) “provisions” shall mean “provisions, terms, covenants and/or
conditions”; (c) “lien” shall mean “lien, charge, encumbrance, security
interest, mortgage or deed of trust”; (d) “obligation” shall mean “obligation,
duty, covenant and/or condition”; and (e) “any of the Mortgaged Property” shall
mean “the Mortgaged Property or any part thereof or interest therein”. Any act
that Mortgagee is permitted to perform hereunder may be performed at any time
and from time to time by Mortgagee or any person or entity designated by
Mortgagee. Any act that is prohibited to Mortgagor hereunder is also prohibited
to all lessees of any of the Mortgaged Property. Each appointment of Mortgagee
as attorney-in-fact for Mortgagor under the Mortgage is irrevocable, with power
of substitution and coupled with an interest. Subject to the applicable
provisions hereof, Mortgagee has the right to refuse to grant its consent,
approval or acceptance or to indicate its satisfaction, in its sole discretion,
whenever such consent, approval, acceptance or satisfaction is required
hereunder.

 

SECTION 3.06. Multisite Real Estate Transaction. Mortgagor acknowledges that
this Mortgage is one of a number of Other Mortgages and Security Documents that
secure the Obligations. Mortgagor agrees that the lien of this Mortgage shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Mortgagee, and without limiting the
generality of the foregoing, the lien hereof shall not be impaired by any
acceptance by the Mortgagee of any security for or guarantees of any of the
Obligations hereby secured, or by any failure, neglect or omission on the part
of Mortgagee to realize upon or protect any Obligation or indebtedness hereby
secured or any collateral security therefor including the Other Mortgages and
other Security Documents. The lien hereof shall not in any manner be impaired or
affected by any release (except as to the property released), sale, pledge,
surrender, compromise, settlement, renewal, extension, indulgence, alteration,
changing, modification or disposition of any of the Obligations secured or of
any of the collateral security therefor, including the Other Mortgages and other
Security Documents or of any guarantee thereof, and Mortgagee may at its
discretion foreclose, exercise any power of sale, or exercise any other remedy
available to it under any or all of the Other Mortgages and other Security
Documents without first exercising or enforcing any of its rights and remedies
hereunder. Such exercise of

 

18

--------------------------------------------------------------------------------


 

Mortgagee’s rights and remedies under any or all of the Other Mortgages and
other Security Documents shall not in any manner impair the indebtedness hereby
secured or the lien of this Mortgage and any exercise of the rights or remedies
of Mortgagee hereunder shall not impair the lien of any of the Other Mortgages
and other Security Documents or any of Mortgagee’s rights and remedies
thereunder. Mortgagor specifically consents and agrees that Mortgagee may
exercise its rights and remedies hereunder and under the Other Mortgages and
other Security Documents separately or concurrently and in any order that it may
deem appropriate and waives any rights of subrogation.

 

SECTION 3.07. No Oral Modification. This Mortgage may not be changed or
terminated orally. Any agreement made by Mortgagor and Mortgagee after the date
of this Mortgage relating to this Mortgage shall be superior to the rights of
the holder of any intervening or subordinate Mortgage, lien or encumbrance.

 

ARTICLE IV



Particular Provisions

 

This Mortgage is subject to the following provisions relating to the particular
laws of the state wherein the Premises are located:

 

SECTION 4.01. Applicable Law; Certain Particular Provisions. This Mortgage shall
be governed by and construed in accordance with the internal law of the state
where the Mortgaged Property is located, except that Mortgagor expressly
acknowledges that by their terms, the Credit Agreement and other Loan Documents
(aside from those Other Mortgages to be recorded outside New York) shall be
governed by the internal law of the State of New York, without regard to
principles of conflict of law. Mortgagor and Mortgagee agree to submit to
jurisdiction and the laying of venue for any suit on this Mortgage in the state
where the Mortgaged Property is located.

 

SECTION 4.02. Open-End Mortgage. This Mortgage is an “Open-End Mortgage” within
the meaning of Connecticut General Statutes §49-2(c), and the holder hereof
shall have all of the rights, powers and protections to which the holder of any
such Open-End Mortgage is entitled under Connecticut law. The full amount of the
Loans is $75,000,000 to be advanced and fully funded on the date hereof. The
maximum term (“Maturity Date”) of the Loans is December 15, 2014.

 

SECTION 4.03. Prejudgment Remedy Waiver. The Mortgagor represents, warrants and
acknowledges that the transaction of which this Mortgage is a part is a
commercial transaction and not a consumer transaction. Monies now or in the
future to be advanced to or on behalf of Mortgagor are not and will not be used
for personal, family or household purposes. MORTGAGOR ACKNOWLEDGES THAT IT HAS
THE RIGHT UNDER CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, SUBJECT TO
CERTAIN LIMITATIONS, TO NOTICE OF AND HEARING ON THE RIGHT OF THE MORTGAGEE TO
OBTAIN A PREJUDGEMENT REMEDY, SUCH AS ATTACHMENT, GARNISHEMENT OR REPLEVIN, UPON
COMMENCING ANY LITIGATION

 

19

--------------------------------------------------------------------------------

 

AGAINST MORTGAGOR. NOTWITHSTANDING SUCH RIGHT, MORTGAGOR HEREBY WAIVES ALL
RIGHTS TO NOTICE, JUDICIAL HEARING OR PRIOR COURT ORDER TO WHICH IT MIGHT
OTHERWISE HAVE THE RIGHT UNDER SAID STATUTE OR UNDER ANY OTHER STATE OR FEDERAL
STATUTE OR CONSTITUTION IN CONNECTION WITH THE OBTAINING BY MORTGAGEE OF ANY
PREJUDGMENT REMEDY IN CONNECTION WITH THIS MORTGAGE. MORTGAGOR FURTHER CONSENTS
TO THE ISSUANCE OF ANY PREJUDGEMENT REMEDIES WITHOUT A BOND. NOTWITHSTANDING THE
FOREGOING WAIVER, NOTHING HEREIN SHALL BE DEEMED TO WAIVE ANY RIGHTS WHICH
MORTGAGOR MAY HAVE WITH RESPECT TO ANY PROCEEDINGS WHICH MAY BE PERMITTED BY LAW
FOLLOWING THE GRANTING OF SUCH PREJUDGMENT REMEDY.

 

SECTION 4.04. Loans Subject to Variable Interest Rate. The Loans secured by this
Mortgage are variable interest rate loans as more particularly described in the
Credit Agreement, but changes in the interest rate will not affect the maximum
term of such Loans or the maturity date of such Loans as set forth in
Section 4.02, above.

 

SECTION 4.05. Statutory Condition. This Mortgage is made and given upon THE
STATUTORY CONDITION. If the Obligations have been indefeasibly paid in full in
accordance with the terms of the Loan Documents, if all of the covenants and
agreements of the Mortgagor under this Mortgage, the Credit Agreement and the
Loan Documents shall be fully and faithfully paid, performed, observed and
complied with, in accordance with their terms and if the Lenders have no further
commitment to lend under the Credit Agreement, then this Mortgage shall be
absolutely void; otherwise the same shall remain in full force and effect.

 

SECTION 4.06. Intercreditor Agreement. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, PURSUANT TO THIS MORTGAGE AND THE EXERCISE
OF ANY RIGHT OR REMEDY BY THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. IN THE
EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS MORTGAGE, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT SHALL CONTROL.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Mortgage has been duly executed and delivered to
Mortgagee by Mortgagor on the date of the acknowledgment attached hereto.

 

WITNESSES:

SPECIALIZED TECHNOLOGY RESOURCES, INC., a Delaware corporation,

 

 

/s/ Kris Villarreal

 

by:

Printed Name: Kris Villarreal

/s/ Barry A. Morris

 

Name:

 

Title:

/s/ Kristin Blazewicz

 

 

Printed Name: Kristin Blazewicz

 

 

21

--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

 

 

) ss

June 15, 2007

COUNTY OF NEW YORK

)

 

 

On this the 15 day of June, 2007, before me, Ercy Castro, the undersigned
officer, personally appeared Barry A. Morris, who acknowledged himself/herself
to be the                                          of SPECIALIZED TECHNOLOGY
RESOURCES, INC., a Delaware corporation, and that he/she, as
such                              , being authorized to do so, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the corporation by himself/herself as
such                                                  .

 

In Witness Whereof I hereunto set my hand.

 

 

/s/ Ercy Castro

 

Name: Ercy Castro

 

Notary Public

 

My Commission Expires: 10/23/2010.

 

 

 

 

 

ERCY CASTRO
Notary Public, State of New York
No. 01CA6155025
Qualified in Kings County
Commission Expires Oct. 23, 2010

 

22

--------------------------------------------------------------------------------


 

Exhibit A
to Mortgage

 

Description of the Land

 

That certain piece or parcel of land on the south side of Hazard Avenue (Route
190) in the Town of Enfield, County of Hartford and State of Connecticut, shown
as “Parcel A” on Sheet 1 of 2 on a map or plan entitled: “Prepared for
Springborn Laboratories, Inc. Hazard Avenue & Abbe Road, Enfield, Conn. . .
Scale: 1 in. = 100 ft. Date: June 30, 1987. . . Rev. 2-24-88. . . Alford
Associates, Inc. Civil Engineers, Windsor, Connecticut,” which map or plan is on
file with the Enfield Town Clerk in Map Volume 220, Page 3033, and more
particularly bounded and described as follows:

 

Beginning at a point on the south side of Hazard Avenue, which point is the
northwest corner of the herein described premises and the northeast corner of
land now or formerly of Raymond F. and Suzanne Aquilio, as shown on said map;
running thence along the arc of a curve to the right having a radius of 933.00
feet and a delta angle of 9° 34' 03" a distance of 155.79 feet to a CHD marker;
running thence N 83° 19' 04" E a distance of 414.00 feet to a CHD monument;
running thence N 82° 58' 24" E a distance of 143.64 feet to a point, the last
three (3) courses running along the south side of Hazard Avenue; running thence
S 09° 53' 12" E a distance of 435.66 feet along land now or formerly of National
Railroad Passenger Corporation as shown on said map; running thence S 89° 20'
43" W a distance of 143.38 feet to a point; S 64° 08' 57" W a distance of 9.72
feet to a point; S 00° 09' 17" W a distance of 14.24 feet to a point; S 89° 08'
16" W a distance of 51.12 feet to a point; S 86° 57' 00" W a distance of 105.15
feet to a point; N 89° 55' 46" W a distance of 384.08 feet to a point; S 79° 44'
15" W a distance of 139.61 feet to a set iron pin; N 69° 59' 38" W a distance of
129.11 feet to a set iron pin, the last eight (8) courses being along the
Scantic River as shown on said map; running thence N 24° 34' 57" E a distance of
401.37 feet along land now or formerly of Thomas E. and Diane S. Eastwood, James
C. and Nancy A. Miczak and Raymond F. and Suzanne Aquilio, in part by each, to
the point or place of beginning.

 

TOGETHER WITH an easement from the State of Connecticut to Springborn Testing &
Research, Inc. dated December 31, 1997 and recorded in Volume 1156, Page 123 of
the Enfield Land Records.

 

--------------------------------------------------------------------------------

 

EXHIBIT F-1

 

[FORM OF]

 

OPINION OF WEIL, GOTSHAL & MANGES LLP



--------------------------------------------------------------------------------


 

 

 

WEIL, GOTSHAL & MANGES LLP

 

 

 

 

767 FIFTH AVENUE

 

AUSTIN

 

 

NEW YORK, NY 10153

 

BOSTON

 

 

(212) 310-8000

 

BRUSSELS

 

 

FAX: (212) 310-8007

 

BUDAPEST

 

 

 

 

DALLAS

 

 

 

 

FRANKFURT

 

 

 

 

HOUSTON

 

 

 

 

LONDON

 

 

 

 

MIAMI

 

 

 

 

MUNICH

 

 

 

 

PARIS

 

 

 

 

PRAGUE

 

 

 

 

PROVIDENCE

WRITER’S DIRECT LINE

 

 

 

SHANGHAI

 

 

 

 

SILICON VALLEY

 

 

 

 

SINGAPORE

 

 

June 15, 2007

 

WARSAW

 

 

 

 

WASHINGTON, D.C.

 

Credit Suisse,

as Administrative Agent and
the Lenders party to the
Second Lien Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as counsel to STR Acquisition, Inc., a Delaware corporation (the
“Borrower”), STR Holdings LLC, a Delaware limited liability company
(“Holdings”), Specialized Technology Resources, Inc., a Delaware corporation
(“STR”), Cal Safety Compliance Corporation, a California corporation (“CSCC”),
Specialized Technology Resources (International), Inc., a Delaware corporation
(“STR International”), Shuster Laboratories, Inc., a Delaware corporation
(“Shuster”), Supply Chain Consulting Corporation, a Delaware corporation
(“Supply Chain”), Specialized Technology Resources (Florida), Inc., a Florida
corporation (“STR Florida”) and STR Materials Science, Inc., a Delaware
corporation (“Materials”, and together with the Borrower, Holdings, STR, CSCC,
STR International, Shuster, Supply Chain, and STR Florida, the “Loan Parties”),
in connection with the execution and delivery of, and the consummation of the
transactions contemplated by, the Second Lien Credit Agreement dated as of
June 15, 2007 (the “Credit Agreement”) among the Borrower, Holdings, the Lenders
party thereto, and Credit Suisse, as administrative agent for the Lenders (in
such capacity, the “Administrative Agent”) and as collateral agent for the
Lenders (in such capacity, the “Collateral Agent”). This opinion is being
delivered pursuant to Section 4.02(a) of the Credit Agreement. Capitalized terms
defined in the Credit Agreement and used (but not otherwise defined) herein are
used herein as so defined.

 

In so acting, we have examined originals or copies (certified or otherwise
identified to our satisfaction) of the following:

 

(a)           the Credit Agreement;

 

--------------------------------------------------------------------------------


 

(b)           the Second Lien Guarantee and Collateral Agreement, dated as of
the date hereof (the “Collateral Agreement”), among the Loan Parties and the
Collateral Agent;

 

(c)           the Second Lien Assignment of Distributions among STR,
STR-Registrar LLC and the Collateral Agent;

 

(d)           the Second Lien Patent Security Agreement, dated as of the date
hereof, among the Loan Parties and the Collateral Agent;

 

(e)           the Second Lien Trademark Security Agreement, dated as of the date
hereof, among Holdings, the Borrower and the Collateral Agent;

 

(f)            the Intercreditor Agreement dated as of the date hereof among
Holdings, the Borrower, the Collateral Agent and Credit Suisse, as the First
Lien Collateral Agent (as defined therein);

 

(g)           the UCC-1 Financing Statements attached as Exhibit A hereto (the
“Financing Statements”); and

 

(h)           such corporate and limited liability company records, agreements,
documents and other instruments, and such certificates or comparable documents
of public officials and of officers and representatives of each of the Loan
Parties, and have made such inquiries of such officers and representatives, as
we have deemed relevant and necessary as a basis for the opinions hereinafter
set forth. The documents set forth in clauses (a) through (f) above shall be
referred to as the “Loan Documents.”

 

In such examination, we have assumed the genuineness of all signatures, the
legal capacity of all natural persons, the authenticity of all documents
submitted to us as originals, the conformity to original documents of all
documents submitted to us as certified, conformed or photostatic copies and the
authenticity of the originals of such latter documents. As to all questions of
fact material to these opinions that have not been independently established, we
have relied upon certificates or comparable documents of officers and
representatives of the Loan Parties and upon the representations and warranties
of the Loan Parties contained in the Loan Documents. As used herein, “to our
knowledge” and “of which we are aware” mean the conscious awareness of facts or
other information by any lawyer in our firm actively involved in the
transactions contemplated by the Loan Documents.

 

Based on the foregoing, and subject to the qualifications stated herein, we are
of the opinion that:

 

1.     The Borrower is a corporation validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and

 

2

--------------------------------------------------------------------------------


 

authority to own, lease and operate its properties and to carry on its business
as now being conducted. Holdings is a limited liability company validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority to own, lease and
operate its properties and to carry on its business as now being conducted. CSCC
is a corporation validly existing and in good standing under the laws of the
State of California and has all requisite corporate power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. STR Florida is a corporation validly existing and in good standing
under the laws of the State of Florida and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.

 

2.     Each of the Borrower, Holdings, CSCC and STR Florida has all requisite
corporate or limited liability company power and authority to execute and
deliver each of the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution, delivery and performance of, and the
grant of security interests pursuant to, the Loan Documents by each of the
Borrower, Holdings, CSCC and STR Florida have been duly authorized by all
necessary corporate action on the part of the Borrower, CSCC and STR Florida and
all necessary limited liability company action on the part of Holdings. Each
Loan Document has been duly and validly executed and delivered by each of the
Loan Parties party thereto. Assuming the due authorization, execution and
delivery thereof by the other parties thereto, each Loan Document constitutes
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights and remedies generally, and subject, as
to enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) and except that
(A) rights to indemnification and contribution thereunder may be limited by
federal or state securities laws or public policy relating thereto, (B) no
opinion is expressed with respect to Section 9.06 of the Credit Agreement, and
(C) certain remedial provisions of the Loan Documents are or may be
unenforceable in whole or in part under the laws of the State of New York, but
the inclusion of such provisions does not affect the validity of the Loan
Documents, and the Loan Documents contains adequate provisions for the practical
realization of the rights and benefits afforded thereby. No opinion is expressed
in this paragraph as to the attachment, perfection or priority of any liens
granted pursuant to the Loan Documents.

 

3.     The execution and delivery by each Loan Party of the Loan Documents to
which it is a party, the performance by each Loan Party of its obligations
thereunder and the grant of security interests by each Loan Party pursuant to
the Loan Documents will not conflict with, constitute a default under or violate
(i) any of the terms, conditions or provisions of the Certificate of
Incorporation or by-laws of the

 

3

--------------------------------------------------------------------------------


 

Borrower, CSCC or STR Florida or the Certificate of Formation or operating
agreement of Holdings, (ii) any of the terms, conditions or provisions of any
material document, agreement or other instrument to which the Borrower or
Holdings is a party of which we are aware (iii) in the case of STR Florida,
Florida corporate law, in the case of CSCC, California corporate law, in the
case of Holdings, Delaware limited liability company law, in the case of the
Borrower, Delaware corporate law, (iv) federal law or regulation (other than
federal and state securities or blue sky laws, as to which we express no opinion
in this paragraph) or (v) any judgment, writ, injunction, decree, order or
ruling of any court or governmental authority binding on the Borrower or
Holdings of which we are aware.

 

4.     No consent, approval, waiver, license or authorization or other action by
or filing with any New York, California corporate, Florida corporate, Delaware
corporate or federal governmental authority is required in connection with the
execution and delivery by any Loan Party of the Loan Documents to which it is a
party, the consummation by such Loan Party of the transactions contemplated
thereby, the performance by such Loan Party of its obligations thereunder or the
grant by such Loan Party of the security interests under the Loan Documents,
except for (i) filings in connection with perfecting security interests, and
federal and state securities or blue sky laws, as to which we express no opinion
in this paragraph, (ii) those already obtained and (iii) those which could not
reasonably be expected to have a material adverse effect on the business, assets
or financial condition of the Borrower, Holdings and each of their subsidiaries
taken as a whole.

 

5.     Except as set forth in Schedule 3.09 to the Credit Agreement, to our
knowledge, there is no litigation, proceeding or governmental investigation
pending or overtly threatened against the Borrower or Holdings that relates to
any of the transactions contemplated by the Loan Documents or which could
reasonably be expected to have a material adverse effect on the business, assets
or financial condition of the Borrower, Holdings and each of their subsidiaries
taken as a whole or on the ability of the Borrower to perform it obligations
under the Loan Documents.

 

6.     No Loan Party is an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

7.     Assuming that the Borrower complies with the provisions of the Credit
Agreement relating to the use of proceeds of the Loans, the execution and
delivery of the Credit Agreement by the Borrower and the making of the Loans
under the Credit Agreement will not violate Regulation T, U or X of the Board of
Governors of the Federal Reserve Board.

 

8.     (a)The execution and delivery of the Collateral Agreement by each Loan
Party creates a valid security interest in favor of the Collateral Agent in the
Article

 

4

--------------------------------------------------------------------------------


 

9 Collateral (as defined in the Collateral Agreement), as security for the
Obligations (as defined in the Collateral Agreement). Assuming the filing of the
Financing Statements (i) with respect to CSCC, with the Secretary of State of
the State of California, (ii) with respect to STR Florida, with the Secretary of
State of the State of Florida and (iii) with respect to the Borrower, Holdings,
STR, STR International, Shuster, Supply Chain and Materials (collectively, the
“Delaware Parties”), with the Secretary of State of the State of Delaware, such
security interest is perfected, to the extent a security interest in the
Article 9 Collateral may be perfected by the filing of a financing statement
under the Uniform Commercial Code in effect (x) with respect to CSCC, in the
State of California (the “CA UCC”), (y) with respect to STR Florida, in the
State of Florida (the “FL UCC”) or (z) with respect to the Delaware Parties, in
the State of Delaware (the “DE UCC”).

 

(b)           The execution and delivery of the Collateral Agreement by each
Loan Party creates a valid lien on and security interest in the Pledged Stock
and Pledged Debt Securities (each as defined in the Collateral Agreement), in
favor of the Collateral Agent as security for the Obligations (as defined in the
Collateral Agreement). Assuming (i) delivery in the State of New York to the
Collateral Agent (the “Pledgee”) of all certificates and instruments that
represent the Pledged Stock and Pledged Debt Securities, together with stock
powers or note powers, as the case may be, properly executed in blank with
respect thereto, and (ii) that the Pledgee was without notice of any adverse
claim (as such phrase is defined in Section 8-105 of the Uniform Commercial Code
in effect in the State of New York (the “NY UCC” and, together with the CA UCC,
the FL UCC and the DE UCC, the “UCC”)) with respect to the Pledged Stock and
Pledged Debt Securities, such security interest is perfected and is free of any
adverse claim.

 

(c)           The execution and delivery by each Loan Party of the Collateral
Agreement creates in favor of the Collateral Agent a valid security interest in
each Deposit Account described therein. Upon the execution and delivery of the
Webster DACA by STR, the Collateral Agent and Webster Bank, the security
interest granted to the Collateral Agent in each Deposit Account described in
the Webster DACA will be perfected.

 

The opinions in subparagraph (a) and, with respect to subclauses A and B below,
subparagraphs (b) and (c) are subject to the following exceptions:

 

A.            that with respect to rights in the Collateral of any Loan Party
(as defined in the Collateral Agreement), we express no opinion, and have
assumed that such Loan Party has rights in the Collateral;

 

B.            that with respect to any Collateral as to which the perfection of
a lien or security interest is governed by the laws of any jurisdiction other
than the State of California, the State of Florida, the State of Delaware or the
State of New York, we express no opinion;

 

5

--------------------------------------------------------------------------------


 

C.            that with respect to any Collateral which is or may become
fixtures (as defined in Section 9-102(a)(41) of the UCC) or a commercial tort
claim (as defined in Section 9-102(a)(13) of the UCC), we express no opinion;
and

 

D.            that with respect to transactions excluded from Article 9 of the
UCC by Section 9-109 thereof, we express no opinion.

 

The opinion set forth in subparagraph (b) is also subject to the following
exceptions:

 

E.             that with respect to (i) federal tax liens accorded priority
under law and (ii) liens created under Title IV of the Employee Retirement
Income Security Act of 1974 which are properly filed after the date hereof, we
express no opinion as to the relative priority of such liens and the security
interests created by the Collateral Agreement or as to whether such liens may be
adverse claims; and

 

F.             that with respect to any claim (including for taxes) in favor of
any state or any of its respective agencies, authorities, municipalities or
political subdivisions which claim is given lien status and/or priority under
any law of such state, we express no opinion as to the relative priority of such
liens and the security interests created by the Collateral Agreement or as to
whether such liens may be adverse claims.

 

In addition, the opinions in subparagraphs (a) and (b) are subject to (i) the
limitations on perfection of security interests in proceeds resulting from the
operation of Section 9-315 of the UCC; (ii) the limitations with respect to
buyers in the ordinary course of business imposed by Sections 9-318 and 9-320 of
the UCC; (iii) the limitations with respect to documents, instruments and
securities imposed by Sections 8-302, 9-312 and 9-331 of the UCC; (iv) the
provisions of Section 9-203 of the UCC relating to the time of attachment; and
(v) Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”)
with respect to any Collateral acquired by any Loan Party subsequent to the
commencement of a case against or by such Loan Party under the Bankruptcy Code.

 

We further assume that all filings will be timely made and duly filed as
necessary (i) in the event of a change in the name, identity or corporate
structure of any Loan Party, (ii) in the event of a change in the location of
any Loan Party and (iii) to continue to maintain the effectiveness of the
original filings.

 

The opinions expressed herein are limited to the laws of the State of New York,
the corporate and limited liability company laws of the State of Delaware, the
corporate laws of the State of California, the corporate laws of the State of
Florida, Article 9 of the UCC and the federal laws of the United States, and we
express no opinion as to the effect on the matters covered by this letter of the
laws of any other jurisdiction.

 

6

--------------------------------------------------------------------------------


 

The opinions expressed herein are rendered solely for your benefit in connection
with the transactions described herein. Those opinions may not be used or relied
upon by any other person, nor may this letter or any copies hereof be furnished
to a third party, filed with a governmental agency, quoted, cited or otherwise
referred to without our prior written consent, other than to bank regulatory
authorities or permitted assigns of any Lender.

 

 

Very truly yours,

 

 

 

 

 

/s/ Weil, Gotshal & Manges LLP

 

7

--------------------------------------------------------------------------------

 

EXHIBIT F-2

 

[FORM OF]



OPINION OF MURTHA CULLINA LLP



--------------------------------------------------------------------------------


 

[g332461lm45i001.jpg]

 

CITYPLACE 1
185 ASYLUM STREET
HARTFORD, CONNECTICUT 06103-3469

ATTORNEYS AT LAW

 

TELEPHONE (860) 240-6000
FACSIMILE (860) 240-6150
www.murthalaw.com

 

June 15, 2007

 

Credit Suisse, As Administrative Agent and

Collateral Agent, under the Credit Agreement, as defined below

Eleven Madison Avenue

New York, New York 10010

 

The Lenders From Time to time party to the Credit Agreement

 

Ladies and Gentlemen:

 

We have acted as special counsel to Specialized Technology Resources, Inc., a
Delaware corporation (the “Borrower”), in connection with the making of loans
(the “Loans”) in the aggregate principal amount of up to $75,000,000 to the
Borrower by the Lenders (the “Lenders”) referred to in the Second Lien Credit
Agreement dated as of June 15, 2007 (the “Credit Agreement”) by and among STR
Holdings LLC, a Delaware limited liability company, STR Acquisition, Inc., a
Delaware corporation (which substantially simultaneously with the execution of
the Credit Agreement is to be merged with and into the Borrower, with the
Borrower being the surviving entity), Credit Suisse, as administrative agent for
the Lenders (the “Administrative Agent”), Credit Suisse, as collateral agent for
the lenders (the “Collateral Agent”) and the Lenders. We have also acted as
counsel to each of (i) Specialized Technology Resources (International), Inc., a
Delaware corporation (“SII”), (ii) Shuster Laboratories, Inc., a Delaware
corporation (“SLI”), (iii) Supply Chain Consulting Services Corp., a Delaware
corporation (“SCCSC”) and (iv) STR Materials Science, Inc., a Delaware
corporation (“STRMSI” and, together with SII, SLI and SCCSC, collectively, the
“Delaware Guarantors”).

 

The Loans are being made pursuant to the documents listed on Exhibit A to this
opinion, and entered into by the various parties thereto (the “Documents”). This
opinion is being delivered to you pursuant to Article IV(d)(ii) of the Credit
Agreement. As used in this opinion, all capitalized terms shall have the
meanings set forth herein, or in Exhibit A hereto, or as ascribed to them in the
Documents, unless the context otherwise requires.

 

In connection with this opinion, we have reviewed and relied upon originals or
copies, certified or otherwise authenticated to our satisfaction, of the
Certificates of Incorporation, Bylaws, and records of the corporate proceedings
of the Borrower (including the Certificate of Incorporation and By-Laws which
are to be become effective upon the merger of STR Acquisition, Inc. and the
Borrower, with the Borrower being the surviving entity) and each of the Delaware
Guarantors, certificates of public officials, executed copies of the Documents
and, with

 

BOSTON          HARTFORD          NEW HAVEN          STAMFORD          WOBURN

 

--------------------------------------------------------------------------------


 

respect to factual matters only, certificates of Barry A. Morris, Vice
President, Chief Financial Officer, Treasurer and Secretary of the Borrower,
Vice President, Chief Financial Officer, Treasurer and Secretary of SII, Vice
President, Treasurer and Secretary of SLI, Vice President, Chief Financial
Officer, Treasurer and Secretary of STRMSI, Vice President, Chief Financial
Officer, and Assistant Secretary of Cal Safety Compliance Corporation (“CSCC”)
(a California corporation which is a subsidiary of the Borrower), Vice
President, Treasurer and Secretary of Specialized Technology Resources
(Florida), Inc. (“STRFI”) (a Florida corporation which is a subsidiary of the
Borrower), and a certificate of Thomas D. Vitro, Assistant Secretary of SCCSC
(all of such certificates of Barry A. Morris and Thomas D. Vitro collectively
herein called, the “Certificates”). As to the legal existence of the Borrower,
SII, SLI, SCCSC and STRMSI, we have relied solely on certificates of the
Secretary of State of the State of Delaware attached hereto as Exhibits B, C, D,
E and F. As to the qualification of the Borrower to transact business in the
State of Connecticut, we have relied solely on a certificate of the Secretary of
the State of the State of Connecticut attached hereto as Exhibit G. As to the
qualification of SLI to transact business in the Commonwealth of Massachusetts,
we have relied solely on a certificate of the Secretary of the Commonwealth of
Massachusetts attached hereto as Exhibit H. As to the qualification of SCCSC to
transact business in the State of California, we have relied solely on a
certificate of the Secretary of the State of California attached hereto as
Exhibit I. As to various questions of fact material to our opinion, we have
relied upon statements of fact (as opposed to legal conclusions) contained in
the documents we have examined or made to us by Barry A. Morris who by reason of
his positions would be expected to have knowledge of such facts.  In addition,
we have reviewed such provisions of law as we have deemed necessary in order to
express the opinions hereinafter set forth.

 

With respect to matters stated herein to be “to our knowledge” or words of
similar import, our opinions are limited to matters (i) within the present
conscious awareness of the attorneys at this firm who have worked on this
transaction and (ii) disclosed in the Certificates attached hereto as Exhibits
J, K, L, M, N, O and P, respectively. We have no actual knowledge of any fact or
circumstance which would lead us to believe that we are not justified in relying
on such Certificates. We have not searched the dockets of any court or agency
for litigation or proceedings against the Borrower or any of the Delaware
Guarantors.

 

We have assumed that the documents to which the Delaware Guarantors are parties
(collectively, the “Delaware Guarantor Documents”) will not be made
unenforceable against any of the Delaware Guarantors due to lack of
consideration (without investigation by us of the nature or extent of the
consideration being received by any of the Delaware Guarantors).

 

We express no opinion as to the laws of any jurisdiction other than the laws of
the State of Connecticut and the General Corporation Law of the State of
Delaware.

 

For purposes of this opinion, we have assumed the following:

 

2

--------------------------------------------------------------------------------


 

(i)           that each of the parties to the Documents other than the Borrower
and the Delaware Guarantors (each party to any of the Documents other than the
Borrower or the Delaware Guarantors herein individually called, an “Other Party”
and all of the parties to the Documents other than the Borrower and the Delaware
Guarantors herein collectively called, the “Other Parties”) have the power under
their respective charter documents to enter into the transactions contemplated
by the Documents, that such transactions are in compliance with all laws and
regulations applicable to each of such Other Parties, and that those of the
Documents to which any Other Party is a party have been duly authorized,
executed and delivered by such Other Party or Other Parties, as the case may be,
and constitute the valid and binding obligations of such Other Party or Other
Parties, as the case may be, enforceable against such Other Party or Other
Parties, as the case may be, in accordance with their respective terms;

 

(ii)          the authenticity of all documents submitted to us as originals and
the conformity with the originals of all documents submitted to us as copies,
whether certified or not;

 

(iii)         the genuineness of all signatures on the Documents;

 

(iv)        the Borrower and each of the Delaware Guarantors have acquired good
and marketable title to, and therefore own, their real and personal property,
subject only to encumbrances which have been disclosed to, and accepted by, the
Administrative Agent, the Collateral Agent and the Lenders;

 

(v)         the competency of each natural person executing the Documents or
related documents or certificates;

 

(vi)        the accuracy and completeness of all representations and warranties
of factual matters made by the Borrower and/or the Delaware Guarantors in the
Documents, without any independent investigation on our part;

 

(vii)       the accuracy and completeness of all records made available to us by
the Borrower and the Delaware Guarantors;

 

(viii)      the accuracy and completeness of all governmental records examined
by us;

 

(ix)         that STR Acquisition, Inc. has merged with and into the Borrower,
with the Borrower being the surviving entity; and

 

(x)          that the Certificate of Incorporation and By-Laws attached hereto
as Exhibits Q and R, respectively, are the Certificate of Incorporation and
By-Laws of the Borrower

 

3

--------------------------------------------------------------------------------


 

in effect immediately after the completion of the aforementioned merger of STR
Acquisition, Inc. with and into the Borrower.

 

To the extent that our opinions herein relate to matters as to which
governmental agencies have issued certificates, or as to which certificates or
affidavits have been relied upon, such opinions speak as of the respective dates
of such certificates or affidavits.

 

Based upon and subject to the foregoing, we are of the opinion that:

 

1.             The Borrower is a corporation legally existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on the
business of product testing and manufacturing. SII is a corporation legally
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on the business of a holding company. SLI is a
corporation legally existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and authority to own, lease and
operate its properties and to carry on the business of product testing. SCCSC is
a corporation legally existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on the business of consulting and
inspection services. STRMSI is a corporation legally existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on the
business permitted in its Certificate of Incorporation.

 

2.             The Borrower has all requisite corporate power and authority to
enter into the Documents to which it is a party (the “Borrower Documents”) and
to execute, deliver and perform its obligations under the terms of the Borrower
Documents.

 

3.             The Borrower is qualified to transact business as a foreign
corporation in the State of Connecticut.

 

4.             Each of the Delaware Guarantors has all requisite corporate power
and authority to enter into the Delaware Guarantor Documents and to execute,
deliver and perform its obligations under the terms of the Delaware Guarantor
Documents.

 

5.             SLI is qualified to transact business as a foreign corporation,
and is in good standing, in the Commonwealth of Massachusetts.

 

6.             SCCSC is qualified to transact business as a foreign corporation
in the State of California.

 

4

--------------------------------------------------------------------------------


 

7.             The execution and delivery of the Borrower Documents on behalf of
the Borrower, the performance of the obligations undertaken by it therein, and
the grant of security interests by it pursuant thereto, have been duly
authorized by all necessary corporate action on the part of the Borrower.

 

8.             The execution and delivery of the Delaware Guarantor Documents on
behalf of each of the Delaware Guarantors, the performance of the obligations
undertaken by each of the Delaware Guarantors therein, and the grant of security
interests by each of the Delaware Guarantors thereunder have been duly
authorized by all necessary corporate action on the part of each of the Delaware
Guarantors.

 

9.             The execution and delivery by the Borrower of, the performance by
the Borrower of its obligations under, and the grant of security interests by
the Borrower pursuant to the Borrower Documents do not (a) violate any
provisions of the Certificate of Incorporation or Bylaws of the Borrower; (b) to
our knowledge breach, or constitute a default under, any existing obligation of
the Borrower under any indenture, mortgage, lease, license, franchise,
agreement, judgment, decree, order, writ, injunction or other instrument to
which the Borrower is a party or by which its property is bound; or (c) violate
any provision of any statute, rule or regulation of general application
applicable to the Borrower. Specifically excluded from this opinion, however,
are any laws, rules or regulations with respect to subdivision, zoning or other
land use and development matters.

 

10.           The execution and delivery by the Delaware Guarantors of, the
performance by the Delaware Guarantors of their obligations under, and the grant
of security interests by the Delaware Guarantors pursuant to, the Delaware
Guarantor Documents do not (a) violate any provisions of the Certificates of
Incorporation or Bylaws of the Delaware Guarantors; (b) to our knowledge,
breach, or constitute a default under, any existing obligation of any of the
Delaware Guarantors under any indenture, mortgage, lease, license, franchise,
agreement, judgment, decree, order, writ, injunction or other instrument to
which any of the Delaware Guarantors is a party or by which any property of any
of the Delaware Guarantors is bound; or (c) violate any provision of any
statute, rule or regulation of general application applicable to any of the
Delaware Guarantors. Specifically excluded from this opinion, however, are any
laws, rules or execution regulations with respect to subdivision, zoning or
other land use and development matters.

 

11.           To our knowledge, except as set forth on Schedule 3.09 of the
Credit Agreement, no judgments are outstanding against the Borrower or any of
the Delaware Guarantors, and no litigation, contested claim or governmental
proceeding is now pending or threatened by or against the Borrower or any of the
Delaware Guarantors or affecting their business or property.

 

5

--------------------------------------------------------------------------------


 

12.           No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any Connecticut State governmental
authority is required to be made or obtained by the Borrower in connection with
the execution, delivery and performance by the Borrower of the Borrower
Documents or the grant by the Borrower of the security interests under the
Borrower Documents, other than (i) such reports to United States governmental
authorities regarding international capital and foreign currency transactions as
may be required pursuant to 31 C.F.R. Part 128, (ii) those that have been made
or obtained and are in full force and effect or as to which the failure to be
made or obtained or to be in full force and should not result individually or in
the aggregate, in a material adverse effect on the Borrower and its
Subsidiaries, taken as a whole, (iii) such registrations, filings and approvals
under the laws of the State of Connecticut as may be necessary in connection
with the exercise of remedies or sale of collateral or the granting of
additional security interests or guarantees pursuant to the Documents, (iv) such
registrations, filings or approvals that are required in order to perfect or
record liens and/or security interests granted under the Documents and (v) such
registrations, filings and approvals that may be required because of the legal
or regulatory status of any Lender or because of any other facts specifically
pertaining to any Lender.

 

13.           No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any Connecticut State governmental
authority is required to be made or obtained by any Delaware Guarantor in
connection with the execution, delivery and performance by such Delaware
Guarantor of the security interests under the Delaware Guarantor Documents,
other than (i) such reports to United States governmental authorities regarding
international capital and foreign currency transactions as may be required
pursuant to 31 C.F.R. Part 128, (ii) those that have been made or obtained and
are in full force and effect or as to which the failure to be made or obtained
or to be in full force and effect should not result, individually or in the
aggregate, in a material adverse effect on the Borrower and its Subsidiaries,
taken as a whole, (iii) such registrations, filings and approvals under the laws
of the State of Connecticut as may be necessary in connection with the exercise
of remedies or sale of collateral or the granting of additional security
interests or guarantees pursuant to the Documents, (iv) such registrations,
filings or approvals that are required in order to perfect or record liens
and/or security interests granted under the Documents and (iv) such
registrations, filings and approvals that may be required because of the legal
or regulatory status of any Lender or because of any other facts specifically
pertaining to any Lender.

 

14.           The execution and delivery by CSCC of, the performance by CSCC of
its obligations under, and the grant of security interests by CSCC pursuant to,
the Documents to which it is a party do not, to our knowledge, breach or
constitute a default under, any existing obligation of CSCC under any indenture,
mortgage, lease, license, franchise agreement, judgment, decree, order, writ,
injunction or other instrument to which CSCC is a party or by which its property
is bound.

 

6

--------------------------------------------------------------------------------


 

15.           The execution and delivery by STRFI of, the performance by STRFI
of its obligations under, and the grant of security interests by STRFI pursuant
to, the Documents to which it is a party do not, to our knowledge, breach or
constitute a default under, any existing obligation of STRFI under any
indenture, mortgage, lease, license, franchise agreement, judgment, decree,
order, writ, injunction or other instrument to which STRFI is a party or by
which its property is bound.

 

The foregoing is subject to the following:

 

(a)          Our opinions are limited to only those laws, rules and regulations
that we have, in the exercise of customary professional diligence, but without
any special investigation, recognized as generally applicable to the
transactions contemplated by the Documents or to business organizations of the
same type as the Borrower and the Delaware Guarantors. In addition, we express
no opinion as to any law, rule or regulation, the violation of which would not
have a material effect on you, the Borrower or the Delaware Guarantors.

 

(b)         No opinion is expressed herein with respect to the enforceability of
any of the Documents against any party thereto nor with respect to the creation,
perfection or priority of any lien or security interest created by any of the
Documents. We note that we have delivered a separate legal opinion dated the
date hereof to the Administrative Agent and the Lenders addressing the
enforceability of the Mortgage.

 

This opinion is rendered only as of the date hereof. We undertake no obligation
to update or supplement this opinion to reflect any matters which may hereafter
come to our attention or any amendments to the Documents or change in law or any
other matter that may occur after the date of this opinion. This opinion is
issued for the benefit of the Administrative Agent and the other Lenders and may
be relied upon by the Administrative Agent and the Lenders and any of their
successors or assigns and participants in the Loans in connection with the
transactions contemplated by the Documents, but it may not be relied upon by any
other person or for any other purpose whatsoever, without in each such other
instance obtaining our prior written consent.

 

 

Very truly yours,

 

 

 

MURTHA CULLINA LLP

 

 

 

 

 

By:

/s/ Frank J. Saccomandi, III

 

 

Frank J. Saccomandi, III

 

 

A Partner of the Firm

 

7

--------------------------------------------------------------------------------

 

 

CITYPLACE 1

[g332461lm47i001.jpg]

185 ASYLUM STREET

HARTFORD, CONNECTICUT 06103-3469

ATTORNEYS AT LAW

TELEPHONE (860) 240-6000

 

FACSIMILE (860) 240-6150

 

www.murthalaw.com

 

June 15, 2007

 

Credit Suisse,

as Administrative Agent, Collateral Agent,
Issuing Bank and Swingline Lender
under the Credit Agreement referred to below
Eleven Madison Avenue

New York, New York 10010

 

The Lenders from time to time party to the Credit Agreement

 

Re:          Second Lien Credit Agreement dated as of June 15, 2007 (the “Credit
Agreement”), among STR Acquisition, Inc., a Delaware corporation, which
substantially simultaneously with the execution of the Credit Agreement shall be
merged with and into Specialized Technology Resources, Inc. (the “Mortgagor”),
STR Holdings LLC, a Delaware limited liability company, the lenders from time to
time party thereto (the “Lenders”) and Credit Suisse, Administrative Agent for
the Lenders and Collateral Agent for the Secured Parties.

 

Ladies and Gentlemen:

 

We have acted as special Connecticut counsel to the Mortgagor in connection with
the making of the Loans by the Lenders pursuant to the Credit Agreement. The
Mortgage, as defined below, is being granted by the Mortgagor as security for
the Loans, which Loans comprise term loans in the aggregate principal amount not
to exceed $75,000,000, to be advanced and fully funded on June 15, 2007.

 

Capitalized terms used herein, but not otherwise defined herein, shall have the
meanings ascribed to such terms in the Credit Agreement or the Mortgage. This
opinion is delivered to you, at our client’s request, pursuant to
Article IV(d)(ii) of the Credit Agreement.

 

In connection with this opinion, we have examined:

 

BOSTON

HARTFORD

NEW HAVEN

STAMFORD

WOBURN

 

--------------------------------------------------------------------------------


 

(a)                    the Credit Agreement; and

 

(b)      that certain Second Lien Open-End Mortgage, Assignment of Leases and
Rents, Security Agreement and Financing Statement, dated as of June 15, 2007
(the “Mortgage”, and together with the Credit Agreement, the “Documents”),
granted by Mortgagor to Credit Suisse (in such capacity, the “Mortgagee”),
encumbering certain real property of Mortgagor located at 10 Water Street,
Enfield, Connecticut 06082, which Mortgage is to be recorded in the Land Records
of the Town of Enfield, Connecticut (the “Local Recording Office”).

 

In addition, we have made such investigation of law, as we have deemed necessary
or advisable in connection with this opinion.

 

With respect to matters stated herein to be “to our knowledge” or words of
similar import, we have limited our opinions to matters within the actual
conscious awareness of attorneys in this firm who have rendered substantive
attention to this transaction. We have not reviewed our files or made any other
investigations with respect to matters stated herein to be “to our knowledge” or
similarly qualified.

 

For purposes of this opinion we have assumed that:

 

(A)     each of the parties to the Documents is, and during the terms of such
Documents will remain, in compliance with the provisions of Connecticut law
governing the transaction of its business in Connecticut;

 

(B)      the Credit Agreement constitutes the valid and binding obligation of
each party signatory thereto enforceable against such parties in accordance with
its terms;

 

(C)      the Mortgagor owns, good and indefeasible fee simple title to, (or in
the case of personal property, good and valid title to) the property it is
purported to own as described in the Mortgage;

 

(D)      the Mortgagee will only seek foreclosure of the Mortgage with respect
to all of the indebtedness secured thereby, notwithstanding any provision which
may be contained in the Documents relating to the establishment of priority of
the lien created thereby between the parties for whose benefit such Mortgage was
granted; and

 

(E)      that STR Acquisition, Inc. has merged with and into the Mortgagor, with
the Mortgagor being the surviving entity.

 

We have also assumed: (a) the genuineness of all signatures; (b) the competency
of each natural person executing the Documents, or related documents; and
(c) that the terms and conditions of the Documents have not been amended,
modified or supplemented, directly or indirectly, by any other agreement or
understanding of the parties or by waiver of any of the material provisions of
the Documents by any of the parties to such documents.

 

2

--------------------------------------------------------------------------------


 

We have not verified any of the foregoing assumptions, but we have no knowledge
of any facts which are inconsistent with those assumptions.

 

As to various questions of fact material to our opinion, we have relied upon
statements of fact (as opposed to legal conclusions) contained in the documents
we have examined and based on our knowledge, nothing has come to our attention
that leads us to believe that we are not justified in so relying thereon.

 

Based upon, and subject to, the foregoing, and subject also to the
qualifications, exceptions and limitations set forth below, we are of the
opinion that:

 

1.             Except for filings which are necessary to publish notice of the
existence of the Mortgage as an encumbrance on the real property described in
the Mortgage, and/or to perfect the security interests granted under the
Mortgage in fixtures located, or to be located, on the real property described
in the Mortgage, no authorizations or approvals of, and no filings with, any
governmental or regulatory authority or agency of the State of Connecticut are
necessary for the execution, delivery or performance of the Mortgage by the
Mortgagor.

 

2.             The Mortgage, which by its terms is to be governed in its
entirety by the laws of the State of Connecticut, constitutes the legal, valid
and binding obligation of the Mortgagor, enforceable against the Mortgagor in
accordance with its terms.

 

3.             The execution and delivery by the Mortgagor of the Mortgage, and
the consummation of the transaction contemplated thereby, do not conflict with,
or violate, any Connecticut law, rule or regulation applicable to the Mortgagor.

 

4.             The choice of the Connecticut law to govern the Mortgage will be
upheld and enforced by Connecticut state courts and federal courts sitting in
Connecticut. We believe that a Connecticut state court or a federal court
sitting in the Connecticut would give effect to the choice of law provisions set
forth in the Credit Agreement stipulating that the validity, construction and
enforceability of such Credit Agreement will be governed by the laws of the
State of New York, unless such court were to determine that (x) the State of New
York has no substantial relationship to the parties to the Credit Agreement or
the transactions described therein, as applicable, or (y) the result obtained
from applying the law of the State of New York would be contrary to the public
policy of the State of Connecticut.

 

5.             The Mortgage is in proper form for recording, and upon due
recordation of the Mortgage in the Local Recording Office, the Mortgage will
create and constitute a valid, legal, binding and enforceable lien of record in
favor of the Mortgagee, for the benefit of the Lenders, on all of the
Mortgagor’s right, title and interest in the real property described in the
Mortgage (the “Real Property”). No other filing or recording, or re-filing or
re-recording, is necessary or advisable in order to publish notice of the
Mortgagee’s interest in the Real Property or to preserve the lien created on the
Mortgagor’s interest therein encumbered by the Mortgage.

 

3

--------------------------------------------------------------------------------


 

6.             As provided in the Mortgage, the creation, perfection and
enforcement of the security interest created by the Mortgage in fixtures of the
Mortgagor located, or to be located, on the Real Property described in the
Mortgage is governed by the laws of the State of Connecticut. The Mortgage
constitutes a valid security agreement and fixture filing and creates a valid,
legal, binding and enforceable security interest in favor of the Mortgagee, as
secured party, and against the Mortgagor, as debtor, in that portion of the
Mortgaged Property (as defined in the Mortgage) constituting fixtures attached
to the Real Property described in the Mortgage and in which a security interest
may be created under the provisions of Article 9 of the Uniform Commercial Code
as in effect in the State of Connecticut as of the date hereof (the “UCC”). We
note, however, that the definition of the term Mortgaged Property as contained
in the Mortgage is sufficiently broad to encompass both personal property and
fixtures attached to the Real Property. We further note that the Mortgagee’s
security interest in the Mortgagor’s interest in such items of the Mortgaged
Property constituting fixtures attached to the Real Property described in the
Mortgage will not “attach”, as such term is used in the UCC, until the Mortgagor
acquires rights therein or the right to transfer its interest therein. Upon the
recording of the Mortgage in the Local Recording Office, the Mortgagee will have
a perfected security interest in the Mortgagor’s interest in those items of the
Mortgaged Property which constitute fixtures attached to the Real Property
described in such Mortgage in which the Mortgagor now has rights or the right to
transfer its interest and in which a security interest can be perfected by
recording in the Local Recording Office under the UCC. Thereafter, at such time
as the Mortgagor acquires rights in, or the right to transfer its interest in,
additional items of such Mortgaged Property, the Mortgagee shall have a
perfected security interest in the Mortgagor’s interest in that portion of such
additional items of Mortgaged Property which constitute fixtures attached to the
Real Property in which a security interest may be perfected by recording in the
Local Recording Office under the UCC. Our opinions in this numbered paragraph 6
are qualified as follows:

 

I.              Insofar as security interests relate to proceeds, the continued
perfection of such security interests is subject to the provisions of
Section 9-315 of the UCC;

 

II.            We have assumed that the Lenders have “given value” as that term
is used in the UCC; and

 

III.           No opinion is expressed with respect to the creation or
perfection of a security interest in any of the Mortgaged Property other than
fixtures as expressly set forth above.

 

7.             To the extent the substantive laws of the State of Connecticut
(without regard to choice of law principles) were to apply, the Loans will not
violate any applicable usury laws of the State of Connecticut or other
applicable laws regulating the interest rate, fees and other charges that may be
collected with respect to the Loans. By way of explanation, the provisions of
Connecticut General Statutes § 37-4, et seq., constitute the laws of the State
of Connecticut relating to interest charges in excess of the lawful rate,
commonly referred to as usury (“Connecticut’s Usury Statutes”). Connecticut’s
Usury Statutes contain an exemption for loans made to foreign or domestic
corporations, statutory trusts, limited liability companies and general or
limited partnerships (among other entities) involved primarily in commercial,
manufacturing, industrial or nonconsumer pursuits and provided further that the
funds received

 

4

--------------------------------------------------------------------------------


 

by such entities are utilized in such entities’ business or investment
activities and are not utilized for consumer purposes and provided further that
the original indebtedness to be repaid is in excess of two hundred fifty
thousand dollars. Connecticut’s Usury Statutes also contain an exemption for
bona fide mortgages of real property for a sum in excess of five thousand
dollars. Based upon the provisions of the Documents, the transaction evidenced
by the Documents qualifies for the exemption(s) set forth above and
Connecticut’s Usury Statutes would not be applicable to such transaction.

 

8.             To the extent that the sole activity of the Mortgagee, any
Lender, or any other party to the Documents (except the Mortgagor) in the State
of Connecticut is the recording of the Mortgage against the Real Property (as
described above) or the enforcement of the Mortgage, such activity, in and of
itself, would not constitute the transaction of business within the State of
Connecticut within the purview of § 33-920 of the Connecticut General Statutes
(which constitutes the laws of the State of Connecticut enumerating activities
undertaken in the State of Connecticut by corporations which do not constitute
the transaction of business in the State of Connecticut), and the Mortgagee or
such other party would not be required under the laws of the State of
Connecticut to qualify or register as a foreign entity in order to so accept the
Mortgage or enforce the same. If it were later determined that such
qualification, registration and/or filing were required, the validity of the
Mortgage would not be affected thereby, and the Mortgagee could thereafter seek
qualification as such foreign entity, but if the Mortgagee is not so qualified,
it might be precluded from enforcing its rights (but could, in any case defend
any action) in the courts of the State of Connecticut until such time as the
Mortgagee is qualified to transact business in the State of Connecticut. We
express no opinion as to whether the Mortgagee, any Lender or any other party to
the Documents (other than the Mortgagor) has heretofore undertaken such other
activities or transacted such business or is currently engaged in such other
activities or transacting such business, as would require Mortgagee, any such
Lender, or such other party, or any of them, to obtain a certificate of
authority from the Secretary of the State of the State of Connecticut to
transact business in the State of Connecticut.

 

9.             Subject to the procedural requirements set forth in Connecticut
General Statutes §49-1 as described below and as discussed in the exceptions to
this opinion, and subject to the provisions dealing with the obtaining of a
deficiency judgment after the foreclosure of a mortgage set forth in Connecticut
General Statutes §49-14 as discussed below, the foreclosure of the Mortgage will
not restrict or impair the liabilities of the Mortgagor (provided, however, we
express no opinion herein with respect to the Credit Agreement or any of the
obligations or liabilities of any of the parties thereunder) with respect to the
Loans or the Mortgagee’s or any Lender’s rights or remedies with respect to the
foreclosure or enforcement of any other security interests or liens securing the
Loans, and the laws of the State of Connecticut do not require a lienholder to
elect to pursue its remedies either against mortgaged realty or personalty if
such lienholder holds security interests and liens on both real and personal
property of a debtor. Pursuant to Connecticut General Statutes §49-1, once a
foreclosure action on a mortgage is commenced, no further action on the mortgage
debt, note or other obligations secured by such mortgage may be taken during the
pendency of such foreclosure action against the person or persons who are liable
for the payment thereof who are made

 

5

--------------------------------------------------------------------------------


 

parties to the foreclosure or against any person or persons upon whom service of
process to constitute an action in personam could have been made within the
State of Connecticut at the commencement of the foreclosure action, but the
pendency of such a foreclosure action is not a bar to any further action upon
the mortgage debt, note or obligation secured by such mortgage as to any person
liable for the same upon whom service of process to constitute an action in
personam could not have been made within the State of Connecticut at the
commencement of such foreclosure action. Pursuant to Connecticut General
Statutes §49-14, a foreclosing creditor has a statutory period of thirty (30)
days after the redemption period has expired in a foreclosure action to file a
motion for a deficiency judgment. If a motion for deficiency judgment is not
filed within such aforesaid statutory period, the foreclosing creditor is not
entitled to seek to recover any deficiency remaining after the foreclosure. If a
motion seeking a deficiency judgment is timely filed, a hearing shall be held, a
valuation for the mortgaged property shall be established and the deficiency
between the valuation of the mortgaged property and the foreclosing creditor’s
claim, if any, shall be established. In any further action on the debt, note or
obligation which was secured by the foreclosed mortgage, the recovery is limited
to the amount of the deficiency judgment.

 

10.           Under the laws of the State of Connecticut, no mortgage,
documentary, stamp, intangible or similar tax is payable in connection with the
execution, delivery or enforcement of the Documents or the recording of the
Mortgage, other than nominal recording fees paid upon the recording of the
Mortgage.

 

The opinions set forth above are subject to the following qualifications and
limitations:

 

(a)           Except with respect to the $75,000,000 principal amount of the
Loans advanced and fully funded at closing under the Credit Agreement, we
express no opinion as to whether the Mortgage adequately describes the
obligations secured thereby or the effect on the enforceability of the Mortgage
against third parties to the extent of such portions of the obligations as are
deemed not to be adequately described. In particular, we note that to the extent
the Mortgage is intended to secure the Mortgagor’s obligations with respect to
any Hedging Agreement (as defined in the Credit Agreement), the Mortgage is not
and would not be effective under Connecticut law to create or preserve, or
render enforceable, any lien with respect to any such Hedging Agreement as it
applies to the Mortgage or the Mortgagor’s undertaking(s) with respect thereto
under any of the Documents, purported to be secured by the Mortgage.

 

(b)           The enforceability of all rights, remedies and obligations is
subject to procedural due process and to laws of general application relating
to, and affecting the enforceability of, creditors’ rights and remedies
generally, under applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium and fraudulent transfer or conveyance law and to state and federal
forfeiture laws and similar laws related to illegal drugs, anti-money
laundering, terrorist or similar activities.

 

(c)           The enforceability of the Mortgage is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

6

--------------------------------------------------------------------------------


 

(d)           Certain provisions of the Mortgage may not be enforceable, but
such unenforceability will not render the Mortgage invalid as a whole or
preclude (i) subject to the statutory provision barring further action on the
debt when foreclosure has commenced pursuant to Connecticut General Statutes §
49-1, and subject to Connecticut General Statutes §§ 49-14 and 49-28 affecting
deficiency judgments, the judicial enforcement of the obligation of the
Mortgagor to repay the principal balance of the Loans then outstanding, as
provided therein (to the extent not deemed a penalty), and (ii) foreclosure of
the Mortgage. We note that to the extent the Mortgage is in favor of the
Mortgagee, while any promissory note or notes evidencing all or any portion of
the indebtedness secured by the Mortgages are in favor of the Lender(s) pursuant
to the Credit Agreement, evidence of the power and authority of the Mortgagee to
act for and on behalf of the Lender(s) with respect to such promissory note(s)
or an assignment of such promissory note(s) to the Mortgagee would be required
to foreclose the Mortgage.

 

(e)           Subject to the provisions of subparagraph (d) above, no opinion is
expressed as to the enforceability of (i) provisions related to self-help,
(ii) provisions which purport to establish evidentiary standards,
(iii) provisions related to waiver of remedies (or the delay or omission of
enforcement thereof), disclaimers, releases of legal or equitable rights,
discharge of defenses, or liquidated damages, (iv) provisions releasing,
exculpating or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction to the extent the action or
inaction involves negligence, recklessness, willful misconduct, unlawful conduct
or conduct against public policy, or (v) any particular remedy where another
remedy has been selected; provided, however, that such reservation in the
aggregate will not affect the general legal, valid, binding and enforceable
nature of the obligations of the Mortgagor under the Mortgage.

 

(f)            Provisions in the Mortgage which permit the Mortgagee to make
determinations or to take actions may be subject to requirements that such
determinations be made or actions be taken on a reasonable basis and in good
faith.

 

(g)           No opinion is expressed as to the ownership by the Mortgagor of
any real or personal property. No opinion is expressed as to the priority of any
lien or security interest created in any property or as to any person’s rights
in any collateral.

 

(h)           Provisions of the Mortgage which purport to encumber
after-acquired real property are unenforceable.

 

(i)            We express no opinion as to any compliance with, the effect of,
or need for, any governmental approvals, licenses, permits or other
authorizations required for the operation of any property owned by the Mortgagor
or the conduct of the Mortgagor’s business, including but not limited to, any
applicable health, safety, subdivision, zoning, land use or environmental law,
rule or regulation.

 

(j)            We are qualified to practice law in the State of Connecticut. We
express no opinion as to the laws of any jurisdiction other than the laws of the
State of Connecticut.

 

7

--------------------------------------------------------------------------------


 

(k)           The opinions herein expressed are limited to the matters expressly
set forth in this opinion letter and no opinion is implied, or may be inferred,
beyond the matters expressly so stated.

 

This opinion is rendered only as of the date hereof. We undertake no obligation
to update or supplement this opinion to reflect any matters which may hereafter
come to our attention or any amendments to the Documents, or change in law or
any other matter that may occur after the date of this opinion. This opinion is
issued for the benefit of the Institutions to whom this opinion is addressed
(the “Institutions”) and may be relied upon by the Institutions, their
respective counsel, and any of their successors or assigns in connection with
the transactions contemplated by the Documents, but it may not be relied upon by
any other person or for any other purpose whatsoever, without in each such other
instance obtaining our prior written consent.

 

 

Very truly yours,

 

 

 

MURTHA CULLINA LLP

 

 

 

By:

/s/ Frank J. Saccomandi III

 

 

Frank J. Saccomandi III

 

 

A Partner of the Firm

 

8

--------------------------------------------------------------------------------

 

EXHIBIT G

 

[FORM OF]

INTEREST ELECTION REQUEST

 

Credit Suisse, as Administrative Agent
for the Lenders referred to below

Eleven Madison Avenue

New York, NY 10010

 

Attention: Agency Group

 

[Date]

 

Ladies and Gentlemen:

 

Reference is made to the Second Lien Credit Agreement dated as of June 15, 2007
(as amended, restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among STR Acquisition, Inc., a Delaware
corporation (the “Borrower”), STR Holdings LLC, a Delaware limited liability
company, the lenders from time to time party thereto (the “Lenders”), and Credit
Suisse, as administrative agent (in such capacity, the “Administrative Agent”)
for the Lenders. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

This notice constitutes a notice of Interest Election under Section 2.06(a) of
the Credit Agreement, and the Borrower hereby irrevocably notifies the
Administrative Agent of the following information with respect to the Interest
Election requested hereby:

 

(i)

Borrowing to which Interest Election applies:

 

 

Principal Amount:

 

 

Type (ABR/Eurodollar):

 

 

Interest Period (if Eurodollar):

 

 

Interest Election (Cash/PIK):

 

 

 

 

(ii)

Effective Date of Election:

 

 

--------------------------------------------------------------------------------


 

The undersigned certifies, represents and warrants on behalf of the Borrower
that the Borrower is entitled to make the requested Interest Election under the
terms and conditions of the Credit Agreement.

 

 

 

SPECIALIZED TECHNOLOGY RESOURCES, INC.,

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------
